Execution Copy
June 27, 2007
 


REDWOOD TRUST, INC.
 
Purchaser
 
and
 
WELLS FARGO BANK, N.A.


Company
 
 

--------------------------------------------------------------------------------

 
SELLER'S WARRANTIES AND SERVICING AGREEMENT


Dated as of June 1, 2007
 

--------------------------------------------------------------------------------

 


Adjustable Rate Mortgage Loans


WFHM 2007-W24
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 
ARTICLE I
   
1
           
DEFINITIONS
   
1
           
ARTICLE II
   
14
           
CONVEYANCE OF MORTGAGE LOANS; POSSESSION OF MORTGAGE FILES;
BOOKS AND RECORDS; CUSTODIAL AGREEMENT; DELIVERY OF DOCUMENTS
    14            
ARTICLE III
   
20
           
REPRESENTATIONS AND WARRANTIES REMEDIES AND BREACH
   
20
           
ARTICLE IV
   
42
           
ADMINISTRATION AND SERVICING OF MORTGAGE LOANS
   
42
           
ARTICLE V
   
61
           
PAYMENTS TO PURCHASER
   
61
           
ARTICLE VI
   
62
           
GENERAL SERVICING PROCEDURES
   
62
           
ARTICLE VII
   
67
           
COMPANY TO COOPERATE
   
67
           
ARTICLE VIII
   
68
           
THE COMPANY
   
68
           
ARTICLE IX
   
70
           
REMOVAL OF MORTGAGE LOANS FROM AGREEMENT
   
70
 

 
i

--------------------------------------------------------------------------------


 
ARTICLE X
   
80
           
DEFAULT
   
80
           
ARTICLE XI
   
82
           
TERMINATION
   
82
           
ARTICLE XII
   
83
           
MISCELLANEOUS PROVISIONS
   
83
 

 
EXHIBITS
 
Exhibit A
 
Mortgage Loan Schedule
(WFHM 2007-W24)
Exhibit B
  Custodial Agreement
Exhibit C
  Contents of Each Custodial Mortgage File; Retained Mortgage File and Servicing
File

Exhibit D
  Data File Fields
Exhibit E
  Form of Opinion of Counsel
Exhibit F
  Servicing Criteria
Exhibit G
  Sarbanes Certification
Exhibit H
  Form of Assignment, Assumption and Recognition Agreement
Exhibit I
  Form of Security Release Certification

 
ii

--------------------------------------------------------------------------------


 
This is a Seller's Warranties and Servicing Agreement for adjustable rate
residential first lien mortgage loans, dated and effective as of June 1, 2007,
and is executed between Redwood Trust Inc., as purchaser (the "Purchaser"), and
Wells Fargo Bank, N.A., as seller and servicer (the "Company").
 
 
WITNESSETH
 
WHEREAS, the Purchaser has agreed to purchase from the Company and the Company
has agreed to sell to the Purchaser certain first lien, adjustable rate mortgage
loans (the “Mortgage Loans”) which have an aggregate outstanding principal
balance as of the close of business on the Cut-off Date, after deduction of
payments due on or before such date, whether or not received, as indicated on
the Mortgage Loan Schedule, which is annexed hereto as Exhibit A;
 
WHEREAS, each of the Mortgage Loans is secured by a mortgage, deed of trust or
other security instrument creating a first lien on a residential dwelling
located in the jurisdiction indicated on the related Mortgage Loan Schedule; and
 
WHEREAS, the Purchaser and the Company wish to prescribe the manner of purchase
of the Mortgage Loans and the conveyance, servicing and control of the Mortgage
Loans.
 
NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
and for other good and valuable consideration, the receipt and adequacy of which
is hereby acknowledged, the Purchaser and the Company agree as follows:
 


ARTICLE I
 
DEFINITIONS
 
Whenever used herein, the following words and phrases, unless the content
otherwise requires, shall have the following meanings:


Accepted Servicing Practices: With respect to any Mortgage Loan, those mortgage
servicing practices of prudent mortgage lending institutions which service
mortgage loans of the same type as the Mortgage Loans in the jurisdiction where
the related Mortgaged Property is located.


Adjustable Rate Mortgage Loan: A Mortgage Loan which provides for the adjustment
of the Mortgage Interest Rate payable in respect thereto.
 
1

--------------------------------------------------------------------------------




Adjustment Date: As to each Adjustable Rate Mortgage Loan, the date on which the
Mortgage Interest Rate is adjusted in accordance with the terms of the related
Mortgage Note and Mortgage.
 
Agency/Agencies: Fannie Mae or Freddie Mac, or any of them as applicable.


Agency Transfer: Any sale or transfer of some or all of the Mortgage Loans by
the Purchaser to an Agency which sale or transfer is not a Securitization
Transaction or Whole Loan Transfer.
 
Agreement: This Seller's Warranties and Servicing Agreement and all exhibits,
amendments and supplements hereto.
 
ALTA: The American Land Title Association or any successor thereto.
 
Appraised Value: With respect to any Mortgage Loan, the lesser of (i) the value
set forth on the appraisal made in connection with the origination of the
related Mortgage Loan as the value of the related Mortgaged Property, or (ii)
the purchase price paid for the Mortgaged Property, provided, however, that in
the case of a refinanced Mortgage Loan, such value shall be based solely on the
appraisal made in connection with the origination of such Mortgage Loan. 
 
Assignment of Mortgage: An assignment of the Mortgage, notice of transfer or
equivalent instrument in recordable form, sufficient under the laws of the
jurisdiction wherein the related Mortgaged Property is located to reflect the
sale of the Mortgage to the Purchaser, or if the related Mortgage has been
recorded in the name of MERS or its designee, such actions as are necessary to
cause the Purchaser to be shown as the owner of the related Mortgage on the
records of MERS for purposes of the system of recording transfers of beneficial
ownership of mortgages maintained by MERS. 
 
Assignment of Mortgage Note and Pledge Agreement: With respect to a Cooperative
Loan, an assignment of the Mortgage Note and Pledge Agreement. 
 
Assignment of Proprietary Lease: With respect to a Cooperative Loan, an
assignment of the Proprietary Lease sufficient under the laws of the
jurisdiction wherein the related Cooperative Apartment is located to effect the
assignment of such Proprietary Lease. 
 
Business Day: Any day other than (i) a Saturday or Sunday, or (ii) a day on
which banking and savings and loan institutions in the states where the parties
are located are authorized or obligated by law or executive order to be closed. 
 
Buydown Agreement: An agreement between the Company and a Mortgagor, or an
agreement among the Company, a Mortgagor and a seller of a Mortgaged Property or
a third party with respect to a Mortgage Loan which provides for the application
of Buydown Funds. 
 
Buydown Funds: In respect of any Buydown Mortgage Loan, any amount contributed
by the seller of a Mortgaged Property subject to a Buydown Mortgage Loan, the
buyer of such property, the Company or any other source, plus any interest
earned thereon, in order to enable the Mortgagor to reduce the payments required
to be made from the Mortgagor’s funds during the Buydown Period.
 
2

--------------------------------------------------------------------------------




Buydown Mortgage Loan: Any Mortgage Loan in respect of which, pursuant to a
Buydown Agreement, (i) the Mortgagor pays less than the full monthly payments
specified in the Mortgage Note for a specified period, and (ii) the difference
between the payments required under such Buydown Agreement and the Mortgage Note
is provided from Buydown Funds. 
 
Buydown Period: The period of time when a Buydown Agreement is in effect with
respect to a related Buydown Mortgage Loan. 
 
Closing Date: June 28, 2007. 
 
Code: The Internal Revenue Code of 1986, as it may be amended from time to time
or any successor statute thereto, and applicable U.S. Department of the Treasury
regulations issued pursuant thereto.
 
Commission: The United States Securities and Exchange Commission. 
 
Commitment Letter: That certain letter agreement dated as of June 4, 2007,
between the Company and the Purchaser. 
 
Company: Wells Fargo Bank, N.A., or its successor in interest or assigns, or any
successor to the Company under this Agreement appointed as herein provided. 
 
Company Information: As defined in Section 9.01(e)(i)(A). 
 
Company Mortgage Loan: A Mortgage Loan that has been underwritten in accordance
with the Company Underwriting Guidelines. 
 
Company Underwriting Guidelines: The underwriting guidelines of the Company,
applicable to the Company Mortgage Loans, as provided to Purchaser by the
Company. 
 
Condemnation Proceeds: All awards or settlements in respect of a Mortgaged
Property, whether permanent or temporary, partial or entire, by exercise of the
power of eminent domain or condemnation, to the extent not required to be
released to a Mortgagor in accordance with the terms of the related Mortgage
Loan Documents.
 
Cooperative: The entity that holds title (fee or an acceptable leasehold estate)
to all of the real property that the Project comprises, including the land,
separate dwelling units and all common areas.
 
Cooperative Apartment: The specific dwelling unit relating to a Cooperative
Loan.
 
3

--------------------------------------------------------------------------------


 
Cooperative Lien Search: A search for (a) federal tax liens, mechanics’ liens,
lis pendens, judgments of record or otherwise against (i) the Cooperative, (ii)
the seller of the Cooperative Apartment and (iii) the Mortgagor if the
Cooperative Loan is a refinanced Mortgage Loan, (b) filings of financing
statements and (c) the deed of the Project into the Cooperative.
 
Cooperative Loan: A Mortgage Loan that is secured by Cooperative Shares and a
Proprietary Lease granting exclusive rights to occupy the related Cooperative
Apartment.
 
Cooperative Shares: The shares of stock issued by a Cooperative, owned by the
Mortgagor, and allocated to a Cooperative Apartment.
 
Covered Loan: A Mortgage Loan categorized as “Covered” pursuant to the Standard
& Poor’s LEVELS® Glossary, Appendix E, in effect on the Closing Date. 
 
Custodial Account: The separate account or accounts created and maintained
pursuant to Section 4.04. 
 
Custodial Agreement: The agreement governing the retention of the originals of
each Mortgage Note, Assignment of Mortgage and other applicable Mortgage Loan
Documents, which is annexed hereto as Exhibit B. 
 
Custodial Mortgage File: With respect to each Mortgage Loan, the file consisting
of the Mortgage Loan Documents listed as items 1 through 5 of Exhibit C attached
hereto, which have been delivered to the Custodian as of the Closing Date. 
 
Custodian: The custodian under the Custodial Agreement, or its successor in
interest or assigns, or any successor to the Custodian under the Custodial
Agreement as provided therein. 
 
Cut-off Date: June 1, 2007. 
 
Data File: The electronic data file prepared by the Company and delivered to the
Purchaser which includes the Data File Fields as set forth on Exhibit D, with
respect to the Mortgage Loans. 
 
Data File Fields: The data fields set forth on Exhibit D with respect to each
Mortgage Loan. 
 
Deleted Mortgage Loan: A Mortgage Loan which is repurchased by the Company in
accordance with the terms of this Agreement and which is, in the case of a
substitution pursuant to Section 3.03, replaced or to be replaced with a
Qualified Substitute Mortgage Loan. 
 
Depositor: The depositor, as such term is defined in Regulation AB, with respect
to any Securitization Transaction. 
 
Determination Date: The Business Day immediately preceding the related
Remittance Date.
 
4

--------------------------------------------------------------------------------


 
Document Transfer Event: The day on which (i) the Company or any successor
thereto is no longer the servicer of any of the Mortgage Loans, (ii) the senior,
unsecured long-term debt rating of Wells Fargo & Company is less than "BBB-" by
Fitch, Inc. or (iii) any Rating Agency requires the Company to deliver the
Retained Mortgage Files to the Custodian. 
 
Due Date: The first day of the month on which the Monthly Payment is due on a
Mortgage Loan, exclusive of any days of grace. 
 
Due Period: With respect to each Remittance Date, the period commencing on the
second day of the month preceding the month of the Remittance Date and ending on
the first day of the month of the Remittance Date. 
 
Errors and Omissions Insurance Policy: An errors and omissions insurance policy
to be maintained by the Company pursuant to Section 4.12. 
 
Escrow Account: The separate account or accounts created and maintained pursuant
to Section 4.06. 
 
Escrow Payments: With respect to any Mortgage Loan, the amounts constituting
ground rents, taxes, assessments, water rates, sewer rents, municipal charges,
mortgage insurance premiums, fire and hazard insurance premiums, condominium
charges, and any other payments required to be escrowed by the Mortgagor with
the mortgagee pursuant to the Mortgage or any other related document. 
 
Event of Default: Any one of the conditions or circumstances enumerated in
Section 10.01.
 
Exception Mortgage Loan: A Mortgage Loan that has been underwritten in
accordance with the Company Underwriting Guidelines, but for which one or more
exceptions to those guidelines have been allowed. 
 
Exchange Act: The Securities and Exchange Act of 1934, as amended. 
 
Fannie Mae: The Federal National Mortgage Association, or any successor
thereto. 
 
FDIC: The Federal Deposit Insurance Corporation, or any successor thereto. 
 
Fidelity Bond: A fidelity bond to be maintained by the Company pursuant to
Section 4.12. 
 
First Remittance Date: July 18, 2007. 
 
Freddie Mac: The Federal Home Loan Mortgage Corporation, or any successor
thereto.
 
5

--------------------------------------------------------------------------------


 
Gross Margin: With respect to each Adjustable Rate Mortgage Loan, the fixed
percentage amount, as indicated on the related Mortgage Loan Schedule, set forth
in the related Mortgage Note which is added to the Index in order to determine
the related Mortgage Interest Rate.
 
High Cost Loan: A Mortgage Loan classified as (a) a “high cost” loan under the
Home Ownership and Equity Protection Act of 1994, (b) a “high cost home,”
“threshold,” “covered,” “high risk home,” “predatory” or similar loan under any
other applicable state, federal or local law or (c) categorized as “High Cost”
pursuant to the Standard & Poor’s LEVELS® Glossary, Appendix E, in effect on the
Closing Date.
 
Index: With respect to any Adjustable Rate Mortgage Loan, the index identified
on the related Data File and set forth in the related Mortgage Note for the
purpose of calculating the interest thereon. 
 
Insurance Proceeds: With respect to each Mortgage Loan, proceeds of insurance
policies insuring the Mortgage Loan or the related Mortgaged Property. 
Interest Only Mortgage Loan: A Mortgage Loan for which an interest-only payment
feature is allowed during the interest-only period set forth in the related
Mortgage Note.
 
Lender Paid Mortgage Insurance Policy or LPMI Policy: A PMI Policy for which the
Purchaser or the Company pays all premiums from its own funds, without
reimbursement therefor.
 
Letter of Credit: With respect to a Pledged Asset Mortgage Loan, a guaranty
issued to the Company by the Pledge Holder for the Pledged Value Amount. 
 
Liquidation Proceeds: Amounts received in connection with the partial or
complete liquidation of a defaulted Mortgage Loan, whether through the sale or
assignment of such Mortgage Loan, trustee's sale, foreclosure sale or otherwise,
or the sale of the related Mortgaged Property if the Mortgaged Property is
acquired in satisfaction of the Mortgage Loan. 
 
Loan-to-Value Ratio or LTV: With respect to any Mortgage Loan, the ratio of the
original loan amount of the Mortgage Loan at its origination (unless otherwise
indicated) to the Appraised Value of the Mortgaged Property. 
 
Master Servicer: Wells Fargo Bank, N.A., or its successor in interest or
assigns. 
 
Maximum Mortgage Interest Rate: With respect to each Adjustable Rate Mortgage
Loan, a rate that is set forth on the related Mortgage Loan Schedule and in the
related Mortgage Note which is the maximum interest rate to which the Mortgage
Interest Rate on such Mortgage Loan may be increased on any Adjustment Date.
 
MERS: Mortgage Electronic Registration Systems, Inc., a Delaware corporation, or
any successor in interest thereto.
 
6

--------------------------------------------------------------------------------


 
MERS Mortgage Loan: Any Mortgage Loan as to which the related Mortgage or
Assignment of Mortgage has been registered with MERS on the MERS System.


MERS System: The system of recording transfers of mortgages electronically
maintained by MERS.


MIN: The Mortgage Identification Number used to identify mortgage loans
registered under MERS. 
 
Minimum Mortgage Interest Rate: With respect to each Adjustable Rate Mortgage
Loan, a rate that is set forth in the related Mortgage Note which is the minimum
interest rate to which the Mortgage Interest Rate on such Mortgage Loan may be
decreased on any Adjustment Date. 
 
Monthly Advance: The portion of each Monthly Payment that is delinquent with
respect to each Mortgage Loan at the close of business on the Determination Date
required to be advanced by the Company pursuant to Section 5.03 on the Business
Day immediately preceding the Remittance Date of the related month. 
 
Monthly Payment: The scheduled monthly payment of principal and interest, or in
the case of an Interest Only Mortgage Loan, payments of (i) interest or (ii)
principal and interest, as applicable, on a Mortgage Loan. 
 
Mortgage: The mortgage, deed of trust or other instrument securing a Mortgage
Note, which creates a first lien on an unsubordinated estate in fee simple in
real property securing the Mortgage Note or the Pledge Agreement securing the
Mortgage Note for a Cooperative Loan. 
 
Mortgage Impairment Insurance Policy: A mortgage impairment or blanket hazard
insurance policy as described in Section 4.11. 
 
Mortgage Interest Rate: The annual rate at which interest accrues on a Mortgage
Note from time to time, in accordance with the provisions of the Mortgage Note. 
 
Mortgage Loan: An individual mortgage loan which is the subject of this
Agreement, each Mortgage Loan originally sold and subject to this Agreement
being identified on the related Mortgage Loan Schedule, which Mortgage Loan
includes without limitation the Retained Mortgage File, the Custodial Mortgage
File, the Monthly Payments, Principal Prepayments, Liquidation Proceeds,
Condemnation Proceeds, Insurance Proceeds, REO Disposition Proceeds and all
other rights, benefits, proceeds and obligations arising from or in connection
with such Mortgage Loan. The Mortgage Loans shall include the Company Mortgage
Loans, Exception Mortgage Loans and Third-Party Mortgage Loans. 
 
Mortgage Loan Documents: With respect to a Mortgage Loan, the documents listed
on Exhibit C attached hereto.
 
7

--------------------------------------------------------------------------------


 
Mortgage Loan Remittance Rate: With respect to each Mortgage Loan, the annual
rate of interest remitted to the Purchaser, which shall be equal to the related
Mortgage Interest Rate minus the Servicing Fee Rate. 
 
Mortgage Loan Schedule: A schedule of Mortgage Loans annexed hereto as Exhibit
A, such schedule setting forth the following information with respect to each
Mortgage Loan: (1) the Company’s Mortgage Loan number; (2) the city, state and
zip code of the Mortgaged Property; (3) a code indicating whether the Mortgaged
Property is a single family residence, two-family residence, three-family
residence, four-family residence, a Cooperative Apartment, planned unit
development or condominium; (4) the Mortgage Interest Rate as of the Cut-off
Date; (5) the Mortgage Loan Remittance Rate as of the Cut-off Date; (6) the
Monthly Payment as of the Cut-off Date; (7) the Gross Margin; (8) the original
term to maturity; (9) the scheduled maturity date; (10) the principal balance of
the Mortgage Loan as of the Cut-off Date after deduction of payments of
principal due on or before the Cut-off Date whether or not collected; (11) the
Loan-to-Value Ratio; (12) the next Adjustment Date immediately following the
Cut-off Date; (13) the lifetime Periodic Interest Rate Cap; (14) the type of
Adjustable Rate Mortgage Loan; (15) the Maximum Mortgage Interest Rate; (16) the
first Adjustment Date immediately following origination; (17) whether the
Mortgage Loan is convertible or not; (18) a code indicating the mortgage
guaranty insurance company; and (19) the Servicing Fee Rate. 
 
Mortgage Note: The note or other evidence of the indebtedness of a Mortgagor
secured by a Mortgage and riders thereto. 
 
Mortgaged Property: The real property securing repayment of the debt evidenced
by a Mortgage Note, or with respect to a Cooperative Loan, the Cooperative
Apartment. 
 
Mortgagor: The obligor on a Mortgage Note. 
 
Non-Assigned Letter of Credit: A Letter of Credit in which the named beneficiary
is the Company. 
 
Officer's Certificate: A certificate signed by the Chairman of the Board or the
Vice Chairman of the Board or the President or a Vice President or an Assistant
Vice President and certified by the Treasurer or the Secretary or one of the
Assistant Treasurers or Assistant Secretaries of the Company, and delivered to
the Purchaser as required by this Agreement. 
 
Opinion of Counsel: A written opinion of counsel, who may be an employee of the
Company, reasonably acceptable to the Purchaser. 
 
Periodic Interest Rate Cap: As to each Adjustable Rate Mortgage Loan, the
maximum increase or decrease in the Mortgage Interest Rate on any Adjustment
Date pursuant to the terms of the Mortgage Note. 
 
Person: Any individual, corporation, partnership, joint venture, limited
liability company, association, joint-stock company, trust, unincorporated
organization, government or any agency or political subdivision thereof.
 
8

--------------------------------------------------------------------------------


 
Pledge Account: With respect to a Pledged Asset Mortgage Loan, an account that
is managed by the Pledge Holder to secure a Letter of Credit.


Pledge Agreement: With respect to a Cooperative Loan, the specific agreement
creating a first lien on and pledge of the Cooperative Shares and the
appurtenant Proprietary Lease.


Pledge Holder: With respect to a Pledged Asset Mortgage Loan, the entity that
holds the Pledge Account, manages the Pledge Account and provides the Letter of
Credit.


Pledge Instruments: With respect to a Cooperative Loan, the Stock Power, the
Assignment of the Proprietary Lease and the Assignment of the Mortgage Note and
Pledge Agreement.


Pledged Asset Mortgage Loan: A Mortgage Loan for which the Mortgagor has pledged
financial assets as partial collateral for the Mortgage Loan, in lieu of a cash
down payment.


Pledged Value Amount: With respect to a Pledged Asset Mortgage Loan, a minimum
of 20% of the lower of the Purchase Price or Appraised Value of a Mortgaged
Property. 
 
PMI Policy: A policy of primary mortgage guaranty insurance evidenced by an
electronic form and certificate number issued by a Qualified Insurer, as
required by this Agreement with respect to certain Mortgage Loans. The premiums
on a PMI Policy may be paid (i) by the Mortgagor or (ii) by the Company from its
own funds, without reimbursement, in the case of an LPMI Policy.
 
Prepayment Penalty: Payments penalties, fees or charges calculated pursuant to
the Mortgage Note and due pursuant to the terms of the Mortgage Loan as the
result of a Principal Prepayment of the Mortgage Loan, not otherwise due thereon
in respect of principal or interest. 
 
Prime Rate: The prime rate announced to be in effect from time to time, as
published as the average rate in The Wall Street Journal. 
 
Principal Prepayment: Any payment or other recovery of principal on a Mortgage
Loan which is received in advance of its scheduled Due Date, including any
Prepayment Penalty or premium thereon and which is not accompanied by an amount
of interest representing scheduled interest due on any date or dates in any
month or months subsequent to the month of prepayment. 
 
Principal Prepayment Period: The calendar month preceding the month in which the
related Remittance Date occurs.
 
Project: With respect to a Cooperative Loan, all real property owned by the
related Cooperative including the land, separate dwelling units and all common
areas.
 
9

--------------------------------------------------------------------------------


 
Proprietary Lease: With respect to a Cooperative Loan, a lease on a Cooperative
Apartment evidencing the possessory interest of the Mortgagor in such
Cooperative Apartment.
 
Purchase Price: The purchase price percentage for the Mortgage Loans as
specified in the related Commitment Letter, and as may be adjusted pursuant to
such related Commitment Letter. 
 
Purchaser: Redwood Trust, Inc., or its successor in interest or any successor to
the Purchaser under this Agreement as herein provided. 
 
Qualified Correspondent: Any Person from which the Company purchased Mortgage
Loans, provided that the following conditions are satisfied: (i) such Mortgage
Loans were originated pursuant to an agreement between the Company and such
Person that contemplated that such Person would underwrite mortgage loans from
time to time, for sale to the Company, in accordance with underwriting
guidelines designated by the Company (“Designated Guidelines”) or guidelines
that do not vary materially from such Designated Guidelines; (ii) such Mortgage
Loans were in fact underwritten as described in clause (i) above and were
acquired by the Company within 180 days after origination; (iii) either (x) the
Designated Guidelines were, at the time such Mortgage Loans were originated,
used by the Company in origination of mortgage loans of the same type as the
Mortgage Loans for the Company’s own account or (y) the Designated Guidelines
were, at the time such Mortgage Loans were underwritten, designated by the
Company on a consistent basis for use by lenders in originating mortgage loans
to be purchased by the Company; and (iv) the Company employed, at the time such
Mortgage Loans were acquired by the Company, pre-purchase or post-purchase
quality assurance procedures (which may involve, among other things, review of a
sample of mortgage loans purchased during a particular time period or through
particular channels) designed to ensure that Persons from which it purchased
mortgage loans properly applied the underwriting criteria designated by the
Company. The Designated Guidelines are the Company Underwriting Guidelines. 
 
Qualified Depository: A deposit account or accounts maintained with a federal or
state chartered depository institution the deposits in which are insured by the
FDIC to the applicable limits and the short-term unsecured debt obligations of
which (or, in the case of a depository institution that is a subsidiary of a
holding company, the short-term unsecured debt obligations of such holding
company) are rated A-1 by Standard & Poor’s Ratings Services or Prime-1 by
Moody’s Investors Service, Inc. (or a comparable rating if another rating agency
is specified by the Purchaser by written notice to the Company) at the time any
deposits are held on deposit therein. 
 
Qualified Insurer: A mortgage guaranty insurance company duly authorized and
licensed where required by law to transact mortgage guaranty insurance business
and approved as an insurer by Fannie Mae or Freddie Mac. 
 
Qualified Substitute Mortgage Loan: A mortgage loan eligible to be substituted
by the Company for a Deleted Mortgage Loan which must, on the date of such
substitution, (i) have an outstanding principal balance, after deduction of all
scheduled payments due in the month of substitution (or in the case of a
substitution of more than one mortgage loan for a Deleted Mortgage Loan, an
aggregate principal balance), not in excess of the Stated Principal Balance of
the Deleted Mortgage Loan; (ii) have a Mortgage Loan Remittance Rate not less
than, and not more than two percent (2%) greater, than the Mortgage Loan
Remittance Rate of the Deleted Mortgage Loan; (iii) have a remaining term to
maturity not greater than and not more than one year less than that of the
Deleted Mortgage Loan; (iv) be of the same type as the Deleted Mortgage Loan and
(v) comply with each representation and warranty set forth in Sections 3.01 and
3.02.
 
10

--------------------------------------------------------------------------------


 
Rating Agency: Each of Fitch, Inc., Moody’s Investors Service, Inc., Standard &
Poor’s Ratings Services and DBRS, Inc., or any successor thereto. 
 
Recognition Agreement: An agreement whereby a Cooperative and a lender with
respect to a Cooperative Loan (i) acknowledge that such lender may make, or
intends to make, such Cooperative Loan, and (ii) make certain agreements with
respect to such Cooperative Loan. 
 
Reconstitution: Any Securitization Transaction, Agency Transfer or Whole Loan
Transfer. 
 
Reconstitution Agreement: The agreement or agreements entered into by the
Company and the Purchaser and/or certain third parties on the Reconstitution
Date or Dates with respect to any or all of the Mortgage Loans serviced
hereunder, in connection with a Whole Loan Transfer, Agency Transfer or
Securitization Transaction. 
 
Reconstitution Date: The date on which any or all of the Mortgage Loans serviced
under this Agreement shall be reconstituted as part of an Agency Transfer,
Securitization Transaction or Whole Loan Transfer pursuant to Section 9.01
hereof. The Reconstitution Date shall be such date which the Purchaser shall
designate.
 
Regulation AB: Subpart 229.1100 - Asset Backed Securities (Regulation AB), 17
C.F.R. §§229.1100-229.1123, as such may be amended from time to time, and
subject to such clarification and interpretation as have been provided by the
Commission in the adopting release (Asset-Backed Securities, Securities Act
Release No. 33-8518, 70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005)) or by the staff
of the Commission, or as may be provided by the Commission or its staff from
time to time. 
 
REMIC: A "real estate mortgage investment conduit" within the meaning of Section
860D of the Code. 
 
REMIC Provisions: Provisions of the federal income tax law relating to a REMIC,
which appear at Section 860A through 860G of Subchapter M of Chapter 1, Subtitle
A of the Code, and related provisions, regulations, rulings or pronouncements
promulgated thereunder, as the foregoing may be in effect from time to time. 
 
Remittance Date: The 18th day (or if such 18th day is not a Business Day, the
first Business Day immediately preceding) of any month, beginning with the First
Remittance Date.
 
11

--------------------------------------------------------------------------------


 
REO Disposition: The final sale by the Company of any REO Property. 
 
REO Disposition Proceeds: All amounts received with respect to an REO
Disposition pursuant to Section 4.16. 
 
REO Property: A Mortgaged Property acquired by the Company on behalf of the
Purchaser through foreclosure or by deed in lieu of foreclosure, as described in
Section 4.16. 
 
Repurchase Price: A price equal to (i) the Stated Principal Balance of the
Mortgage Loan as of the date on which such repurchase takes place, plus (ii)
interest on such Stated Principal Balance at the Mortgage Loan Remittance Rate
from the date on which interest has last been paid and distributed to the
Purchaser through the last day of the month in which such repurchase takes
place, less amounts received or advanced in respect of such repurchased Mortgage
Loan which are being held in the Custodial Account for distribution in the month
of repurchase. 
 
Retained Mortgage File: With respect to each Mortgage Loan, the file consisting
of the Mortgage Loan Documents listed as items 6 through 12 of Exhibit C
attached hereto. 
 
Securities Act: The Securities Act of 1933, as amended. 
 
Securitization Transaction: Any transaction involving either (a) a sale or other
transfer of some or all of the Mortgage Loans directly or indirectly to an
issuing entity in connection with an issuance of publicly offered or privately
placed, rated or unrated mortgage-backed securities or (b) an issuance of
publicly offered or privately placed, rated or unrated mortgage-backed
securities, the payments on which are determined primarily by reference to one
or more portfolios of residential mortgage loans consisting, in whole or in
part, of some or all of the Mortgage Loans. 
 
Servicer: As defined in Section 9.01(e)(iii). 
 
Servicing Advances: All customary, reasonable and necessary "out of pocket"
costs and expenses other than Monthly Advances (including reasonable attorney's
fees and disbursements) incurred in the performance by the Company of its
servicing obligations, including, but not limited to, the cost of (a) the
preservation, restoration and protection of the Mortgaged Property, (b) any
enforcement or judicial proceedings, including foreclosures, (c) the management
and liquidation of any REO Property and (d) compliance with the obligations
under Section 4.08 (excluding the Company’s obligation to pay the premiums on
LPMI Policies) and Section 4.10. 
 
Servicing Criteria: The “servicing criteria” set forth in Item 1122(d) of
Regulation AB, as such may be amended from time to time. 
 
Servicing Fee: With respect to each Mortgage Loan, the amount of the annual fee
the Purchaser shall pay to the Company, which shall, for a period of one full
month, be equal to one-twelfth of the product of (a) the Servicing Fee Rate and
(b) the unpaid principal balance of such Mortgage Loan. Such fee shall be
payable monthly, computed on the basis of the same principal amount and period
respecting which any related interest payment on a Mortgage Loan is received.
The obligation of the Purchaser to pay the Servicing Fee is limited to, and the
Servicing Fee is payable solely from, the interest portion (including recoveries
with respect to interest from Liquidation Proceeds, to the extent permitted by
Section 4.05) of such Monthly Payment collected by the Company, or as otherwise
provided under Section 4.05.
 
12

--------------------------------------------------------------------------------




 Servicing Fee Rate: 0.250% per annum per Mortgage Loan. 
 
Servicing File: With respect to each Mortgage Loan, the file consisting of the
Mortgage Loan Documents listed as items 13 through 28 of Exhibit C attached
hereto plus copies of all Mortgage Loan Documents contained in the Custodial
Mortgage File and the Retained Mortgage File, which are retained by the
Company. 
 
Servicing Officer: Any officer of the Company involved in or responsible for the
administration and servicing of the Mortgage Loans whose name appears on a list
of servicing officers furnished by the Company to the Purchaser upon request, as
such list may from time to time be amended. 
 
Stated Principal Balance: As to each Mortgage Loan and as of any date of
determination, (i) the principal balance of the Mortgage Loan at the Cut-off
Date after giving effect to payments of principal due on or before such date,
whether or not received, minus (ii) all amounts previously distributed to the
Purchaser with respect to the related Mortgage Loan representing payments or
recoveries of principal or advances in lieu thereof.
 
Static Pool Information: Static pool information as described in Item
1105(a)(1)-(3) and 1105(c) of Regulation AB.
 
Stock Certificate: With respect to a Cooperative Loan, a certificate evidencing
ownership of the Cooperative Shares issued by the Cooperative.
 
Stock Power: With respect to a Cooperative Loan, an assignment of the Stock
Certificate or an assignment of the Cooperative Shares issued by the
Cooperative.
 
Subcontractor: Any vendor, subcontractor or other Person that is not responsible
for the overall servicing (as “servicing” is commonly understood by participants
in the mortgage-backed securities market) of Mortgage Loans but performs one or
more discrete functions identified in Item 1122(d) of Regulation AB with respect
to Mortgage Loans under the direction or authority of the Company or a
Subservicer.
 
Subservicer: Any Person that services Mortgage Loans on behalf of the Company or
any Subservicer and is responsible for the performance (whether directly or
through Subservicers or Subcontractors) of a substantial portion of the material
servicing functions required to be performed by the Company under this Agreement
or any Reconstitution Agreement that are identified in Item 1122(d) of
Regulation AB.
 
Subsidy Account: An account maintained by the Company specifically to hold all
Subsidy Funds to be applied to individual Subsidy Loans.
 
13

--------------------------------------------------------------------------------




Subsidy Funds: With respect to any Subsidy Loans, funds contributed by the
employer of a Mortgagor in order to reduce the payments required from the
Mortgagor for a specified period in specified amounts.


Subsidy Loan: Any Mortgage Loan subject to a temporary interest subsidy
agreement pursuant to which the monthly interest payments made by the related
Mortgagor will be less than the scheduled monthly interest payments on such
Mortgage Loan, with the resulting difference in interest payments being provided
by the employer of the Mortgagor. Each Subsidy Loan will be identified as such
in the related Data File.


Third-Party Mortgage Loans: A Mortgage Loan that has been underwritten in
accordance with the related Third-Party Underwriting Guidelines.


Third-Party Originator: Each Person, other than a Qualified Correspondent, that
originated Mortgage Loans acquired by the Company.


Third-Party Underwriting Guidelines: The underwriting guidelines of a
Third-Party Originator, as amended from time to time, applicable to the related
Third-Party Mortgage Loans, as provided to the Purchaser by the Company.
 
Time$aver® Mortgage Loan: A Mortgage Loan which has been refinanced pursuant to
a Company program that allows a rate/term refinance of an existing Company
serviced loan with minimal documentation.


Unverified Information: With respect to the Mortgage Loans listed on the related
Data File, information regarding the Mortgagor’s income, source of income, or
assets that is stated on the loan application by the Mortgagor but not verified
in the origination process, pursuant to the applicable Company Underwriting
Guidelines (other than the exception identified for Exception Mortgage Loans) or
the Third-Party Underwriting Guidelines, as applicable. 
 
Whole Loan Transfer: Any sale or transfer of some or all of the Mortgage Loans
other than a Securitization Transaction or Agency Transfer.
 


ARTICLE II
 
CONVEYANCE OF MORTGAGE LOANS; POSSESSION OF CUSTODIAL
MORTGAGE FILES; BOOKS AND RECORDS; CUSTODIAL AGREEMENT;
DELIVERY OF DOCUMENTS
 
Section 2.01   Conveyance of Mortgage Loans; Possession of Custodial Mortgage
Files;
Maintenance of Retained Mortgage File and Servicing Files.
 
The Company, simultaneously with the execution and delivery of this Agreement,
does hereby sell, transfer, assign, set over and convey to the Purchaser,
without recourse, but subject to the terms of this Agreement, all the right,
title and interest of the Company in and to the Mortgage Loans, together with
the Retained Mortgage Files and Custodial Mortgage Files and all rights and
obligations arising under the documents contained therein. Pursuant to Section
2.03, the Company has delivered the Custodial Mortgage File for each Mortgage
Loan to the Custodian.
 
14

--------------------------------------------------------------------------------


 
The contents of each Retained Mortgage File not delivered to the Custodian are
and shall be held in trust by the Company for the benefit of the Purchaser as
the owner thereof. Additionally and separate to the Retained Mortgage File, the
Company shall maintain a Servicing File consisting of a copy of the contents of
each Custodial Mortgage File and the Retained Mortgage File. The possession of
each Servicing File and Retained Mortgage File by the Company is at the will of
the Purchaser for the sole purpose of servicing the related Mortgage Loan, and
such retention and possession by the Company is in a custodial capacity only.
Upon the sale of the Mortgage Loans the ownership of each Mortgage Note, the
related Mortgage and the related Custodial Mortgage File, Retained Mortgage File
and Servicing File shall vest immediately in the Purchaser, and the ownership of
all records and documents with respect to the related Mortgage Loan prepared by
or which come into the possession of the Company shall vest immediately in the
Purchaser and shall be retained and maintained by the Company, in trust, at the
will of the Purchaser and only in such custodial capacity. The Company shall
release its custody of the contents of any Retained Mortgage File and Servicing
File only in accordance with written instructions from the Purchaser or within
sixty (60) days of the occurrence of a Document Transfer Event, unless such
release is required as incidental to the Company's servicing of the Mortgage
Loans or is in connection with a repurchase of any Mortgage Loan pursuant to
Section 3.03 or 6.02. Company shall not be responsible for any such costs
associated with the release, transfer and re-delivery of any Custodial Mortgage
Files, Retained Mortgage Files and/or Servicing Files between the parties unless
the Company is releasing, transferring or re-delivering such Custodial Mortgage
Files, Retained Mortgage Files and/or Servicing Files in connection with the
repurchase of such Mortgage Loan pursuant to Section 3.03 or 6.02.
 
In addition, in connection with the assignment of any MERS Mortgage Loan, the
Company agrees that it will cause the MERS System to indicate that such Mortgage
Loan has been assigned by the Company to the Purchaser in accordance with this
Agreement by including (or deleting, in the case of a Mortgage Loan repurchased
in accordance with this Agreement) in such computer files the information
required by the MERS System to identify the Purchaser as the beneficial owner of
such Mortgage Loan.
 


Section 2.02 Books and Records; Transfers of Mortgage Loans.
 
From and after the sale of the Mortgage Loans to the Purchaser all rights
arising out of the Mortgage Loans, including, but not limited to, all funds
received on or in connection with the Mortgage Loans, shall be received and held
by the Company in trust for the benefit of the Purchaser as owner of the
Mortgage Loans, and the Company shall retain record title to the related
Mortgages for the sole purpose of facilitating the servicing and the supervision
of the servicing of the Mortgage Loans.
 
15

--------------------------------------------------------------------------------


 
The sale of each Mortgage Loan shall be reflected on the Company's balance sheet
and other financial statements as a sale of assets by the Company. The Company
shall be responsible for maintaining, and shall maintain, a complete set of
books and records for each Mortgage Loan which shall be marked clearly to
reflect the ownership of each Mortgage Loan by the Purchaser. In particular, the
Company shall maintain in its possession, available for inspection by the
Purchaser, or its designee, and shall deliver to the Purchaser upon demand,
evidence of compliance with all federal, state and local laws, rules and
regulations, and requirements of Fannie Mae or Freddie Mac, including but not
limited to documentation as to the method used in determining the applicability
of the provisions of the Flood Disaster Protection Act of 1973, as amended, to
the Mortgaged Property, documentation evidencing insurance coverage and
eligibility of any condominium project for approval by Fannie Mae or Freddie Mac
and records of periodic inspections as required by Section 4.13. To the extent
that original documents are not required for purposes of realization of
Liquidation Proceeds or Insurance Proceeds, documents maintained by the Company
may be in the form of microfilm or microfiche or such other reliable means of
recreating original documents, including but not limited to, optical imagery
techniques so long as the Company complies with the requirements of the Fannie
Mae or Freddie Mac Selling and Servicing Guide, as amended from time to time.
 
The Company shall maintain with respect to each Mortgage Loan and shall make
available for inspection by the Purchaser or its designee the related Retained
Mortgage File and Servicing File during the time the Purchaser retains ownership
of a Mortgage Loan and thereafter in accordance with applicable laws and
regulations.
 
The Company shall keep at its servicing office books and records in which,
subject to such reasonable regulations as it may prescribe, the Company shall
note transfers of Mortgage Loans. No transferee of a Mortgage Loan shall be
recognized by the Company hereunder unless such transfer is in compliance with
the terms hereof. For the purposes of this Agreement, the Company shall be under
no obligation to deal with any Person with respect to this Agreement or the
Mortgage Loans unless the books and records show such Person as the owner of the
Mortgage Loan. The Purchaser may, subject to the terms of this Agreement, sell
and transfer one or more of the Mortgage Loans. The Purchaser shall advise the
Company of the transfer. Upon receipt of notice of the transfer, the Company
shall mark its books and records to reflect the ownership of the Mortgage Loans
of such assignee, and shall release the previous Purchaser from its obligations
hereunder with respect to the Mortgage Loans sold or transferred. Such
notification of a transfer shall include a final loan schedule which shall be
received by the Company no fewer than five (5) Business Days before the last
Business Day of the month. If such notification is not received as specified
above, the Company’s duties to remit and report as required by Section 5 shall
begin with the next Due Period.
 
Upon request from the Purchaser, at the Purchaser’s expense, the Company shall
deliver no later than thirty (30) Business Days after such request any Retained
Mortgage File or document therein, or copies thereof, to the Purchaser at the
direction of the Purchaser. An extension of this date may be requested from the
Purchaser, which consent shall not be unreasonably withheld. The Purchaser shall
return any Retained Mortgage File or document therein delivered pursuant to this
Section 2.02 no later than ten (10) Business Days after receipt thereof. In the
event that the Company fails to make delivery of the requested Retained Mortgage
File or document therein, or copies thereof, as required under this Section
2.02, the Company shall repurchase, in accordance with this Agreement, the
related Mortgage Loan within thirty (30) Business Days of a request to do so by
the Purchaser.
 
16

--------------------------------------------------------------------------------




Section 2.03 Custodial Agreement; Delivery of Documents.
 
The Company has delivered to the Custodian those Mortgage Loan Documents as
contained in the Custodial Mortgage File pursuant to this Agreement with respect
to each Mortgage Loan.
 
The Custodian has certified its receipt of all such Mortgage Loan Documents in
each Custodial Mortgage File required to be delivered pursuant to this
Agreement, as evidenced by the trust receipt or initial certification of the
Custodian in the form annexed to the Custodial Agreement. The Purchaser will be
responsible for the fees and expenses of the Custodian.
 
The Company shall forward to the Custodian original documents evidencing an
assumption, modification, consolidation or extension of any Mortgage Loan
entered into in accordance with Section 4.01 or 6.01 within one (1) week of
their execution, provided, however, that the Company shall provide the Custodian
with a certified true copy of any such document submitted for recordation within
ten (10) days of its execution, and shall provide the original of any document
submitted for recordation or a copy of such document certified by the
appropriate public recording office to be a true and complete copy of the
original within sixty (60) days of its submission for recordation.
 
In the event the public recording office is delayed in returning any original
document, the Company shall deliver to the Custodian within 240 days of its
submission for recordation, a copy of such document and an Officer's
Certificate, which shall (i) identify the recorded document; (ii) state that the
recorded document has not been delivered to the Custodian due solely to a delay
by the public recording office, (iii) state the amount of time generally
required by the applicable recording office to record and return a document
submitted for recordation, and (iv) specify the date the applicable recorded
document will be delivered to the Custodian. The Company will be required to
deliver the document to the Custodian by the date specified in (iv) above. An
extension of the date specified in (iv) above may be requested from the
Purchaser, which consent shall not be unreasonably withheld.
 
Prior to Company’s receipt of the Purchase Price, the Purchaser shall cause the
Custodian to act as bailee for the sole and exclusive benefit of the Company
pursuant to the Custodial Agreement and act only in accordance with Company’s
instructions. Upon the Company’s receipt of the Purchase Price, the Company
shall provide notification to the Custodian to release the ownership of the
Mortgage Loan Documents contained in the Custodial Mortgage File. Such
notification shall be in a form of a written notice by facsimile or other
electronic media, with a copy sent to the Purchaser. Subsequent to such release,
such Mortgage Loan Documents shall be retained by the Custodian for the benefit
of the Purchaser. All Mortgage Loan Documents related to Mortgage Loans not
purchased by the Purchaser on the Closing Date shall be maintained by the
Custodian for the benefit of the Company and shall be returned to the Company
within two (2) Business Days after the Closing Date.
 
17

--------------------------------------------------------------------------------


 
In the event that new, replacement, substitute or additional Stock Certificates
are issued with respect to existing Cooperative Shares, the Company immediately
shall deliver to the Custodian the new Stock Certificates, together with the
related Stock Powers in blank. Such new Stock Certificates shall be subject to
the related Pledge Instruments and shall be subject to all of the terms,
covenants and conditions of this Agreement.
 
Section 2.04 Examination of Mortgage Files.
 
Prior to the Closing Date, the Company shall (a) deliver to the Purchaser in
escrow, for examination, the Custodial Mortgage File for each Mortgage Loan,
including the Assignment of Mortgage, pertaining to each Mortgage Loan, and (b)
make the Servicing Files and Retained Mortgage Files available to the Purchaser
for examination at the Company's offices or such other location as shall
otherwise be agreed upon by the Purchaser and the Company. Such examination may
be made by the Purchaser at any time before or after the Closing Date or by any
prospective purchaser of the Mortgage Loans from the Purchaser, at any time
after the Closing Date upon prior reasonable notice to the Company. The fact
that the Purchaser or any prospective purchaser of the Mortgage Loans has
conducted or has failed to conduct any partial or complete examination of the
Custodial Mortgage Files, Servicing Files or Retained Mortgage Files shall not
affect the Purchaser's (or any of its successor's) rights to demand repurchase,
substitution or other relief or remedy as provided under this Agreement.
 
Section 2.05 Representations, Warranties and Agreements of Company.


The Company agrees and acknowledges that it shall, as a condition to the
consummation of the transactions contemplated hereby, make the representations
and warranties specified in Section 3.01 and 3.02 of this Agreement, as of the
Closing Date. The Company, without conceding that the Mortgage Loans are
securities, hereby makes the following additional representations, warranties
and agreements which shall be deemed to have been made as of the Closing Date:
 

(a)    
neither the Company nor anyone acting on its behalf has offered, transferred,
pledged, sold or otherwise disposed of any Mortgage Loans, any interest in any
Mortgage Loans or any other similar security to, or solicited any offer to buy
or accept a transfer, pledge or other disposition of any Mortgage Loans, any
interest in any Mortgage Loans or any other similar security from, or otherwise
approached or negotiated with respect to any Mortgage Loans, any interest in any
Mortgage Loans or any other similar security with, any Person in any manner, or
made any general solicitation by means of general advertising or in any other
manner, or taken any other action which would constitute a distribution of the
Mortgage Loans under the Securities Act or which would render the disposition of
any Mortgage Loans a violation of Section 5 of the Securities Act or require
registration pursuant thereto, nor will it act, nor has it authorized or will it
authorize any Person to act, in such manner with respect to the Mortgage Loans;
and

 
18

--------------------------------------------------------------------------------





(b)   
the Company has not dealt with any broker or agent or anyone else who might be
entitled to a fee or commission in connection with this transaction other than
the Purchaser.

 
Section 2.06 Representation, Warranties and Agreement of Purchaser.


The Purchaser, without conceding that the Mortgage Loans are securities, hereby
makes the following representations, warranties and agreements, which shall have
been deemed to have been made as of the Closing Date.
 

(a)   
the Purchaser understands that the Mortgage Loans have not been registered under
the Securities Act or the securities laws of any state;

 

(b)   
the Purchaser is acquiring the Mortgage Loans for its own account only and not
for any other Person;

 

(c)   
the Purchaser considers itself a substantial, sophisticated institutional
investor having such knowledge and experience in financial and business matters
that it is capable of evaluating the merits and risks of investment in the
Mortgage Loans;

 

(d)   
the Purchaser has been furnished with all information regarding the Mortgage
Loans which it has requested from the Seller; and

 

(e)   
neither the Purchaser nor anyone acting on its behalf offered, transferred,
pledged, sold or otherwise disposed of any Mortgage Loan, any interest in any
Mortgage Loan or any other similar security to, or solicited any offer to buy or
accept a transfer, pledge or other disposition of any Mortgage Loan, any
interest in any Mortgage Loan or any other similar security from, or otherwise
approached or negotiated with respect to any Mortgage Loan, any interest in any
Mortgage Loan or any other similar security with, any Person in any manner, or
made any general solicitation by means of general advertising or in any other
manner, or taken any other action which would constitute a distribution of the
Mortgage Loans under the Securities Act or which would render the disposition of
any Mortgage Loan a violation of Section 5 of the Securities Act or require
registration pursuant thereto, nor will it act, nor has it authorized or will it
authorize any Person to act, in such manner with respect to the Mortgage Loans.

 
Section 2.07 Closing.


The closing for the purchase and sale of the Mortgage Loans, shall take place on
the Closing Date. At the Purchaser's option, the closing shall be either: by
telephone, confirmed by letter or wire as the parties shall agree; or conducted
in Person, at such place as the parties shall agree.
 
The closing shall be subject to each of the following conditions:
 
19

--------------------------------------------------------------------------------





(a)   
all of the representations and warranties of the Company under this Agreement
shall be true and correct as of the Closing Date and no event shall have
occurred which, with notice or the passage of time, would constitute an Event of
Default under this Agreement;




(b)   
the Purchaser shall have received, or the Purchaser's attorneys shall have
received in escrow, all closing documents, in such forms as are agreed upon and
acceptable to the Purchaser, duly executed by all signatories other than the
Purchaser as required pursuant to the respective terms thereof;




(c)   
the Company shall have delivered to the Custodian under this Agreement all
documents required pursuant to this Agreement; and




(d)   
all other terms and conditions of this Agreement shall have been complied with.



Subject to the foregoing conditions, the Purchaser shall pay to the Company on
the Closing Date the Purchase Price by wire transfer of immediately available
funds to the account designated by the Company.


Section 2.08 Closing Documents.


With respect to the Mortgage Loans, the closing documents shall consist of fully
executed originals of the following documents:



(a)   
this Agreement, dated as of the Cut-off Date, in two counterparts;




(b)   
the Custodial Agreement, attached as Exhibit B to this Agreement;




(c)   
the Mortgage Loan Schedule, a copy of each to be attached to each counterpart of
this Agreement;




(d)   
a trust receipt and certification, as required under the Custodial Agreement;

 

  (e) an Opinion of Counsel of the Seller, in the form of Exhibit E hereto;

 

  (f)   the Commitment Letter; and

 

  (g)  the Security Release Certification, in the form of Exhibit I hereto.



ARTICLE III
 
REPRESENTATIONS AND WARRANTIES REMEDIES AND BREACH
 
Section 3.01 Company Representations and Warranties.
 
20

--------------------------------------------------------------------------------


 
The Company hereby represents and warrants to the Purchaser that, as of the
Closing Date:



(a)   
Due Organization and Authority.
 
The Company is a national banking association duly organized, validly existing
and in good standing under the laws of the United States and has all licenses
necessary to carry on its business as now being conducted and is licensed,
qualified and in good standing in each state where a Mortgaged Property is
located if the laws of such state require licensing or qualification in order to
conduct business of the type conducted by the Company, and in any event the
Company is in compliance with the laws of any such state to the extent necessary
to ensure the enforceability of the related Mortgage Loan and the servicing of
such Mortgage Loan in accordance with the terms of this Agreement; the Company
has the full power and authority to execute and deliver this Agreement and to
perform in accordance herewith; the execution, delivery and performance of this
Agreement (including all instruments of transfer to be delivered pursuant to
this Agreement) by the Company and the consummation of the transactions
contemplated hereby have been duly and validly authorized; this Agreement
evidences the valid, binding and enforceable obligation of the Company; and all
requisite action has been taken by the Company to make this Agreement valid and
binding upon the Company in accordance with its terms;

 

(b)   
Ordinary Course of Business.
 
The consummation of the transactions contemplated by this Agreement are in the
ordinary course of business of the Company, who is in the business of selling
and servicing loans, and the transfer, assignment and conveyance of the Mortgage
Notes and the Mortgages by the Company pursuant to this Agreement are not
subject to the bulk transfer or any similar statutory provisions in effect in
any applicable jurisdiction;

 

(c)   
No Conflicts.
 
Neither the execution and delivery of this Agreement, the acquisition of the
Mortgage Loans by the Company, the sale of the Mortgage Loans to the Purchaser
or the transactions contemplated hereby, nor the fulfillment of or compliance
with the terms and conditions of this Agreement will conflict with or result in
a breach of any of the terms, articles of incorporation or by-laws or any legal
restriction or any agreement or instrument to which the Company is now a party
or by which it is bound, or constitute a default or result in the violation of
any law, rule, regulation, order, judgment or decree to which the Company or its
property is subject, or impair the ability of the Purchaser to realize on the
Mortgage Loans, or impair the value of the Mortgage Loans;

 
21

--------------------------------------------------------------------------------


 

(d)   
Ability to Service.
 
The Company is an approved seller/servicer of conventional residential mortgage
loans for Fannie Mae or Freddie Mac, with the facilities, procedures, and
experienced personnel necessary for the sound servicing of mortgage loans of the
same type as the Mortgage Loans. The Company is a HUD approved mortgagee and is
in good standing to sell mortgage loans to and service mortgage loans for Fannie
Mae or Freddie Mac, and no event has occurred, including but not limited to a
change in insurance coverage, which would make the Company unable to comply with
Fannie Mae or Freddie Mac eligibility requirements or which would require
notification to either Fannie Mae or Freddie Mac;

 

(e)   
Reasonable Servicing Fee. 
 
The Company acknowledges and agrees that the Servicing Fee represents reasonable
compensation for performing such services and that the entire Servicing Fee
shall be treated by the Company, for accounting and tax purposes, as
compensation for the servicing and administration of the Mortgage Loans pursuant
to this Agreement;

 

(f)   
Ability to Perform.
 
The Company does not believe, nor does it have any reason or cause to believe,
that it cannot perform each and every covenant contained in this Agreement.
TheCompany is solvent and the sale of the Mortgage Loans will not cause the
Company to become insolvent. The sale of the Mortgage Loans is not undertaken to
hinder, delay or defraud any of the Company's creditors;




(g)  
No Litigation Pending.
 
There is no action, suit, proceeding or investigation pending or threatened
against the Company which, either in any one instance or in the aggregate, may
result in any material adverse change in the business, operations, financial
condition, properties or assets of the Company, or in any material impairment of
the right or ability of the Company to carry on its business substantially as
now conducted, or in any material liability on the part of the Company, or which
would draw into question the validity of this Agreement or the Mortgage Loans or
of any action taken or to be contemplated herein, or which would be likely to
impair materially the ability of the Company to perform under the terms of this
Agreement;

 

(h)  
No Consent Required.
 
No consent, approval, authorization or order of any court or governmental agency
or body is required for the execution, delivery and performance by the Company
of or compliance by the Company with this Agreement or the sale of the Mortgage
Loans as evidenced by the consummation of the transactions contemplated by this
Agreement, or if required, such approval has been obtained prior to the Closing
Date;

 
22

--------------------------------------------------------------------------------


 

(i)   
Selection Process.
 
The Mortgage Loans were selected from among the outstanding adjustable rate one-
to four-family mortgage loans in the Company's mortgage banking portfolio at the
Closing Date as to which the representations and warranties set forth in Section
3.02 could be made and such selection was not made in a manner so as to affect
adversely the interests of the Purchaser;




(j)   
No Untrue Information.
 
Neither this Agreement nor any statement, report or other document furnished or
to be furnished pursuant to this Agreement or in connection with the
transactions contemplated hereby contains any untrue statement of fact or omits
to state a fact necessary to make the statements contained therein not
misleading;




(k)   
Sale Treatment.
 
The Company has determined that the disposition of the Mortgage Loans pursuant
to this Agreement will be afforded sale treatment for accounting and tax
purposes;




(l)   
No Material Change.
 
There has been no material adverse change in the business, operations, financial
condition or assets of the Company since the date of the Company’s most recent
financial statements;

 

(m)   
No Brokers’ Fees.
 
The Company has not dealt with any broker, investment banker, agent or other
Person that may be entitled to any commission or compensation in the connection
with the sale of the Mortgage Loans; and




(n)   
MERS.
 
The Company is a member of MERS in good standing.

 
Section 3.02 Representations and Warranties Regarding Individual Mortgage Loans.
 
As to each Mortgage Loan, the Company hereby represents and warrants to the
Purchaser that as of the Closing Date:



(a)   
Mortgage Loans as Described.

 
23

--------------------------------------------------------------------------------


 

(b)   
The information set forth in the Mortgage Loan Schedule attached hereto as
Exhibit A and the information contained on the Data File Fields contained on the
Data File delivered to the Purchaser are true and correct; provided that the
Company makes no representation or warranty as to the accuracy of Unverified
Information;
 
Payments Current.

 

           
All payments required to be made up to the Cut-off Date for the Mortgage Loan
under the terms of the Mortgage Note have been made and credited. No payment
under any Mortgage Loan has been thirty (30) days delinquent more than one (1)
time within twelve (12) months prior to the Closing Date;

 
(c)   
No Outstanding Charges.
 
There are no defaults in complying with the terms of the Mortgages, and all
taxes, governmental assessments, insurance premiums, leasehold payments, water,
sewer and municipal charges, which previously became due and owing have been
paid, or an escrow of funds has been established in an amount sufficient to pay
for every such item which remains unpaid and which has been assessed but is not
yet due and payable. The Company has not advanced funds, or induced, or
solicited directly or indirectly, the payment of any amount required under the
Mortgage Loan, except for interest accruing from the date of the Mortgage Note
or date of disbursement of the Mortgage Loan proceeds, whichever is later, to
the day which precedes by one month the Due Date of the first installment of
principal and interest;

 

(d)   
Original Terms Unmodified.
 
The terms of the Mortgage Note and Mortgage have not been impaired, waived,
altered or modified in any respect, except by a written instrument which has
been recorded or registered with the MERS System, if necessary, to protect the
interests of the Purchaser and is retained by the Company in the Retained
Mortgage File; and the related Mortgage Note which has been delivered to the
Custodian. The substance of any such waiver, alteration or modification has been
approved by the issuer of any related PMI Policy and the title insurer, to the
extent required by the policy, and its terms are reflected on the related
Mortgage Loan Schedule. No Mortgagor has been released, in whole or in part,
except in connection with an assumption agreement approved by the issuer of any
related PMI Policy and the title insurer, to the extent required by the policy,
and which assumption agreement is part of the Custodial Mortgage File delivered
to the Custodian and the terms of which are reflected in the related Mortgage
Loan Schedule;

 
24

--------------------------------------------------------------------------------


 

(e)   
No Defenses.
 
The Mortgage Loan is not subject to any right of rescission, set-off,
counterclaim or defense, including without limitation the defense of usury, nor
will the operation of any of the terms of the Mortgage Note or the Mortgage, or
the exercise of any right thereunder, render either the Mortgage Note or the
Mortgage unenforceable, in whole or in part, or subject to any right of
rescission, set-off, counterclaim or defense, including without limitation the
defense of usury, and no such right of rescission, set-off, counterclaim or
defense has been asserted with respect thereto;




(f)   
No Satisfaction of Mortgage.
 
The Mortgage has not been satisfied, canceled, subordinated or rescinded, in
whole or in part, and the Mortgaged Property has not been released from the lien
of the Mortgage, in whole or in part, nor has any instrument been executed that
would effect any such satisfaction, release, cancellation, subordination or
rescission;

 

(g)   
Validity of Mortgage Documents.
 
The Mortgage Note and the Mortgage and related documents are genuine, and each
is the legal, valid and binding obligation of the maker thereof enforceable in
accordance with its terms. All parties to the Mortgage Note and the Mortgage had
legal capacity to enter into the Mortgage Loan and to execute and deliver the
Mortgage Note and the Mortgage, and the Mortgage Note and the Mortgage have been
duly and properly executed by such parties. The Company has reviewed all
documents constituting the Retained Mortgage File and Custodial Mortgage File
and has made such inquiries as it deems necessary to make and confirm the
accuracy of the representations set forth herein;
 
With respect to each Cooperative Loan, the Mortgage Note, the Mortgage, the
Pledge Agreement, and related documents are genuine, and each is the legal,
valid and binding obligation of the maker thereof enforceable in accordance with
its terms. All parties to the Mortgage Note, the Mortgage, the Pledge Agreement,
the Proprietary Lease, the Stock Power, Recognition Agreement and the Assignment
of Proprietary Lease had legal capacity to enter into the Mortgage Loan and to
execute and deliver such documents, and such documents have been duly and
properly executed by such parties;

 

(h)   
No Fraud.
 
No error, omission, misrepresentation, negligence, fraud or similar occurrence
with respect to a Mortgage Loan has taken place on the part of the Company, or
the Mortgagor (except with respect to the accuracy of Unverified Information),
or to the best of the Company’s knowledge, any appraiser, any builder, or any
developer, or any other party involved in the origination of the Mortgage Loan
or in the application of any insurance in relation to such Mortgage Loan;

 
25

--------------------------------------------------------------------------------


 

(i)   
Compliance with Applicable Laws.
 
Any and all requirements of any federal, state or local law including, without
limitation, usury, truth-in-lending, real estate settlement procedures, consumer
credit protection and privacy, equal credit opportunity, disclosure or predatory
and abusive lending laws applicable to the Mortgage Loan have been complied
with. All inspections, licenses and certificates required to be made or issued
with respect to all occupied portions of the Mortgaged Property and, with
respect to the use and occupancy of the same, including, but not limited to,
certificates of occupancy and fire underwriting certificates, have been made or
obtained from the appropriate authorities;




(j)   
Location and Type of Mortgaged Property.
 
The Mortgaged Property is located in the state identified in the related
Mortgage Loan Schedule and consists of a contiguous parcel of real property with
a detached single family residence erected thereon, or a two- to four-family
dwelling, or an individual condominium unit in a condominium project, or a
Cooperative Apartment, or an individual unit in a planned unit development or a
townhouse, provided, however, that any condominium project or planned unit
development shall conform to the applicable Fannie Mae or Freddie Mac
requirements, the Company Underwriting Guidelines (other than the exception
identified for Exception Mortgage Loans) or the Third-Party Underwriting
Guidelines, as applicable, regarding such dwellings, and no residence or
dwelling is a mobile home or manufactured dwelling. As of the respective
appraisal date for each Mortgaged Property, any Mortgaged Property being used
for commercial purposes conforms to the Company Underwriting Guidelines (other
than the exception identified for Exception Mortgage Loans) or the Third-Party
Underwriting Guidelines, as applicable and, to the best of the Company’s
knowledge, since the date of such appraisal, no portion of the Mortgaged
Property was being used for commercial purposes outside of the Company
Underwriting Guidelines (other than the exception identified for Exception
Mortgage Loans) or the Third-Party Underwriting Guidelines, as applicable;




(k)   
Valid First Lien.
 
The Mortgage is a valid, subsisting and enforceable first lien on the Mortgaged
Property, including all buildings on the Mortgaged Property and all
installations and mechanical, electrical, plumbing, heating and air conditioning
systems located in or annexed to such buildings, and all additions, alterations
and replacements made at any time with respect to the foregoing. The lien of the
Mortgage is subject only to:
 
(1)  the lien of current real property taxes and assessments not yet due and
payable;

 
26

--------------------------------------------------------------------------------


 

           
(2)  covenants, conditions and restrictions, rights of way, easements and other
matters of the public record as of the date of recording acceptable to mortgage
lending institutions generally and specifically referred to in the lender's
title insurance policy delivered to the originator of the Mortgage Loan and (i)
referred to or otherwise considered in the appraisal made for the originator of
the Mortgage Loan and (ii) which do not adversely affect the Appraised Value of
the Mortgaged Property set forth in such appraisal; and
 
(3)  other matters to which like properties are commonly subject which do not
materially interfere with the benefits of the security intended to be provided
by the mortgage or the use, enjoyment, value or marketability of the related
Mortgaged Property.

 

           
Any security agreement, chattel mortgage or equivalent document related to and
delivered in connection with the Mortgage Loan establishes and creates a valid,
subsisting and enforceable first lien and first priority security interest on
the property described therein and the Company has full right to sell and assign
the same to the Purchaser;
 
With respect to each Cooperative Loan, each Pledge Agreement creates a valid,
enforceable and subsisting first security interest in the Cooperative Shares and
Proprietary Lease, subject only to (i) the lien of the related Cooperative for
unpaid assessments representing the Mortgagor’s pro rata share of the
Cooperative’s payments for its blanket mortgage, current and future real
property taxes, insurance premiums, maintenance fees and other assessments to
which like collateral is commonly subject and (ii) other matters to which like
collateral is commonly subject which do not materially interfere with the
benefits of the security intended to be provided by the Pledge Agreement;
provided, however, that the appurtenant Proprietary Lease may be subordinated or
otherwise subject to the lien of any mortgage on the Project;

 

(l)    
Full Disbursement of Proceeds.
 
The proceeds of the Mortgage Loan have been fully disbursed, except for escrows
established or created due to seasonal weather conditions, and there is no
requirement for future advances thereunder. All costs, fees and expenses
incurred in making or closing the Mortgage Loan and the recording of the
Mortgage were paid, and the Mortgagor is not entitled to any refund of any
amounts paid or due under the Mortgage Note or Mortgage;




(m)  
Consolidation of Future Advances. 
 
Any future advances made prior to the Cut-off Date, have been consolidated with
the outstanding principal amount secured by the Mortgage, and the secured
principal amount, as consolidated, bears a single interest rate and single
repayment term reflected on the related Mortgage Loan Schedule. The lien of the
Mortgage securing the consolidated principal amount is expressly insured as
having first lien priority by a title insurance policy, an endorsement to the
policy insuring the mortgagee’s consolidated interest or by other title evidence
acceptable to Fannie Mae or Freddie Mac; the consolidated principal amount does
not exceed the original principal amount of the Mortgage Loan; the Company shall
not make future advances after the Cut-off Date;

 
27

--------------------------------------------------------------------------------


 

(n)   
Ownership.
 
The Company is the sole owner of record and holder of the Mortgage Loan and the
related Mortgage Note and the Mortgage are not assigned or pledged, and the
Company has good and marketable title thereto and has full right and authority
to transfer and sell the Mortgage Loan to the Purchaser. The Company is
transferring the Mortgage Loan free and clear of any and all encumbrances,
liens, pledges, equities, participation interests, claims, charges or security
interests of any nature encumbering such Mortgage Loan;

 

(o)   
Origination/Doing Business.
 
The Mortgage Loan was originated by a savings and loan association, a savings
bank, a commercial bank, a credit union, an insurance company, or similar
institution that is supervised and examined by a federal or state authority or
by a mortgagee approved by the Secretary of Housing and Urban Development
pursuant to Sections 203 and 211 of the National Housing Act. All parties which
have had any interest in the Mortgage Loan, whether as mortgagee, assignee,
pledgee or otherwise, are (or, during the period in which they held and disposed
of such interest, were) (1) in compliance with any and all applicable licensing
requirements of the laws of the state wherein the Mortgaged Property is located,
and (2) organized under the laws of such state, or (3) qualified to do business
in such state, or (4) federal savings and loan associations or national banks
having principal offices in such state, or (5) not doing business in such state;

 

(p)   
LTV, PMI Policy.
 
No Mortgage Loan has an LTV greater than 95%. Except as set forth on the related
Data File, each Mortgage Loan with an LTV greater than 80% at the time of
origination, a portion of the unpaid principal balance of the Mortgage Loan is
and will be insured as to payment defaults by a PMI Policy. If the Mortgage Loan
is insured by a PMI Policy which is not an LPMI Policy, the coverage will remain
in place until (i) the LTV decreases to 78% or (ii) the PMI Policy is otherwise
terminated pursuant to the Homeowners Protection Act of 1998, 12 USC §4901, et
seq. All provisions of such PMI Policy or LPMI Policy have been and are being
complied with, such policy is in full force and effect, and all premiums due
thereunder have been paid. The Qualified Insurer has a claims paying ability
acceptable to Fannie Mae or Freddie Mac. Any Mortgage Loan subject to a PMI
Policy or LPMI Policy obligates the Mortgagor or the Company to maintain the PMI
Policy or LPMI Policy, as applicable, and to pay all premiums and charges in
connection therewith. The Mortgage Interest Rate for the Mortgage Loan as set
forth on the related Mortgage Loan Schedule is net of any such insurance
premium;

 
28

--------------------------------------------------------------------------------


 

(q)   
Title Insurance.
 
The Mortgage Loan is covered by an ALTA lender's title insurance policy (or in
the case of any Mortgage Loan secured by a Mortgaged Property located in a
jurisdiction where such policies are generally not available, an opinion of
counsel of the type customarily rendered in such jurisdiction in lieu of title
insurance) or other generally acceptable form of policy of insurance acceptable
to Fannie Mae or Freddie Mac, issued by a title insurer acceptable to Fannie Mae
or Freddie Mac and qualified to do business in the jurisdiction where the
Mortgaged Property is located, insuring the Company, its successors and assigns,
as to the first priority lien of the Mortgage in the original principal amount
of the Mortgage Loan, subject only to the exceptions contained in clauses (1),
(2) and (3) of subclause (k) of this Section 3.02, and against any loss by
reason of the invalidity or unenforceability of the lien resulting from the
provisions of the Mortgage providing for adjustment to the Mortgage Interest
Rate and Monthly Payment. The Company is the sole insured of such lender's title
insurance policy, and such lender's title insurance policy is in full force and
effect and will be in force and effect upon the consummation of the transactions
contemplated by this Agreement. No claims have been made under such lender's
title insurance policy, and no prior holder of the Mortgage, including the
Company, has done, by act or omission, anything which would impair the coverage
of such lender's title insurance policy;




(r)   
No Defaults.
 
There is no default, breach, violation or event of acceleration existing under
the Mortgage or the Mortgage Note and no event which, with the passage of time
or with notice and the expiration of any grace or cure period, would constitute
a default, breach, violation or event of acceleration, and neither the Company
nor its predecessors have waived any default, breach, violation or event of
acceleration;

 

(s)   
No Mechanics' Liens.
 
There are no mechanics' or similar liens or claims which have been filed for
work, labor or material (and no rights are outstanding that under the law could
give rise to such liens) affecting the related Mortgaged Property which are or
may be liens prior to, or equal or coordinate with, the lien of the related
Mortgage which are not insured against by the title insurance policy referenced
in subclause (q) of this Section 3.02;

 
29

--------------------------------------------------------------------------------


 

(t)   
Location of Improvements; No Encroachments.
 
Except as insured against by the title insurance policy referenced in subclause
(q) of this Section 3.02, all improvements which were considered in determining
the Appraised Value of the Mortgaged Property lay wholly within the boundaries
and building restriction lines of the Mortgaged Property and no improvements on
adjoining properties encroach upon the Mortgaged Property. No improvement
located on or being part of the Mortgaged Property is in violation of any
applicable zoning law or regulation;




(u)   
Payment Terms. 
 
Except with respect to the Interest Only Mortgage Loans, principal payments
commenced no more than sixty (60) days after the funds were disbursed to the
Mortgagor in connection with the Mortgage Loan. Except with respect to the
Interest Only Mortgage Loans, each Mortgage Loan is payable in equal monthly
installments of principal and interest, with interest calculated and payable in
arrears, sufficient to amortize the Mortgage Loan fully by the stated maturity
date set forth in the Mortgage Note over an original term to maturity of not
more than thirty (30) years. As to each Adjustable Rate Mortgage Loan on each
applicable Adjustment Date, the Mortgage Interest Rate will be adjusted to equal
the sum of the Index plus the applicable Gross Margin, rounded up or down to the
nearest multiple of 0.125% indicated by the Mortgage Note; provided that the
Mortgage Interest Rate will not increase or decrease by more than the Periodic
Interest Rate Cap on any Adjustment Date, and will in no event exceed the
Maximum Mortgage Interest Rate or be lower than the Minimum Mortgage Interest
Rate listed on the Mortgage Note for such Mortgage Loan. As to each Adjustable
Rate Mortgage Loan that is not an Interest Only Mortgage Loan, each Mortgage
Note requires a monthly payment which is sufficient, during the period prior to
the first adjustment to the Mortgage Interest Rate, to fully amortize the
outstanding principal balance as of the first day of such period over the then
remaining term of such Mortgage Note and to pay interest at the related Mortgage
Interest Rate. With respect to each Interest Only Mortgage Loan, the
interest-only period shall not exceed fifteen (15) years (or such other period
specified on the related Data File) and following the expiration of such
interest-only period, the remaining Monthly Payments shall be sufficient to
fully amortize the original principal balance over the remaining term of the
Mortgage Loan and to pay interest at the related Mortgage Interest Rate. As to
each Adjustable Rate Mortgage Loan, if the related Mortgage Interest Rate
changes on an Adjustment Date or, with respect to an Interest Only Mortgage
Loan, on an Adjustment Date following the related interest-only period, the then
outstanding principal balance will be reamortized over the remaining life of
such Mortgage Loan. No Adjustable Rate Mortgage Loan contains terms or
provisions which would result in negative amortization;

 
30

--------------------------------------------------------------------------------


 

(v)   
Customary Provisions.
 
The Mortgage and related Mortgage Note contain customary and enforceable
provisions such as to render the rights and remedies of the holder thereof
adequate for the realization against the Mortgaged Property of the benefits of
the security provided thereby, including, (i) in the case of a Mortgage
designated as a deed of trust, by trustee's sale, and (ii) otherwise by judicial
foreclosure. There is no homestead or other exemption available to a Mortgagor
which would interfere with the right to sell the Mortgaged Property at a
trustee's sale or the right to foreclose the Mortgage;

 

(w)   
Occupancy of the Mortgaged Property.
 
As of the date of origination, the Mortgaged Property was lawfully occupied
under applicable law;

 

(x)      
No Additional Collateral.
 
Except in the case of a Pledged Asset Mortgage Loan and as indicated on the
related Data File, the Mortgage Note is not and has not been secured by any
collateral, pledged account or other security except the lien of the
corresponding Mortgage and the security interest of any applicable security
agreement or chattel mortgage referred to in subclause (k) of this Section 3.02;

 

(y)   
Deeds of Trust. 
 
In the event the Mortgage constitutes a deed of trust, a trustee, duly qualified
under applicable law to serve as such, has been properly designated and
currently so serves and is named in the Mortgage, and no fees or expenses are or
will become payable by the mortgagee to the trustee under the deed of trust,
except in connection with a trustee's sale after default by the Mortgagor;

 

(z)   
Acceptable Investment.
 
The Company has no knowledge of any circumstances or conditions with respect to
the Mortgage Loan, the Mortgaged Property, the Mortgagor or the Mortgagor's
credit standing that can reasonably be expected to cause private institutional
investors to regard the Mortgage Loan as an unacceptable investment, cause the
Mortgage Loan to become delinquent, or adversely affect the value or
marketability of the Mortgage Loan;

 

(aa) 
Transfer of Mortgage Loans.
 
If the Mortgage Loan is not a MERS Mortgage Loan, the Assignment of Mortgage,
upon the insertion of the name of the assignee and recording information, is in
recordable form and is acceptable for recording under the laws of the
jurisdiction in which the Mortgaged Property is located;

 
31

--------------------------------------------------------------------------------


 

(bb)   
Mortgaged Property Undamaged.
 
The Mortgaged Property is undamaged by waste, fire, earthquake or earth
movement, windstorm, flood, tornado or other casualty so as to affect adversely
the value of the Mortgaged Property as security for the Mortgage Loan or the use
for which the premises were intended;

 

(cc)    
Collection Practices; Escrow Deposits.
 
The origination, servicing and collection practices used with respect to the
Mortgage Loan have been in accordance with Accepted Servicing Practices, and
have been in all material respects legal and proper. With respect to escrow
deposits and Escrow Payments, all such payments are in the possession of the
Company and there exist no deficiencies in connection therewith for which
customary arrangements for repayment thereof have not been made. All Escrow
Payments have been collected in full compliance with state and federal law. No
escrow deposits or Escrow Payments or other charges or payments due the Company
have been capitalized under the Mortgage Note;

 

(dd)   
No Condemnation.
 
There is no proceeding pending or to the best of the Company’s knowledge
threatened for the total or partial condemnation of the related Mortgaged
Property;

 

(ee)    
The Appraisal.
 
The Servicing File for each Mortgage Loan includes an appraisal of the related
Mortgaged Property. As to each Time$aver® Mortgage Loan, the appraisal may be
from the original of the existing Company-serviced loan, which was refinanced
via such Time$aver® Mortgage Loan. The appraisal was conducted by an appraiser
who had no interest, direct or indirect, in the Mortgaged Property or in any
loan made on the security thereof; and whose compensation is not affected by the
approval or disapproval of the Mortgage Loan, and the appraisal and the
appraiser both satisfy the applicable requirements of Title XI of the Financial
Institution Reform, Recovery, and Enforcement Act of 1989 and the regulations
promulgated thereunder, all as in effect on the date the Mortgage Loan was
originated;

 
32

--------------------------------------------------------------------------------


 

(ff)      
Insurance.
 
The Mortgaged Property securing each Mortgage Loan is insured by an insurer
acceptable to Fannie Mae or Freddie Mac against loss by fire and such hazards as
are covered under a standard extended coverage endorsement and such other
hazards as are customary in the area where the Mortgaged Property is located
pursuant to insurance policies conforming to the requirements of Section 4.10,
in an amount which is at least equal to the lesser of (i) 100% of the insurable
value, on a replacement cost basis, of the improvements on the related Mortgaged
Property and (ii) the greater of (a) the outstanding principal balance of the
Mortgage Loan or (b) an amount such that the proceeds of such insurance shall be
sufficient to prevent the application to the Mortgagor or the loss payee of any
coinsurance clause under the policy. If the Mortgaged Property is a condominium
unit, it is included under the coverage afforded by a blanket policy for the
project. If the improvements on the Mortgaged Property are in an area identified
in the Federal Register by the Federal Emergency Management Agency as having
special flood hazards, a flood insurance policy meeting the requirements of the
current guidelines of the Federal Insurance Administration is in effect with a
generally acceptable insurance carrier, in an amount representing coverage not
less than the least of (A) the outstanding principal balance of the Mortgage
Loan, (B) the full insurable value and (C) the maximum amount of insurance which
was available under the Flood Disaster Protection Act of 1973, as amended. All
individual insurance policies contain a standard mortgagee clause naming the
Company and its successors and assigns as mortgagee, and all premiums thereon
have been paid. The Mortgage obligates the Mortgagor thereunder to maintain a
hazard insurance policy at the Mortgagor's cost and expense, and on the
Mortgagor's failure to do so, authorizes the holder of the Mortgage to obtain
and maintain such insurance at such Mortgagor's cost and expense, and to seek
reimbursement therefor from the Mortgagor. The hazard insurance policy is the
valid and binding obligation of the insurer, is in full force and effect, and
will be in full force and effect and inure to the benefit of the Purchaser upon
the consummation of the transactions contemplated by this Agreement. The Company
has not acted or failed to act so as to impair the coverage of any such
insurance policy or the validity, binding effect and enforceability thereof;

 

(gg)    
Servicemembers Civil Relief Act. 
 
The Mortgagor has not notified the Company, and the Company has no knowledge of
any relief requested or allowed to the Mortgagor under the Servicemembers Civil
Relief Act, as amended;

 

(hh)    
No Balloon Payments, Graduated Payments or Contingent Interests.
 
The Mortgage Loan is not a graduated payment mortgage loan and the Mortgage Loan
does not have a shared appreciation or other contingent interest feature. No
Mortgage Loan has a balloon payment feature;

 
33

--------------------------------------------------------------------------------


 

(ii)      
No Construction Loans. 
 
No Mortgage Loan was made in connection with (i) the construction or
rehabilitation of a Mortgage Property or (ii) facilitating the trade-in or
exchange of a Mortgaged Property other than a construction-to-permanent loan
which has converted to a permanent Mortgage Loan;

 

(jj)      
Underwriting. 
 
(i)  Each Company Mortgage Loan was underwritten in accordance with the Company
Underwriting Guidelines;


(ii)  Each Third-Party Mortgage Loan was underwritten in accordance with the
Third-Party Underwriting Guidelines;


(iii) Each Exception Mortgage Loan was underwritten in accordance with the
Company Underwriting Guidelines; and


(iv)  Each Mortgage Note and Mortgage are on forms acceptable to Freddie Mac or
Fannie Mae;

 

(kk)    
No Bankruptcy.
 
No Mortgagor was a debtor in any state or federal bankruptcy or insolvency
proceeding at the time the Mortgage Loan was originated and as of the Closing
Date, the Company has not received notice that any Mortgagor is a debtor under
any state or federal bankruptcy or insolvency proceeding;

 

(ll)      
The Mortgagor. 
 
The Mortgagor is one or more natural Persons and/or an Illinois land trust or a
“living trust” and such “living trust” is in compliance with the Company
Underwriting Guidelines (other than the exception identified for Exception
Mortgage Loans) or the Third-Party Underwriting Guidelines, as applicable;

 

(mm)  
Interest Calculation.
 
Interest on each Mortgage Loan is calculated on the basis of a 360-day year
consisting of twelve 30-day months;

 

(nn)   
Environmental Status. 
 
There is no pending action or proceeding directly involving the Mortgaged
Property of which the Company is aware in which compliance with any
environmental law, rule or regulation is an issue; and to the best of the
Company’s knowledge, nothing further remains to be done to satisfy in full all
requirements of each such law, rule or regulation constituting a prerequisite to
the use and enjoyment of the Mortgaged Property;

 
34

--------------------------------------------------------------------------------


 

(oo)   
No High Cost Loans.
 
No Mortgage Loan is a High Cost Loan or Covered Loan;




(pp)   
Anti-Money Laundering Laws. 
 
The Company has complied with all applicable anti-money laundering laws and
regulations, including without limitation the USA Patriot ACT of 2001
(collectively, the “Anti-Money Laundering Laws”); the Company has established an
anti-money laundering compliance program as required by the Anti-Money
Laundering Laws, has conducted the requisite due diligence in connection with
the origination of each Mortgage Loan for purposes of the Anti-Money Laundering
Laws, including with respect to the indentity of the applicable Mortgagor and
the origin of assets used by the said Mortgagor to purchase the related
Mortgaged Property, and maintains sufficient information to identify the
applicable Mortgagor for purposes of the Anti-Money Laundering Laws;

 

(qq)   
Single Premium Credit Life Insurance. 
 
No Mortgagor was required to purchase any single premium credit insurance policy
(e.g. life, disability, accident, unemployment or health insurance product) or
debt cancellation agreement as a condition of obtaining the extension of credit.
No Mortgagor obtained a prepaid single premium credit insurance policy (e.g.
life, disability, accident, unemployment or health insurance product) as part of
the origination of the Mortgage Loan. No proceeds from any Mortgage Loan were
used to purchase single premium credit insurance policies or debt cancellation
agreements as part of the origination of, or as a condition to closing, such
Mortgage Loan;

 

(rr)     
Buydown Mortgage Loans. 
 
With respect to each Mortgage Loan that is a Buydown Mortgage Loan:
 
(i)    On or before the date of origination of such Mortgage Loan, the Company
and the Mortgagor, or the Company, the Mortgagor and the seller of the Mortgaged
Property or a third party entered into a Buydown Agreement. The Buydown
Agreement provides that the seller of the Mortgaged Property (or third party)
shall deliver to the Company temporary Buydown Funds in an amount equal to the
aggregate undiscounted amount of payments that, when added to the amount the
Mortgagor on such Mortgage Loan is obligated to pay on each Due Date in
accordance with the terms of the Buydown Agreement, is equal to the full
scheduled Monthly Payment due on such Mortgage Loan. The temporary Buydown Funds
enable the Mortgagor to qualify for the Buydown Mortgage Loan. The effective
interest rate of a Buydown Mortgage Loan if less than the interest rate set
forth in the related Mortgage Note will increase within the Buydown Period as
provided in the related Buydown Agreement so that the effective interest rate
will be equal to the interest rate as set forth in the related Mortgage Note.
The Buydown Mortgage Loan satisfies the requirements of the Company Underwriting
Guidelines (other than the exception identified for Exception Mortgage Loans) or
the Third-Party Underwriting Guidelines, as applicable;

 
35

--------------------------------------------------------------------------------


 

           
(ii)   The Mortgage and Mortgage Note reflect the permanent payment terms rather
than the payment terms of the Buydown Agreement. The Buydown Agreement provides
for the payment by the Mortgagor of the full amount of the Monthly Payment on
any Due Date that the Buydown Funds are available. The Buydown Funds were not
used to reduce the original principal balance of the Mortgage Loan or to
increase the Appraised Value of the Mortgage Property when calculating the
Loan-to-Value Ratios for purposes of the Agreement and, if the Buydown Funds
were provided by the Company and if required under the Company Underwriting
Guidelines (other than the exception identified for Exception Mortgage Loans) or
the Third-Party Underwriting Guidelines, as applicable, the terms of the Buydown
Agreement were disclosed to the appraiser of the Mortgaged Property;
 
(iii)  The Buydown Funds may not be refunded to the Mortgagor unless the
Mortgagor makes a principal payment for the outstanding balance of the Mortgage
Loan;
 
(iv)  As of the date of origination of the Mortgage Loan, the provisions of the
related Buydown Agreement complied with the requirements of the Company
Underwriting Guidelines (other than the exception identified for Exception
Mortgage Loans) or the Third-Party Underwriting Guidelines, as applicable,
regarding buydown agreements;

 

(ss)     
Cooperative Loans.
 
With respect to each Cooperative Loan
 
(i)    The Cooperative Shares are held by a Person as a tenant-stockholder in a
Cooperative. Each original UCC financing statement, continuation statement or
other governmental filing or recordation necessary to create or preserve the
perfection and priority of the first lien and security interest in the
Cooperative Loan and Proprietary Lease has been timely and properly made. Any
security agreement, chattel mortgage or equivalent document related to the
Cooperative Loan and delivered to Purchaser or its designee establishes in
Purchaser a valid and subsisting perfected first lien on and security interest
in the Mortgaged Property described therein, and Purchaser has full right to
sell and assign the same. The Proprietary Lease term expires no less than five
years after the Mortgage Loan term or such other term acceptable to Fannie Mae,
Freddie Mac, the Company Underwriting Guidelines (other than the exception
identified for Exception Mortgage Loans) or the Third-Party Underwriting
Guidelines, as applicable;

 
36

--------------------------------------------------------------------------------


 

           
(ii)   A Cooperative Lien Search has been made by a company competent to make
the same which company is acceptable to Fannie Mae or Freddie Mac and qualified
to do business in the jurisdiction where the Cooperative is located;
 
(iii)  (a) The term of the related Proprietary Lease is not less than the terms
of the Cooperative Loan; (b) there is no provision in any Proprietary Lease
which requires the Mortgagor to offer for sale the Cooperative Shares owned by
such Mortgagor first to the Cooperative; (c) there is no prohibition in any
Proprietary Lease against pledging the Cooperative Shares or assigning the
Proprietary Lease; (d) the Cooperative has been created and exists in full
compliance with the requirements for residential cooperatives in the
jurisdiction in which the Project is located and qualifies as a cooperative
housing corporation under Section 216 of the Code; (e) the Recognition Agreement
is on a form published by Aztech Document Services, Inc. or includes similar
provisions; and (f) the Cooperative has good and marketable title to the
Project, and owns the Project either in fee simple or under a leasehold that
complies with the requirements of the Fannie Mae guidelines, Freddie Mac
guidelines, the Company Underwriting Guidelines (other than the exception
identified for Exception Mortgage Loans) or the Third-Party Underwriting
Guidelines, as applicable; such title is free and clear of any adverse liens or
encumbrances, except the lien of any blanket mortgage;
 
(iv) The Company has the right under the terms of the Mortgage Note, Pledge
Agreement and Recognition Agreement to pay any maintenance charges or
assessments owed by the Mortgagor; and
 
(v)  Each Stock Power (i) has all signatures guaranteed or (ii) if all
signatures are not guaranteed, then such Cooperative Shares will be transferred
by the stock transfer agent of the Cooperative if the Company undertakes to
convert the ownership of the collateral securing the related Cooperative Loan;

 

(tt)      
Delivery of Custodial Mortgage Files.
 
The Mortgage Note, Assignment of Mortgage and any other documents required to be
delivered by the Company have been delivered to the Custodian in accordance with
this Agreement. The Company is in possession of a complete, true and accurate
Retained Mortgage File in compliance with Exhibit C, except for such documents
the originals of which have been delivered to the Custodian or for such
documents where the originals of which have been sent for recordation;

 
37

--------------------------------------------------------------------------------


 

(uu)   
Credit Reporting. 
 
With respect to each Mortgage Loan, the Company has furnished complete
information on the related borrower credit files to Equifax, Experian and Trans
Union Credit Information Company, in accordance with the Fair Credit Reporting
Act and its implementing regulations;

 

(vv)   
Contents of Retained Mortgage File.
 
The Retained Mortgage File contains the Mortgage Loan Documents listed as items
6 through 12 of Exhibit C attached hereto, except for such documents where the
originals of which have been sent for recordation;

 

(ww)  
Pledged Asset Mortgage Loan.
 
With respect to a Pledged Asset Mortgage Loan:
 
(i)    The Pledge Holder has a rating of at least “AA” (or the equivalent) or
better from at least two Rating Agencies and the Pledge Holder is obligated to
give the beneficiary of each Letter of Credit at least sixty (60) days notice of
any non-renewal of any Letter of Credit;
 
(ii)  With respect to each Pledged Asset Mortgage Loan, the Company is the named
beneficiary and no Person has drawn any funds against such Letter of Credit;
 
(iii)  Each Letter of Credit is for an amount at least equal to an LTV of 20% of
the lower of the purchase price or the Appraised Value of the related Mortgaged
Property;
 
(iv)  As of the Closing Date, the Company has complied with all the requirements
of any Letter of Credit, and each Letter of Credit is a valid and enforceable
obligation of the Pledge Holder;
 
(v)  The Company has the right to draw on each Letter of Credit if the related
Pledged Asset Mortgage Loan becomes ninety (90) days or more delinquent and to
apply such proceeds as a partial prepayment thereon;
 
(vi)  The Company has not received notice of any non-renewal of any Letter of
Credit;
 
(vii) Upon a default by the Pledge Holder, the Company will have a perfected
first priority security interest in the assets pledged to secure the Letter of
Credit and has the right to obtain possession thereof and the right to liquidate
such assets and apply the proceeds thereof to prepay the related Pledged Asset
Mortgage Loan; and 

 
38

--------------------------------------------------------------------------------


 

   
(viii)   The Letter of Credit is required to be in effect (either for its
original term or through renewal) until such time as all amounts owed under the
related Pledged Asset Mortgage Loan by the related Mortgagor are less than 80%
of the lesser of the Purchase Price or the Appraised Value of the related
Mortgaged Property;

 

(xx)   
Indiana.
 
There is no Mortgage Loan that was originated on or after January 1, 2005, which
is a “high cost home loan” as defined under the Indiana Home Loan Practices Act
(I.C. 24-9); and




(yy)  
Leasehold Estate. 
 
With respect to each Mortgage Loan secured in whole or in part by the interest
of the Mortgagor as a lessee under a ground lease of the related Mortgaged
Property (a “Ground Lease”) and not by a fee interest in such Mortgaged
Property:
 
(i) The Mortgagor is the owner of a valid and subsisting interest as tenant
under the Ground Lease;
 
(ii) The Ground Lease is in full force and effect;
 
(iii) The Mortgagor is not in default under any provision of the lease;
 
(iv) The lessor under the Ground Lease is not in default under any of the terms
or provisions thereof on the part of the lessor to be observed or performed;

 
39

--------------------------------------------------------------------------------


 

             (v) The term of the Ground Lease exceeds the maturity date of the
related Mortgage Loan by at least five (5) years;

 

             (vi) The Mortgagee under the Mortgage Loan is given at least sixty
(60) days’ notice of any default and an opportunity to cure any defaults under
the Ground Lease or to take over the Mortgagor’s rights under the Ground Lease; 

 

             (vii) The Ground Lease does not contain any default provisions that
could result in forfeiture or termination of the Ground Lease except for
non-payment of the Ground Lease or a court order;

 

             (viii) The Ground Lease provides that the leasehold can be
transferred, mortgaged and sublet an unlimited number of times either without
restriction or on payment of a reasonable fee and delivery of reasonable
documentation to the lessor;

 

             (ix) The Ground Lease or a memorandum thereof has been recorded and
by its terms permits the leasehold estate to be mortgaged; and

 

             (x) The execution, delivery and performance of the Mortgage do not
require consent (other than those consents which have been obtained and are in
full force and effect) under, and will not contravene any provision of or cause
a default under, the Ground Lease.

 
Section 3.03 Repurchase. 
 
It is understood and agreed that the representations and warranties set forth in
Sections 3.01 and 3.02 shall survive the sale of the Mortgage Loans to the
Purchaser and the delivery of the applicable Mortgage Loan Documents to the
Custodian and shall inure to the benefit of the Purchaser, notwithstanding any
restrictive or qualified endorsement on any Mortgage Note or Assignment of
Mortgage or the examination or failure to examine any Custodial Mortgage File or
Retained Mortgage File. Upon discovery by either the Company or the Purchaser of
a breach of any of the foregoing representations and warranties which materially
and adversely affects the value of the Mortgage Loans or the interest of the
Purchaser (or which materially and adversely affects the interests of Purchaser
in the related Mortgage Loan in the case of a representation and warranty
relating to a particular Mortgage Loan), the party discovering such breach shall
give prompt written notice to the other.
 
Within ninety (90) days of the earlier of either discovery by or notice to the
Company of any breach of a representation or warranty which materially and
adversely affects the value of the Mortgage Loans, the Company shall use its
best efforts promptly to cure such breach in all material respects and, if such
breach cannot be cured, the Company shall, at the Purchaser's option, repurchase
such Mortgage Loan at the Repurchase Price. In the event that a breach shall
involve any representation or warranty set forth in Section 3.01, and such
breach cannot be cured within ninety (90) days of the earlier of either
discovery by or notice to the Company of such breach, all of the Mortgage Loans
shall, at the Purchaser's option, be repurchased by the Company at the
Repurchase Price. However, if the breach shall involve a representation or
warranty set forth in Section 3.02 and the Company discovers or receives notice
of any such breach within 120 days of the Closing Date, the Company shall, if
the breach cannot be cured, at the Purchaser's option and provided that the
Company has a Qualified Substitute Mortgage Loan, rather than repurchase the
Mortgage Loan as provided above, remove such Mortgage Loan (a "Deleted Mortgage
Loan") and substitute in its place a Qualified Substitute Mortgage Loan or
Loans, provided that any such substitution shall be effected not later than 120
days after the Closing Date. If the Company has no Qualified Substitute Mortgage
Loan, it shall repurchase the deficient Mortgage Loan within ninety (90) days of
the written notice of the breach or the failure to cure, whichever is later. Any
repurchase of a Mortgage Loan or Loans pursuant to the foregoing provisions of
this Section 3.03 shall be accomplished by deposit in the Custodial Account of
the amount of the Repurchase Price for distribution to Purchaser on the
Remittance Date immediately following the Principal Prepayment Period in which
such Repurchase Price is received, after deducting therefrom any amount received
in respect of such repurchased Mortgage Loan or Loans and being held in the
Custodial Account for future distribution.
 
40

--------------------------------------------------------------------------------


 
At the time of repurchase or substitution, the Purchaser and the Company shall
arrange for the reassignment of the Deleted Mortgage Loan to the Company and the
delivery to the Company of any documents held by the Custodian relating to the
Deleted Mortgage Loan. If the Company repurchases a Mortgage Loan that is a MERS
Mortgage Loan, the Company shall cause MERS to designate on the MERS System to
remove the Purchaser as the beneficial holder with respect to such Mortgage
Loan. In the event of a repurchase or substitution, the Company shall,
simultaneously with such reassignment, give written notice to the Purchaser that
such repurchase or substitution has taken place, amend the respective Mortgage
Loan Schedule to reflect the withdrawal of the Deleted Mortgage Loan from this
Agreement, and, in the case of substitution, identify a Qualified Substitute
Mortgage Loan and amend the respective Mortgage Loan Schedule to reflect the
addition of such Qualified Substitute Mortgage Loan to this Agreement. In
connection with any such substitution, the Company shall be deemed to have made
as to such Qualified Substitute Mortgage Loan the representations and warranties
set forth in this Agreement except that all such representations and warranties
set forth in this Agreement shall be deemed made as of the date of such
substitution. The Company shall effect such substitution by delivering to the
Custodian for such Qualified Substitute Mortgage Loan the documents required by
Section 2.03, with the Mortgage Note endorsed as required by Section 2.03. No
substitution will be made in any calendar month after the Determination Date for
such month. The Company shall deposit in the Custodial Account the Monthly
Payment less the Servicing Fee due on such Qualified Substitute Mortgage Loan or
Loans in the month following the date of such substitution. Monthly Payments due
with respect to Qualified Substitute Mortgage Loans in the month of substitution
shall be retained by the Company. With respect to any Deleted Mortgage Loan,
distributions to Purchaser shall include the Monthly Payment due on any Deleted
Mortgage Loan in the month of substitution, and the Company shall thereafter be
entitled to retain all amounts subsequently received by the Company in respect
of such Deleted Mortgage Loan.
 
41

--------------------------------------------------------------------------------


 
For any month in which the Company substitutes a Qualified Substitute Mortgage
Loan for a Deleted Mortgage Loan, the Company shall determine the amount (if
any) by which the aggregate principal balance of all Qualified Substitute
Mortgage Loans as of the date of substitution is less than the aggregate Stated
Principal Balance of all Deleted Mortgage Loans (after application of scheduled
principal payments due in the month of substitution). The amount of such
shortfall shall be distributed by the Company in the month of substitution
pursuant to Section 5.01. Accordingly, on the date of such substitution, the
Company shall deposit from its own funds into the Custodial Account an amount
equal to the amount of such shortfall.
 
In addition to such repurchase or substitution obligation, the Company shall
indemnify the Purchaser and hold it harmless against any losses, damages,
penalties, fines, forfeitures, reasonable and necessary legal fees and related
costs, judgments, and other costs and expenses resulting from any claim, demand,
defense or assertion based on or grounded upon, or resulting from, a breach of
the representations and warranties contained in this Agreement. It is understood
and agreed that the obligations of the Company set forth in this Section 3.03 to
cure, substitute for or repurchase a defective Mortgage Loan and to indemnify
the Purchaser as provided in this Section 3.03 constitute the sole remedies of
the Purchaser respecting a breach of the foregoing representations and
warranties.
 
Any cause of action against the Company relating to or arising out of the breach
of any representations and warranties made in Sections 3.01 and 3.02 shall
accrue as to any Mortgage Loan upon (i) discovery of such breach by the
Purchaser or notice thereof by the Company to the Purchaser, (ii) failures by
the Company to cure such breach or repurchase such Mortgage Loan as specified
above, and (iii) demand upon the Company by the Purchaser for compliance with
this Agreement.
 


ARTICLE IV
 
ADMINISTRATION AND SERVICING OF MORTGAGE LOANS
 
Section 4.01 Company to Act as Servicer.
 
The Company, as an independent contractor, shall service and administer the
Mortgage Loans and shall have full power and authority, acting alone or through
the utilization of a Subservicer or a Subcontractor, to do any and all things in
connection with such servicing and administration which the Company may deem
necessary or desirable, consistent with the terms of this Agreement and with
Accepted Servicing Practices. The Company shall be responsible for any and all
acts of a Subservicer and a Subcontractor, and the Company’s utilization of a
Subservicer or a Subcontractor shall in no way relieve the liability of the
Company under this Agreement.
 
42

--------------------------------------------------------------------------------


 
Consistent with the terms of this Agreement, the Company may waive, modify or
vary any term of any Mortgage Loan or consent to the postponement of strict
compliance with any such term or in any manner grant indulgence to any Mortgagor
if in the Company's reasonable and prudent determination such waiver,
modification, postponement or indulgence is not materially adverse to the
Purchaser, provided, however, the Company shall not make any future advances,
other than Servicing Advances, with respect to a Mortgage Loan; and provided
further, that the Company shall not, unless it has first obtained the consent of
the Purchaser, permit any modification with respect to any Mortgage Loan that
would change the Mortgage Interest Rate, defer or forgive the payment of
principal (except for actual payments of principal), reduce or increase the
outstanding principal balance (except for reductions resulting from actual
payments of principal), accept a deed in lieu of foreclosure or change the final
maturity date on such Mortgage Loan or accept substitution of additional
collateral or release any collateral for a Mortgage Loan. The Company shall
request written consent from the Purchaser to permit such a modification and the
Purchaser shall provide written consent or notify the Company of its objection
to such modification within three (3) Business Days of its receipt of the
Company's request. In the event of any such modification which permits the
deferral of interest or principal payments on any Mortgage Loan, the Company
shall, on the Business Day immediately preceding the Remittance Date in any
month in which any such principal or interest payment has been deferred, deposit
in the Custodial Account from its own funds, in accordance with Section 5.03,
the difference between (a) such month's principal and one month's interest at
the Mortgage Loan Remittance Rate on the unpaid principal balance of such
Mortgage Loan and (b) the amount paid by the Mortgagor. The Company shall be
entitled to reimbursement for such advances to the same extent as for all other
advances made pursuant to Section 5.03. Without limiting the generality of the
foregoing, the Company shall continue, and is hereby authorized and empowered,
to execute and deliver on behalf of itself and the Purchaser, all instruments of
satisfaction or cancellation, or of partial or full release, discharge and all
other comparable instruments, with respect to the Mortgage Loans and with
respect to the Mortgaged Properties. If reasonably required by the Company, the
Purchaser shall furnish the Company with any powers of attorney and other
documents necessary or appropriate to enable the Company to carry out its
servicing and administrative duties under this Agreement.


The Company is authorized and empowered by the Purchaser, in its own name, when
the Company believes it appropriate in its reasonable judgment to register any
Mortgage Loan on the MERS System, or cause the removal from MERS registration of
any Mortgage Loan on the MERS System, to execute and deliver, on behalf of the
Purchaser, any and all instruments of assignment and other comparable
instruments with respect to such assignment or re-recording of a Mortgage in the
name of MERS, solely as nominee for the Purchaser and its successors and
assigns.
 
In servicing and administering the Mortgage Loans, the Company shall employ
procedures (including collection procedures) and exercise the same care that it
customarily employs and exercises in servicing and administering mortgage loans
for its own account, giving due consideration to Accepted Servicing Practices
where such practices do not conflict with the requirements of this Agreement,
and the Purchaser's reliance on the Company.
 
The Company shall cause to be maintained for each Cooperative Loan a copy of the
financing statements and shall file and such financing statements and
continuation statements as necessary, in accordance with the Uniform Commercial
Code applicable in the jurisdiction in which the related Cooperative Apartment
is located, to perfect and protect the security interest and lien of the
Purchaser.
 
43

--------------------------------------------------------------------------------


 
Section 4.02 Liquidation of Mortgage Loans.
 
In the event that any payment due under any Mortgage Loan and not postponed
pursuant to Section 4.01 is not paid when the same becomes due and payable, or
in the event the Mortgagor fails to perform any other covenant or obligation
under the Mortgage Loan and such failure continues beyond any applicable grace
period, the Company shall take such action as (1) the Company would take under
similar circumstances with respect to a similar mortgage loan held for its own
account for investment, (2) shall be consistent with Accepted Servicing
Practices, (3) the Company shall determine prudently to be in the best interest
of Purchaser, and (4) is consistent with any related PMI Policy. In the event
that any payment due under any Mortgage Loan is not postponed pursuant to
Section 4.01 and remains delinquent for a period of 90 days or any other default
continues for a period of ninety (90) days beyond the expiration of any grace or
cure period, the Company shall (a) act in the best interests of the Purchaser,
(b) commence foreclosure proceedings, provided that the Company shall not
commence foreclosure proceedings if it receives a written notice from the
Purchaser objecting to such action, no later than the third Business Day prior
to such commencement and (c) respond to reasonable inquiries of the Purchaser
with respect to the Mortgage Loan or related REO Property. Furthermore, the
Purchaser may instruct the Company to commence foreclosure proceedings on any
Mortgage Loan for which any payment remains delinquent for a period of 120 days
or more and shall periodically advise the Purchaser, upon receipt of written
request, of the status of such foreclosure proceedings and shall follow the
Purchaser’s instruction in connection therewith. In the event the Purchaser
objects to such foreclosure action, the Company shall cease foreclosure actions
and shall not be required to make Monthly Advances with respect to such Mortgage
Loan, pursuant to Section 5.03, and the Company's obligation to make such
Monthly Advances shall terminate on the 90th day referred to above. In such
connection, the Company shall from its own funds make all necessary and proper
Servicing Advances, provided, however, that the Company shall not be required to
expend its own funds in connection with any foreclosure or towards the
restoration or preservation of any Mortgaged Property, unless it shall determine
(a) that such preservation, restoration and/or foreclosure will increase the
proceeds of liquidation of the Mortgage Loan to Purchaser after reimbursement to
itself for such expenses and (b) that such expenses will be recoverable by it
either through Liquidation Proceeds (respecting which it shall have priority for
purposes of withdrawals from the Custodial Account pursuant to Section 4.05) or
through Insurance Proceeds (respecting which it shall have similar priority).
 
Notwithstanding anything to the contrary contained herein, in connection with a
foreclosure or acceptance of a deed in lieu of foreclosure, in the event the
Company has reasonable cause to believe that a Mortgaged Property is
contaminated by hazardous or toxic substances or wastes, or if the Purchaser
otherwise requests an environmental inspection or review of such Mortgaged
Property, such an inspection or review is to be conducted by a qualified
inspector. The cost for such inspection or review shall be borne by the
Purchaser. Upon completion of the inspection or review, the Company shall
promptly provide the Purchaser with a written report of the environmental
inspection.
 
44

--------------------------------------------------------------------------------


 
After reviewing the environmental inspection report, the Purchaser shall
determine how the Company shall proceed with respect to the Mortgaged Property.
In the event (a) the environmental inspection report indicates that the
Mortgaged Property is contaminated by hazardous or toxic substances or wastes
and (b) the Purchaser directs the Company to proceed with foreclosure or
acceptance of a deed in lieu of foreclosure, the Company shall be reimbursed for
all reasonable costs associated with such foreclosure or acceptance of a deed in
lieu of foreclosure and any related environmental clean up costs, as applicable,
from the related Liquidation Proceeds, or if the Liquidation Proceeds are
insufficient to fully reimburse the Company, the Company shall be entitled to be
reimbursed from amounts in the Custodial Account pursuant to Section 4.05
hereof. In the event the Purchaser directs the Company not to proceed with
foreclosure or acceptance of a deed in lieu of foreclosure, the Company shall be
reimbursed for all Servicing Advances made with respect to the related Mortgaged
Property from the Custodial Account pursuant to Section 4.05 hereof.
 
Section 4.03 Collection of Mortgage Loan Payments.
 
Continuously from the date hereof until the principal and interest on all
Mortgage Loans are paid in full, the Company shall proceed diligently to collect
all payments due under each of the Mortgage Loans when the same shall become due
and payable and shall take special care in ascertaining and estimating Escrow
Payments and all other charges that will become due and payable with respect to
the Mortgage Loan and the Mortgaged Property, to the end that the installments
payable by the Mortgagors will be sufficient to pay such charges as and when
they become due and payable.
 
Section 4.04 Establishment of and Deposits to Custodial Account.
 
The Company shall segregate and hold all funds collected and received in
connection with a Mortgage Loan separate and apart from any of its own funds and
general assets and shall establish and maintain one or more Custodial Accounts,
in the form of time deposit or demand accounts, titled "Wells Fargo Bank, N.A.,
in trust for the Purchaser and/or subsequent purchasers of Mortgage Loans - P &
I." The Custodial Account shall be established with a Qualified Depository. Upon
request of the Purchaser and within ten (10) days thereof, the Company shall
provide the Purchaser with written confirmation of the existence of such
Custodial Account. The Custodial Account shall at all times be insured to the
fullest extent allowed by applicable law. Funds deposited in the Custodial
Account may be drawn on by the Company in accordance with Section 4.05.
 
The Company shall deposit in the Custodial Account within two (2) Business Days
of Company’s receipt, and retain therein, the following collections received by
the Company and payments made by the Company after the Cut-off Date, other than
payments of principal and interest due on or before the Cut-off Date, or
received by the Company prior to the Cut-off Date but allocable to a period
subsequent thereto:
 
(i) all payments on account of principal on the Mortgage Loans, including all
Principal Prepayments;
 
45

--------------------------------------------------------------------------------


 
(ii)       all payments on account of interest on the Mortgage Loans adjusted to
the Mortgage Loan Remittance Rate;
 
(iii)      all Liquidation Proceeds;
 
(iv)     all Insurance Proceeds including amounts required to be deposited
pursuant to Section 4.10 (other than proceeds to be held in the Escrow Account
and applied to the restoration or repair of the Mortgaged Property or released
to the Mortgagor in accordance with Section 4.14), Section 4.11 and Section
4.15;
 
(v)      all Condemnation Proceeds which are not applied to the restoration or
repair of the Mortgaged Property or released to the Mortgagor in  accordance
with Section 4.14;
 
(vi)      any amount required to be deposited in the Custodial Account pursuant
to Section 4.01, 5.03, 6.01 or 6.02;
 
(vii)     any amounts payable in connection with the repurchase of any Mortgage
Loan pursuant to Section 3.03 and all amounts required to be  deposited by the
Company in connection with a shortfall in principal amount of any Qualified
Substitute Mortgage Loan pursuant to  Section 3.03;
 
(viii)   with respect to each Principal Prepayment an amount (to be paid by the
Company out of its funds) which, when added to all amounts allocable to interest
received in connection with the Principal Prepayment, equals one month's
interest on the amount of principal so prepaid at the Mortgage Loan Remittance
Rate;
 
(ix)      any amounts required to be deposited by the Company pursuant to
Section 4.11 in connection with the deductible clause in any blanket hazard
insurance policy;
 
(x)       any amounts received with respect to or related to any REO Property
and all REO Disposition Proceeds pursuant to Section 4.16;
 
(xi)      with respect to Buydown Mortgage Loans and Subsidy Loans, an amount
from the Escrow Account that when added to the amount received from the
Mortgagor for such month, equal the full Monthly Payment due under the related
Mortgage Note; and
 
(xii)      with respect to Pledged Asset Mortgage Loans, any amount required to
be deposited pursuant to Section 4.26 of this Agreement.
 
The foregoing requirements for deposit into the Custodial Account shall be
exclusive, it being understood and agreed that, without limiting the generality
of the foregoing, payments in the nature of late payment charges and assumption
fees, to the extent permitted by Section 6.01, need not be deposited by the
Company into the Custodial Account. Any interest paid on funds deposited in the
Custodial Account by the depository institution shall accrue to the benefit of
the Company and the Company shall be entitled to retain and withdraw such
interest from the Custodial Account pursuant to Section 4.05.
 
46

--------------------------------------------------------------------------------


 
Section 4.05 Permitted Withdrawals From Custodial Account.
 
The Company shall, from time to time, withdraw funds from the Custodial Account
for the following purposes:
 
(i)    to make payments to the Purchaser in the amounts and in the manner
provided for in Section 5.01;
 
(ii)   to reimburse itself for Monthly Advances of the Company's funds made
pursuant to Section 5.03, the Company's right to reimburse itself pursuant to
this sub clause (ii) being limited to amounts received on the related Mortgage
Loan which represent late Monthly Payments, Liquidation Proceeds, Condemnation
Proceeds, Insurance Proceeds and such other amounts as may be collected by the
Company respecting which any such advance was made, it being understood that, in
the case of any such reimbursement, the Company's right thereto shall be prior
to the rights of Purchaser, except that, where the Company is required to
repurchase a Mortgage Loan pursuant to Section 3.03 or 6.02, the Company's right
to such reimbursement shall be subsequent to the payment to the Purchaser of the
Repurchase Price pursuant to such sections and all other amounts required to be
paid to the Purchaser with respect to such Mortgage Loan;
 
(iii) to reimburse itself for unreimbursed Servicing Advances, and for any
unpaid Servicing Fees, the Company's right to reimburse itself pursuant to this
sub clause (iii) with respect to any Mortgage Loan being limited to related
Liquidation Proceeds, Condemnation Proceeds, Insurance Proceeds and such other
amounts as may be collected by the Company from the Mortgagor or otherwise
relating to the Mortgage Loan, it being understood that, in the case of any such
reimbursement, the Company's right thereto shall be prior to the rights of
Purchaser, except that where the Company is required to repurchase a Mortgage
Loan pursuant to Section 3.03 or 6.02, in which case the Company's right to such
reimbursement shall be subsequent to the payment to the Purchaser of the
Repurchase Price pursuant to such sections and all other amounts required to be
paid to the Purchaser with respect to such Mortgage Loan;
 


(iv)   to pay itself interest on funds deposited in the Custodial Account;
 


(v)    to reimburse itself for expenses incurred and reimbursable to it pursuant
to Section 8.01;
 


(vi)  to pay any amount required to be paid pursuant to Section 4.16 related to
any REO Property, it being understood that, in the case of any such expenditure
or withdrawal related to a particular REO Property, the amount of such
expenditure or withdrawal from the Custodial Account shall be limited to amounts
on deposit in the Custodial Account with respect to the related REO Property;
 
47

--------------------------------------------------------------------------------


 
(vii) to reimburse itself for any Servicing Advances or REO expenses after
liquidation of the Mortgaged Property not otherwise reimbursed above;
 
(viii) to remove funds inadvertently placed in the Custodial Account by the
Company; and
 
(ix)    to clear and terminate the Custodial Account upon the termination of
this Agreement.
 
In the event that the Custodial Account is interest bearing, on each Remittance
Date, the Company shall withdraw all funds from the Custodial Account except for
those amounts which, pursuant to Section 5.01, the Company is not obligated to
remit on such Remittance Date. The Company may use such withdrawn funds only for
the purposes described in this Section 4.05.
 
Section 4.06 Establishment of and Deposits to Escrow Account.
 
The Company shall segregate and hold all funds collected and received pursuant
to a Mortgage Loan constituting Escrow Payments separate and apart from any of
its own funds and general assets and shall establish and maintain one or more
Escrow Accounts, in the form of time deposit or demand accounts, titled, "Wells
Fargo Bank, N.A., in trust for the Purchaser and/or subsequent purchasers of
Residential Mortgage Loans, and various Mortgagors - T & I." The Escrow Accounts
shall be established with a Qualified Depository, in a manner which shall
provide maximum available insurance thereunder. Upon request of the Purchaser
and within ten (10) days thereof, the Company shall provide the Purchaser with
written confirmation of the existence of such Escrow Account. Funds deposited in
the Escrow Account may be drawn on by the Company in accordance with Section
4.07.
 
The Company shall deposit in the Escrow Account or Accounts within two (2)
Business Days of Company’s receipt, and retain therein:
 
(i)   all Escrow Payments collected on account of the Mortgage Loans, for the
purpose of effecting timely payment of any such items as required under the
terms of this Agreement;
 
(ii) all amounts representing Insurance Proceeds or Condemnation Proceeds which
are to be applied to the restoration or repair of any Mortgaged Property;
 
(iii) all payments on account of Buydown Funds; and
 
(iv) all Servicing Advances for Mortgagors whose Escrow Payments are
insufficient to cover escrow disbursements.
 
48

--------------------------------------------------------------------------------


 
The Company shall make withdrawals from the Escrow Account only to effect such
payments as are required under this Agreement, as set forth in Section 4.07. The
Company shall be entitled to retain any interest paid on funds deposited in the
Escrow Account by the depository institution, other than interest on escrowed
funds required by law to be paid to the Mortgagor. To the extent required by
law, the Company shall pay interest on escrowed funds to the Mortgagor
notwithstanding that the Escrow Account may be non-interest bearing or that
interest paid thereon is insufficient for such purposes.
 
Section 4.07 Permitted Withdrawals From Escrow Account.
 
Withdrawals from the Escrow Account or Accounts may be made by the Company only:
 
(i)   to effect timely payments of ground rents, taxes, assessments, water
rates, mortgage insurance premiums, condominium charges, fire and hazard
insurance premiums or other items constituting Escrow Payments for the related
Mortgage;
 
(ii)  to reimburse the Company for any Servicing Advances made by the Company
pursuant to Section 4.08 with respect to a related Mortgage Loan, but only from
amounts received on the related Mortgage Loan which represent late collections
of Escrow Payments thereunder;
 
(iii) to refund to any Mortgagor any funds found to be in excess of the amounts
required under the terms of the related Mortgage Loan;
 
(iv) for transfer to the Custodial Account and application to reduce the
principal balance of the Mortgage Loan in accordance with the terms of the
related Mortgage and Mortgage Note;
 
(v)  for application to the restoration or repair of the Mortgaged Property in
accordance with the procedures outlined in Section 4.14;
 
(vi) to pay to the Company, or any Mortgagor to the extent required by law, any
interest paid on the funds deposited in the Escrow Account;
 
(vii) to remove funds inadvertently placed in the Escrow Account by the Company;
 
(viii) to transfer payment on account of Buydown Funds and/or Subsidy Funds to
the Custodial Account, as applicable; and
 
(ix)   to clear and terminate the Escrow Account on the termination of this
Agreement.
 
Section 4.08 Payment of Taxes, Insurance and Other Charges.
 
With respect to each Mortgage Loan, the Company shall maintain accurate records
reflecting the status of ground rents, taxes, assessments, water rates, sewer
rents, and other charges which are or may become a lien upon the Mortgaged
Property and the status of PMI Policy premiums and fire and hazard insurance
coverage and shall obtain, from time to time, all bills for the payment of such
charges (including renewal premiums) and shall effect payment thereof prior to
the applicable penalty or termination date, employing for such purpose deposits
of the Mortgagor in the Escrow Account which shall have been estimated and
accumulated by the Company in amounts sufficient for such purposes, as allowed
under the terms of the Mortgage. The Company assumes full responsibility for the
timely payment of all such bills and shall effect timely payment of all such
charges irrespective of each Mortgagor's faithful performance in the payment of
same or the making of the Escrow Payments, and the Company shall make advances
from its own funds to effect such payments.
 
49

--------------------------------------------------------------------------------




Section 4.09 Protection of Accounts.
 
The Company may transfer the Custodial Account, Subsidy Account or the Escrow
Account to a different Qualified Depository from time to time, provided that the
Company shall give notice to the Purchaser of such transfer.
 
Section 4.10 Maintenance of Hazard Insurance.
 
The Company shall cause to be maintained for each Mortgage Loan hazard insurance
such that all buildings upon the Mortgaged Property are insured by an insurer
acceptable to Fannie Mae or Freddie Mac against loss by fire, hazards of
extended coverage and such other hazards as are customary in the area where the
Mortgaged Property is located, in an amount which is at least equal to the
lesser of (i) 100% of the insurable value, on a replacement cost basis, of the
improvements on the related Mortgaged Property and (ii) the greater of (a) the
outstanding principal balance of the Mortgage Loan or (b) an amount such that
the proceeds of such insurance shall be sufficient to prevent the application to
the Mortgagor or the loss payee of any coinsurance clause under the policy. In
the event a hazard insurance policy shall be in danger of being terminated, or
in the event the insurer shall cease to be acceptable to Fannie Mae or Freddie
Mac, the Company shall notify the Purchaser and the related Mortgagor, and shall
use its best efforts, as permitted by applicable law, to obtain from another
qualified insurer a replacement hazard insurance policy substantially and
materially similar in all respects to the original policy. In no event, however,
shall a Mortgage Loan be without a hazard insurance policy at any time, subject
only to Section 4.11 hereof.
 
If the related Mortgaged Property is located in an area identified by the
Federal Emergency Management Agency as having special flood hazards (and such
flood insurance has been made available) a flood insurance policy meeting the
requirements of the current guidelines of the Federal Insurance Administration
is in effect with a generally acceptable insurance carrier acceptable to Fannie
Mae or Freddie Mac in an amount representing coverage equal to the lesser of (i)
the minimum amount required, under the terms of coverage, to compensate for any
damage or loss on a replacement cost basis (or the unpaid balance of the
mortgage if replacement cost coverage is not available for the type of building
insured) and (ii) the maximum amount of insurance which is available under the
Flood Disaster Protection Act of 1973, as amended. If at any time during the
term of the Mortgage Loan, the Company determines in accordance with the
applicable law and pursuant to the Fannie Mae or Freddie Mac guide, that the
Mortgaged Property is located in a special flood hazard area and is not covered
by flood insurance or is covered in an amount less than the amount required by
the Flood Disaster Protection Act of 1973, as amended, the Company shall notify
the related Mortgagor that the Mortgagor must obtain such flood insurance
coverage, and if the Mortgagor fails to obtain the required flood insurance
coverage within forty-five (45) days after such notification, the Company shall
force place the required flood insurance on the Mortgagor's behalf.
 
50

--------------------------------------------------------------------------------




If a Mortgage is secured by a unit in a condominium project, the Company shall
verify that the coverage required of the owner's association, including hazard,
flood, liability, and fidelity coverage, is being maintained in accordance with
then current Fannie Mae requirements, and secure from the owner's association
its agreement to notify the Company promptly of any change in the insurance
coverage or of any condemnation or casualty loss that may have a material effect
on the value of the Mortgaged Property as security.
 
In the event that any Purchaser or the Company shall determine that the
Mortgaged Property should be insured against loss or damage by hazards and risks
not covered by the insurance required to be maintained by the Mortgagor pursuant
to the terms of the Mortgage, the Company shall communicate and consult with the
Mortgagor with respect to the need for such insurance and bring to the
Mortgagor's attention the desirability of protection of the Mortgaged Property.
 
All policies required hereunder shall name the Company as loss payee and shall
be endorsed with standard or union mortgagee clauses, without contribution,
which shall provide for at least thirty (30) days prior written notice of any
cancellation, reduction in amount or material change in coverage.
 
The Company shall not interfere with the Mortgagor's freedom of choice in
selecting either his insurance carrier or agent, provided, however, that the
Company shall not accept any such insurance policies from insurance companies
unless such companies are acceptable to Fannie Mae and Freddie Mac and are
licensed to do business in the jurisdiction in which the Mortgaged Property is
located. The Company shall determine that such policies provide sufficient risk
coverage and amounts, that they insure the property owner, and that they
properly describe the property address.
 
Pursuant to Section 4.04, any amounts collected by the Company under any such
policies (other than amounts to be deposited in the Escrow Account and applied
to the restoration or repair of the related Mortgaged Property, or property
acquired in liquidation of the Mortgage Loan, or to be released to the
Mortgagor, in accordance with the Company's normal servicing procedures as
specified in Section 4.14) shall be deposited in the Custodial Account subject
to withdrawal pursuant to Section 4.05.


Section 4.11 Maintenance of Mortgage Impairment Insurance.


In the event that the Company shall obtain and maintain a blanket policy
insuring against losses arising from fire and hazards covered under extended
coverage on all of the Mortgage Loans, then, to the extent such policy provides
coverage in an amount equal to the amount required pursuant to Section 4.10 and
otherwise complies with all other requirements of Section 4.10, it shall
conclusively be deemed to have satisfied its obligations as set forth in Section
4.10. The Company shall prepare and make any claims on the blanket policy as
deemed necessary by the Company in accordance with Accepted Servicing Practices.
Any amounts collected by the Company under any such policy relating to a
Mortgage Loan shall be deposited in the Custodial Account subject to withdrawal
pursuant to Section 4.05. Such policy may contain a deductible clause, in which
case, in the event that there shall not have been maintained on the related
Mortgaged Property a policy complying with Section 4.10, and there shall have
been a loss which would have been covered by such policy, the Company shall
deposit in the Custodial Account at the time of such loss the amount not
otherwise payable under the blanket policy because of such deductible clause,
such amount to be deposited from the Company's funds, without reimbursement
therefor. Upon request of the Purchaser, the Company shall cause to be delivered
to such Purchaser a certificate of insurance and a statement from the insurer
thereunder that such policy shall in no event be terminated or materially
modified without thirty (30) days' prior written notice to such Purchaser.
 
51

--------------------------------------------------------------------------------




Section 4.12 Maintenance of Fidelity Bond and Errors and Omissions Insurance.


The Company shall maintain with responsible companies, at its own expense, a
blanket Fidelity Bond and an Errors and Omissions Insurance Policy, with broad
coverage on all officers, employees or other Persons acting in any capacity
requiring such Persons to handle funds, money, documents or papers relating to
the Mortgage Loans ("Company Employees"). Any such Fidelity Bond and Errors and
Omissions Insurance Policy shall be in the form of the Mortgage Banker's Blanket
Bond and shall protect and insure the Company against losses, including forgery,
theft, embezzlement, fraud, errors and omissions and negligent acts of such
Company Employees. Such Fidelity Bond and Errors and Omissions Insurance Policy
also shall protect and insure the Company against losses in connection with the
release or satisfaction of a Mortgage Loan without having obtained payment in
full of the indebtedness secured thereby. No provision of this Section 4.12
requiring such Fidelity Bond and Errors and Omissions Insurance Policy shall
diminish or relieve the Company from its duties and obligations as set forth in
this Agreement. The minimum coverage under any such Fidelity Bond and Errors and
Omissions Insurance Policy shall be acceptable to Fannie Mae or Freddie Mac.
Upon the request of any Purchaser, the Company shall cause to be delivered to
such Purchaser a certificate of insurance for such Fidelity Bond and Errors and
Omissions Insurance Policy and a statement from the surety and the insurer that
such Fidelity Bond and Errors and Omissions Insurance Policy shall in no event
be terminated or materially modified without thirty (30) days' prior written
notice to the Purchaser.


Section 4.13 Inspections.


If any Mortgage Loan is more than sixty (60) days delinquent and the Company has
not entered into any temporary alternative repayment arrangements with the
related Mortgagor, the Company or its agent shall inspect the Mortgaged Property
in accordance with Accepted Servicing Practices or as may be required by the
primary mortgage guaranty insurer, to assure that the value of the Mortgaged
Property is being preserved. The Company shall keep a record of each such
inspection and, upon request, shall provide the Purchaser with an electronic
report of each such inspection.
 
52

--------------------------------------------------------------------------------


 
Section 4.14 Restoration of Mortgaged Property.
 
The Company need not obtain the approval of the Purchaser prior to releasing any
Insurance Proceeds or Condemnation Proceeds to the Mortgagor to be applied to
the restoration or repair of the Mortgaged Property if such release is in
accordance with Accepted Servicing Practices. For claims greater than $15,000,
at a minimum the Company shall comply with the following conditions in
connection with any such release of Insurance Proceeds or Condemnation Proceeds:
 
(i)   the Company shall receive satisfactory independent verification of
completion of repairs and issuance of any required approvals with respect
thereto;
 
(ii)   the Company shall take all steps necessary to preserve the priority of
the lien of the Mortgage, including, but not limited to requiring waivers with
respect to mechanics' and materialmen's liens;
 
(iii)  the Company shall verify that the Mortgage Loan is not in default; and
 
(iv)  pending repairs or restoration, the Company shall place the Insurance
Proceeds or Condemnation Proceeds in the Escrow Account.
 
If the Purchaser is named as an additional loss payee, the Company is hereby
empowered to endorse any loss draft issued in respect of such a claim in the
name of the Purchaser.
 
Section 4.15 Maintenance of PMI Policy; Claims.
 
Except as indicated on the related Data File, for each Mortgage Loan with an LTV
in excess of 80% at the time of origination, the Company shall, without any cost
to the Purchaser maintain or cause the Mortgagor to maintain in full force and
effect a PMI Policy insuring the portion of the unpaid principal balance of the
Mortgage Loan as to payment defaults. If the Mortgage Loan is insured by a PMI
Policy for which the Mortgagor pays all premiums, the coverage will remain in
place until (i) the LTV decreases to 78% or (ii) the PMI Policy is otherwise
terminated pursuant to the Homeowners Protection Act of 1998, 12 USC §4901, et
seq. In the event that such PMI Policy shall be terminated other than as
required by law, the Company shall obtain from another Qualified Insurer a
comparable replacement policy, with a total coverage equal to the remaining
coverage of such terminated PMI Policy. If the insurer shall cease to be a
Qualified Insurer, the Company shall determine whether recoveries under the PMI
Policy are jeopardized for reasons related to the financial condition of such
insurer, it being understood that the Company shall in no event have any
responsibility or liability for any failure to recover under the PMI Policy for
such reason. If the Company determines that recoveries are so jeopardized, it
shall notify the Purchaser and the Mortgagor, if required, and obtain from
another Qualified Insurer a replacement insurance policy. The Company shall not
take any action which would result in noncoverage under any applicable PMI
Policy of any loss which, but for the actions of the Company would have been
covered thereunder. In connection with any assumption or substitution agreement
entered into or to be entered into pursuant to Section 6.01, the Company shall
promptly notify the insurer under the related PMI Policy, if any, of such
assumption or substitution of liability in accordance with the terms of such PMI
Policy and shall take all actions which may be required by such insurer as a
condition to the continuation of coverage under such PMI Policy. If such PMI
Policy is terminated as a result of such assumption or substitution of
liability, the Company shall obtain a replacement PMI Policy as provided above.
 
53

--------------------------------------------------------------------------------


 
In connection with its activities as servicer, the Company agrees to prepare and
present, on behalf of itself and the Purchaser, claims to the insurer under any
PMI Policy in a timely fashion in accordance with the terms of such PMI Policy
and, in this regard, to take such action as shall be necessary to permit
recovery under any PMI Policy respecting a defaulted Mortgage Loan. Pursuant to
Section 4.04, any amounts collected by the Company under any PMI Policy shall be
deposited in the Custodial Account, subject to withdrawal pursuant to Section
4.05.
 
Section 4.16 Title, Management and Disposition of REO Property.
 
Subject to Section 4.02, in the event that title to any Mortgaged Property is
acquired in foreclosure or by deed in lieu of foreclosure, the deed or
certificate of sale shall be taken in the name of the Purchaser or the
Purchaser's designee, or in the event the Purchaser is not authorized or
permitted to hold title to real property in the state where the REO Property is
located, or would be adversely affected under the "doing business" or tax laws
of such state by so holding title, the deed or certificate of sale shall be
taken in the name of such Person or Persons as shall be consistent with an
Opinion of Counsel obtained by the Company from any attorney duly licensed to
practice law in the state where the REO Property is located. The Person or
Persons holding such title other than the Purchaser shall acknowledge in writing
that such title is being held as nominee for the Purchaser.  
 
The Company shall manage, conserve, protect and operate each REO Property for
the Purchaser solely for the purpose of its prompt disposition and sale. The
Company, either itself or through an agent selected by the Company, shall
manage, conserve, protect and operate the REO Property in the same manner that
it manages, conserves, protects and operates other foreclosed property for its
own account, and in the same manner that similar property in the same locality
as the REO Property is managed. The Company shall attempt to sell the same (and
may temporarily rent the same for a period not greater than one year, except as
otherwise provided below) on such terms and conditions as the Company deems to
be in the best interest of the Purchaser.
 
The Company shall use its best efforts to dispose of the REO Property as soon as
possible and shall sell such REO Property in any event prior to the close of the
third calendar year beginning after the year in which title has been taken to
such REO Property, unless (i) a REMIC election has not been made with respect to
the arrangement under which the Mortgage Loans and the REO Property are held,
and (ii) the Company determines that a longer period is necessary for the
orderly liquidation of such REO Property. If a period longer than three years is
permitted under the foregoing sentence, (i) the Company shall report monthly to
the Purchaser as to the progress being made in selling such REO Property and
(ii) if a purchase money mortgage is taken in connection with such sale, such
purchase money mortgage (1) shall name the Company as mortgagee, and (2) shall
not be held pursuant to this Agreement.
 
54

--------------------------------------------------------------------------------




The Company shall also maintain on each REO Property fire and hazard insurance
with extended coverage in amount which is at least equal to the maximum
insurable value of the improvements which are a part of such property, liability
insurance and, to the extent required and available under the Flood Disaster
Protection Act of 1973, as amended, flood insurance in the amount required
above.
 
The disposition of REO Property shall be carried out by the Company at such
price, and upon such terms and conditions, as the Company deems to be in the
best interests of the Purchaser; provided, however, that the Company, prior to
any such disposition, shall notify the Purchaser in writing of such price, terms
and conditions and shall proceed with such disposition only if the Company is
not otherwise directed by the Purchaser, in a writing delivered to the Company,
not later than the second Business Day following the Company’s delivery of such
notice to the Purchaser. The proceeds of sale of the REO Property shall be
promptly deposited in the Custodial Account. As soon as practical thereafter the
expenses of such sale shall be paid and the Company shall reimburse itself for
any related unreimbursed Servicing Advances, unpaid Servicing Fees and
unreimbursed advances made pursuant to Section 5.03. On the Remittance Date
immediately following the Principal Prepayment Period in which such sale
proceeds are received the net cash proceeds of such sale remaining in the
Custodial Account shall be distributed to the Purchaser.
 
The Company shall withdraw from the Custodial Account funds necessary for the
proper operation management and maintenance of the REO Property, including the
cost of maintaining any hazard insurance pursuant to Section 4.10 and the fees
of any managing agent of the Company, or the Company itself. The Company shall
make monthly distributions on each Remittance Date to the Purchaser of the net
cash flow from the REO Property (which shall equal the revenues from such REO
Property net of the expenses described in this Section 4.16 and of any reserves
reasonably required from time to time to be maintained to satisfy anticipated
liabilities for such expenses).
 
Section 4.17 Real Estate Owned Reports.
 
Together with the statement furnished pursuant to Section 5.02, the Company
shall furnish to the Purchaser on or before the Remittance Date each month a
statement with respect to any REO Property covering the operation of such REO
Property for the previous month and the Company's efforts in connection with the
sale of such REO Property and any rental of such REO Property incidental to the
sale thereof for the previous month. That statement shall be accompanied by such
other information available to the Company as the Purchaser shall reasonably
request.
 
55

--------------------------------------------------------------------------------


 
Section 4.18 Liquidation Reports.
 
Upon the foreclosure sale of any Mortgaged Property or the acquisition thereof
by the Purchaser pursuant to a deed in lieu of foreclosure, the Company shall
submit to the Purchaser a liquidation report with respect to such Mortgaged
Property.
 
Section 4.19 Reports of Foreclosures and Abandonments of Mortgaged Property.
 
Following the foreclosure sale or abandonment of any Mortgaged Property, the
Company shall report such foreclosure or abandonment as required pursuant to
Section 6050J of the Code. The Company shall file information reports with
respect to the receipt of mortgage interest received in a trade or business and
information returns relating to cancellation of indebtedness income with respect
to any Mortgaged Property as required by the Code. Such reports shall be in form
and substance sufficient to meet the reporting requirements imposed by the Code.
 
Section 4.20 Application of Buydown Funds. 
 
With respect to each Buydown Mortgage Loan, the Company shall have deposited
into the Escrow Account, no later than the last day of the month, Buydown Funds
in an amount equal to the aggregate undiscounted amount of payments that, when
added to the amount the Mortgagor on such Mortgage Loan is obligated to pay on
all Due Dates in accordance with the terms of the Buydown Agreement, is equal to
the full scheduled Monthly Payments which are required to be paid by the
Mortgagor under the terms of the related Mortgage Note (without regard to the
related Buydown Agreement as if the Mortgage Loan were not subject to the terms
of the Buydown Agreement). With respect to each Buydown Mortgage Loan, the
Company will distribute to the Purchaser on each Remittance Date an amount of
Buydown Funds equal to the amount that, when added to the amount required to be
paid on such date by the related Mortgagor, pursuant to and in accordance with
the related Buydown Agreement, equals the full Monthly Payment that would
otherwise be required to be paid on such Mortgage Loan by the related Mortgagor
under the terms of the related Mortgage Note (as if the Mortgage Loan were not a
Buydown Mortgage Loan and without regard to the related Buydown Agreement).
 
If the Mortgagor on a Buydown Mortgage Loan defaults on such Mortgage Loan
during the Buydown Period and the Mortgaged Property securing such Buydown
Mortgage Loan is sold in the liquidation thereof (either by the Company or the
insurer under any related Primary Insurance Policy) the Company shall, on the
Remittance Date following the date upon which Liquidation Proceeds or REO
Disposition proceeds are received with respect to any such Buydown Mortgage
Loan, distribute to the Purchaser all remaining Buydown Funds for such Mortgage
Loan then remaining in the Escrow Account. Pursuant to the terms of each Buydown
Agreement, any amounts distributed to the Purchaser in accordance with the
preceding sentence will be applied to reduce the outstanding principal balance
of the related Buydown Mortgage Loan. If a Mortgagor on a Buydown Mortgage Loan
prepays such Mortgage Loan in its entirety during the related Buydown Period,
the Company shall be required to withdraw from the Escrow Account any Buydown
Funds remaining in the Escrow Account with respect to such Buydown Mortgage Loan
in accordance with the related Buydown Agreement. If a principal prepayment by a
Mortgagor on a Buydown Mortgage Loan during the related Buydown Period, together
with any Buydown Funds then remaining in the Escrow Account related to such
Buydown Mortgage Loan, would result in a principal prepayment of the entire
unpaid principal balance of the Buydown Mortgage Loan, the Company shall
distribute to the Purchaser on the Remittance Date occurring in the month
immediately succeeding the month in which such Principal Prepayment is received,
all Buydown Funds related to such Mortgage Loan so remaining in the Escrow
Account, together with any amounts required to be deposited into the Custodial
Account.
 
56

--------------------------------------------------------------------------------




Section 4.21 Notification of Adjustments. 


With respect to each Adjustable Rate Mortgage Loan, the Company shall adjust the
Mortgage Interest Rate on the related Adjustment Date in compliance with the
requirements of applicable law and the related Mortgage and Mortgage Note. The
Company shall execute and deliver any and all necessary notices required under
applicable law and the terms of the related Mortgage Note and Mortgage regarding
the Mortgage Interest Rate adjustments. Upon the discovery by the Company or the
receipt of notice from the Purchaser that the Company has failed to adjust a
Mortgage Interest Rate in accordance with the terms of the related Mortgage
Note, the Company shall immediately deposit in the Custodial Account from its
own funds the amount of any interest loss or deferral caused the Purchaser
thereby.
 
Section 4.22 Confidentiality/Protection of Customer Information.
 
The Company shall keep confidential and shall not divulge to any party, without
the Purchaser's prior written consent, the price paid by the Purchaser for the
Mortgage Loans, except to the extent that it is reasonable and necessary for the
Company to do so in working with legal counsel, auditors, taxing authorities or
other governmental agencies. Each party agrees that it shall comply with all
applicable laws and regulations regarding the privacy or security of Customer
Information and shall maintain appropriate administrative, technical and
physical safeguards to protect the security, confidentiality and integrity of
Customer Information, including maintaining security measures designed to meet
the objectives of the Interagency Guidelines Establishing Standards for
Safeguarding Customer Information, 66 Fed. Reg. 8616 (the “Interagency
Guidelines”). For purposes of this Section, the term “Customer Information”
shall have the meaning assigned to it in the Interagency Guidelines.
 
Section 4.23 Fair Credit Reporting Act 
 
The Company, in its capacity as servicer for each Mortgage Loan, agrees to fully
furnish, in accordance with the Fair Credit Reporting Act and its implementing
regulations, accurate and complete information (e.g., favorable and unfavorable)
on its borrower credit files to Equifax, Experian and Trans Union Credit
Information Company (three of the credit repositories), on a monthly basis.
 
Section 4.24 Establishment of and Deposits to Subsidy Account.
 
The Company shall segregate and hold all Subsidy Funds collected and received
pursuant to the Subsidy Loans separate and apart from any of its own funds and
general assets and shall establish and maintain one or more Subsidy Accounts, in
the form of time deposit or demand accounts, titled “Wells Fargo Bank, N.A., in
trust for the Purchaser, its successors or assigns, and/or subsequent purchasers
of Residential Mortgage Loans, and various Mortgagors.” The Subsidy Account
shall be an eligible deposit account established with an eligible institution.
 
57

--------------------------------------------------------------------------------




The Company shall, from time to time, withdraw funds from the Subsidy Account
for the following purposes:
 
(i) to deposit in the Custodial Account in the amounts and in the manner
provided for in Section 4.04(xi);
 
(ii) to transfer funds to another eligible institution in accordance with
Section 4.09 hereof;
 
(iii) to withdraw funds deposited in error; and
 
(iv) to clear and terminate the Subsidy Account upon the termination of this
Agreement.
 
Notwithstanding anything to the contrary elsewhere in this Agreement, the
Company may employ the Escrow Account as the Subsidy Account to the extent that
the Company can separately identify any Subsidy Funds deposited therein.
 
58

--------------------------------------------------------------------------------


 
Section 4.25 Letter of Credit Compliance.


Notwithstanding any other provision of this Agreement, the Company shall comply
with all the requirements of any Letter of Credit so as to assure the full
benefit of such Letter of Credit to the Purchaser.
 
Section 4.26 Letter of Credit Draws.


The Company shall take all steps necessary to make draws under any Letter of
Credit in accordance with the provisions thereof and shall draw on each Letter
of Credit all amounts payable thereunder within the time frame required by the
Letter of Credit or such shorter time within which the Company can effect such
draw (not to exceed thirty (30) calendar days) of (i) the date the related
Pledged Asset Mortgage Loan becomes ninety (90) days or more delinquent and (ii)
the receipt of notice of non-renewal from the Pledge Holder at any time prior to
the date that all amounts owed under the related Pledged Asset Mortgage Loan are
less than or equal to 80% of the Appraised Value of the related Mortgaged
Property. The Company shall notify the Purchaser promptly in writing upon
receipt of notice from the Pledge Holder of non-renewal of any Letter of Credit.
Upon receipt of any amounts as a result of a draw on a Letter of Credit because
of the non-renewal of such Letter of Credit or as a result of the Pledged Asset
Mortgage Loan continuing in default for ninety (90) or more days, the Company
shall deposit such amounts in the Custodial Account and such amount shall be
treated as a payment of principal.
 
Section 4.27 Assignment of the Letter of Credit.
 
Notwithstanding anything to the contrary in this Agreement (including, without
limitation, the termination or transfer of the servicing rights and/or
obligations of the Company pursuant to Articles X and XI hereof), the Company,
as beneficiary under any Non-Assigned Letters of Credit, shall transfer and
assign, at no cost to the Purchaser, each Non-Assigned Letter of Credit to the
Purchaser in accordance with the provisions thereof within ten (10) days of such
termination or transfer. In addition, the Company shall forward within one (1)
Business Day of receipt any notice received of non-renewal of any Letter of
Credit. Any funds received by the Company from draws on the Non-Assigned Letters
of Credit after the Company is no longer the servicer hereunder shall be
remitted by the Company to the successor servicer for deposit into the Custodial
Account.
 
Within thirty (30) days of the related Closing Date, the Company, as beneficiary
under any Letter of Credit, shall assign each Letter of Credit in blank and then
deliver each such Letter of Credit to the Custodian.
 
Section 4.28 Pledge Holder Defaults.
 
Upon a default under the Letter of Credit by the Pledge Holder, the Company
shall take possession of the assets securing the Letter of Credit and shall
deposit such assets or the proceeds thereof in the Custodial Account and apply
them as a prepayment of the related Pledged Asset Mortgage Loan. If such default
described in the prior sentence occurs at any time that the Company is no longer
the servicer of the related Pledged Asset Mortgage Loan, the Company shall, upon
knowledge of such default or notice from the successor servicer of such default
with respect to any Non-Assigned Letter of Credit forward such proceeds to the
successor servicer for deposit into the Custodial Account.
 
59

--------------------------------------------------------------------------------




Section 4.29 Use of Subservicers and Subcontractors.


The Company shall not hire or otherwise utilize the services of any Subservicer
to fulfill any of the obligations of the Company under this Agreement or any
Reconstitution Agreement unless the Company complies with the provisions of
paragraph (a) of this Section 4.29. The Company shall not hire or otherwise
utilize the services of any Subcontractor, and shall not permit any Subservicer
to hire or otherwise utilize the services of any Subcontractor, to fulfill any
of the obligations of the Company under this Agreement or any Reconstitution
Agreement unless the Company complies with the provisions of paragraph (b) of
this Section 4.29.
 
(a) It shall not be necessary for the Company to seek the consent of the
Purchaser or any Depositor to the utilization of any Subservicer. The Company
shall cause any Subservicer used by the Company (or by any Subservicer) for the
benefit of the Purchaser and any Depositor to comply with the provisions of this
Section 4.29 and with Sections 6.04, 6.06, 9.01(d)(iii), 9.01(d)(v),
9.01(d)(vii), 9.01(d)(viii) and 9.01(e) of this Agreement to the same extent as
if such Subservicer were the Company, and to provide the information required
with respect to such Subservicer under Section 9.01(d)(iv) of this Agreement.
The Company shall be responsible for obtaining from each Subservicer and
delivering to the Purchaser and any Depositor any servicer compliance statement
required to be delivered by such Subservicer under Section 6.04 and any
assessment of compliance and attestation required to be delivered by such
Subservicer under Section 6.06 and any certification required to be delivered to
the Person that will be responsible for signing the Sarbanes Certification under
Section 6.06 as and when required to be delivered.
 
(b) It shall not be necessary for the Company to seek the consent of the
Purchaser or any Depositor to the utilization of any Subcontractor. The Company
shall promptly upon request provide to the Purchaser and any Depositor (or any
designee of the Depositor, such as an administrator) a written description (in
form and substance satisfactory to the Purchaser and such Depositor) of the role
and function of each Subcontractor utilized by the Company or any Subservicer,
specifying (i) the identity of each such Subcontractor, (ii) which (if any) of
such Subcontractors are “participating in the servicing function” within the
meaning of Item 1122 of Regulation AB, and (iii) which elements of the Servicing
Criteria will be addressed in assessments of compliance provided by each
Subcontractor identified pursuant to clause (ii) of this paragraph.
 
As a condition to the utilization of any Subcontractor determined to be
“participating in the servicing function” within the meaning of Item 1122 of
Regulation AB, the Company shall cause any such Subcontractor used by the
Company (or by any Subservicer) for the benefit of the Purchaser and any
Depositor to comply with the provisions of Sections 6.06 and 9.01(e) of this
Agreement to the same extent as if such Subcontractor were the Company. The
Company shall be responsible for obtaining from each Subcontractor and
delivering to the Purchaser and any Depositor any assessment of compliance and
attestation and other certifications required to be delivered by such
Subcontractor under Section 6.06, in each case as and when required to be
delivered.
 
60

--------------------------------------------------------------------------------


 
ARTICLE V
 
PAYMENTS TO PURCHASER


Section 5.01 Remittances.
 
On each Remittance Date the Company shall remit by wire transfer of immediately
available funds to the Purchaser (a) all amounts deposited in the Custodial
Account as of the close of business on the Determination Date (net of charges
against or withdrawals from the Custodial Account pursuant to Section 4.05),
plus (b) all amounts, if any, which the Company is obligated to distribute
pursuant to Section 5.03, minus (c) any amounts attributable to Principal
Prepayments received after the applicable Principal Prepayment Period which
amounts shall be remitted on the following Remittance Date, together with any
additional interest required to be deposited in the Custodial Account in
connection with such Principal Prepayment in accordance with Section 4.04(viii);
minus (d) any amounts attributable to Monthly Payments collected but due on a
Due Date or Dates subsequent to the first day of the month of the Remittance
Date, and minus (e) any amounts attributable to Buydown Funds being held in the
Custodial Account, which amounts shall be remitted on the Remittance Date next
succeeding the Due Period for such amounts.
 
With respect to any remittance received by the Purchaser after the second
Business Day following the Business Day on which such payment was due, the
Company shall pay to the Purchaser interest on any such late payment at an
annual rate equal to the Prime Rate, adjusted as of the date of each change,
plus three percentage points, but in no event greater than the maximum amount
permitted by applicable law. Such interest shall be deposited in the Custodial
Account by the Company on the date such late payment is made and shall cover the
period commencing with the day following such second Business Day and ending
with the Business Day on which such payment is made, both inclusive. Such
interest shall be remitted along with the distribution payable on the next
succeeding Remittance Date. The payment by the Company of any such interest
shall not be deemed an extension of time for payment or a waiver of any Event of
Default by the Company.
 
Section 5.02 Statements to Purchaser.
 
Not later than the Remittance Date, the Company shall furnish to the Purchaser
in either written or electronic format, a delinquency report and a monthly
remittance advice, each in a form mutually acceptable to the Company and the
Purchaser, as to the remittance period ending on the last day of the preceding
month.
 
61

--------------------------------------------------------------------------------




Except with respect to Mortgage Loans which are master serviced by the Master
Servicer, not later than the tenth (10th) calendar day of each month, the
Company shall furnish to the Purchaser in either written or electronic format, a
delinquency report and a monthly remittance advice, each in a form mutually
acceptable to the Company and the Purchaser, as to the remittance period ending
on the last day of the preceding month
 
Section 5.03 Monthly Advances by Company.
 
On the Business Day immediately preceding each Remittance Date, the Company
shall deposit in the Custodial Account from its own funds or from amounts held
for future distribution an amount equal to all Monthly Payments (with interest
adjusted to the Mortgage Loan Remittance Rate) which were due on the Mortgage
Loans during the applicable Due Period and which were delinquent at the close of
business on the immediately preceding Determination Date or which were deferred
pursuant to Section 4.01. Any amounts held for future distribution and so used
shall be replaced by the Company by deposit in the Custodial Account on or
before any future Remittance Date if funds in the Custodial Account on such
Remittance Date shall be less than payments to the Purchaser required to be made
on such Remittance Date. The Company's obligation to make such Monthly Advances
as to any Mortgage Loan will continue through the last Monthly Payment due prior
to the payment in full of the Mortgage Loan, or through the last Remittance Date
prior to the Remittance Date for the distribution of all Liquidation Proceeds
and other payments or recoveries (including REO Disposition Proceeds, Insurance
Proceeds and Condemnation Proceeds) with respect to the Mortgage Loan; provided,
however, that such obligation shall cease if the Company determines, in its sole
reasonable opinion, that advances with respect to such Mortgage Loan are
non-recoverable by the Company from Liquidation Proceeds, REO Disposition
Proceeds, Insurance Proceeds, Condemnation Proceeds, or otherwise with respect
to a particular Mortgage Loan. In the event that the Company determines that any
such advances are non-recoverable, the Company shall provide the Purchaser with
a certificate signed by two officers of the Company evidencing such
determination. The Company shall not have an obligation to make such Monthly
Advances as to any Mortgage Loan with respect to shortfalls relating to the
Servicemembers Civil Relief Act or similar state and local laws.
 
ARTICLE VI


GENERAL SERVICING PROCEDURES
 
Section 6.01 Transfers of Mortgaged Property.
 
The Company shall use its best efforts to enforce any "due-on-sale" provision
contained in any Mortgage or Mortgage Note and to deny assumption by the Person
to whom the Mortgaged Property has been or is about to be sold whether by
absolute conveyance or by contract of sale, and whether or not the Mortgagor
remains liable on the Mortgage and the Mortgage Note. When the Mortgaged
Property has been conveyed by the Mortgagor, the Company shall, to the extent it
has knowledge of such conveyance, exercise its rights to accelerate the maturity
of such Mortgage Loan under the "due-on-sale" clause applicable thereto,
provided, however, that the Company shall not exercise such rights if prohibited
by law from doing so or if the exercise of such rights would impair or threaten
to impair any recovery under the related PMI Policy, if any.
 
62

--------------------------------------------------------------------------------




If the Company reasonably believes it is unable under applicable law to enforce
such "due-on-sale" clause, the Company shall enter into (i) an assumption and
modification agreement with the Person to whom such property has been conveyed,
pursuant to which such Person becomes liable under the Mortgage Note and the
original Mortgagor remains liable thereon or (ii) in the event the Company is
unable under applicable law to require that the original Mortgagor remain liable
under the Mortgage Note and the Company has the prior consent of the primary
mortgage guaranty insurer, a substitution of liability agreement with the
purchaser of the Mortgaged Property pursuant to which the original Mortgagor is
released from liability and the purchaser of the Mortgaged Property is
substituted as Mortgagor and becomes liable under the Mortgage Note. If an
assumption fee is collected by the Company for entering into an assumption
agreement the fee will be retained by the Company as additional servicing
compensation. In connection with any such assumption, neither the Mortgage
Interest Rate borne by the related Mortgage Note, the term of the Mortgage Loan,
the outstanding principal amount of the Mortgage Loan nor any other material
terms shall be changed without Purchaser’s consent.
 
To the extent that any Mortgage Loan is assumable, the Company shall inquire
diligently into the credit worthiness of the proposed transferee, and shall use
the underwriting criteria for approving the credit of the proposed transferee
which are used with respect to underwriting mortgage loans of the same type as
the Mortgage Loan. If the credit worthiness of the proposed transferee does not
meet such underwriting criteria, the Company diligently shall, to the extent
permitted by the Mortgage or the Mortgage Note and by applicable law, accelerate
the maturity of the Mortgage Loan.
 
Section 6.02 Satisfaction of Mortgages and Release of Retained Mortgage Files.
 
Upon the payment in full of any Mortgage Loan, or the receipt by the Company of
a notification that payment in full will be escrowed in a manner customary for
such purposes, the Company shall notify the Purchaser in the monthly remittance
advice as provided in Section 5.02, and may request the release of any Mortgage
Loan Documents.
 
If the Company satisfies or releases the lien of the Mortgage without first
having obtained payment in full of the indebtedness secured by the Mortgage
(other than as a result of a modification of the Mortgage pursuant to the terms
of this Agreement or liquidation of the Mortgaged Property pursuant to the terms
of this Agreement) or should the Company otherwise prejudice any rights the
Purchaser may have under the mortgage instruments, upon written demand of the
Purchaser, the Company shall repurchase the related Mortgage Loan at the
Repurchase Price by deposit thereof in the Custodial Account within two (2)
Business Days of receipt of such demand by the Purchaser. The Company shall
maintain the Fidelity Bond and Errors and Omissions Insurance Policy as provided
for in Section 4.12 insuring the Company against any loss it may sustain with
respect to any Mortgage Loan not satisfied in accordance with the procedures set
forth herein.
 
63

--------------------------------------------------------------------------------


 
Section 6.03 Servicing Compensation.


As compensation for its services hereunder, the Company shall be entitled to
withdraw from the Custodial Account the amount of its Servicing Fee. The
Servicing Fee shall be payable monthly and shall be computed on the basis of the
unpaid principal balance and for the period respecting which any related
interest payment on a Mortgage Loan is received. The obligation of the Purchaser
to pay the Servicing Fee is limited to, and payable solely from, the interest
portion (including recoveries with respect to interest from Liquidation
Proceeds, to the extent permitted by Section 4.05) of such Monthly Payments.
 
Additional servicing compensation in the form of assumption fees, to the extent
provided in Section 6.01, and late payment charges shall be retained by the
Company to the extent not required to be deposited in the Custodial Account. The
Company shall be required to pay all expenses incurred by it in connection with
its servicing activities hereunder and shall not be entitled to reimbursement
thereof except as specifically provided for herein.
 
Section 6.04 Annual Statements as to Compliance.


On or before March 1 of each calendar year, the Company shall deliver to the
Purchaser and any Depositor a statement of compliance addressed to the Purchaser
and such Depositor and signed by an authorized officer of the Company, to the
effect that (a) a review of the Company’s activities during the immediately
preceding calendar year (or applicable portion thereof) and of its performance
under this Agreement and any applicable Reconstitution Agreement during such
period has been made under such officer’s supervision, and (b) to the best of
such officers’ knowledge, based on such review, the Company has fulfilled all of
its obligations under this Agreement and any applicable Reconstitution Agreement
in all material respects throughout such calendar year (or applicable portion
thereof) or, if there has been a failure to fulfill any such obligation in any
material respect, specifically identifying each such failure known to such
officer and the nature and the status thereof.
 
Section 6.05 [Reserved]


Section 6.06 Report on Assessment of Compliance and Attestation.
 
On or before March 1 of each calendar year, the Company shall:
 
(i)   deliver to the Purchaser and any Depositor a report (in form and substance
reasonably satisfactory to the Purchaser and such Depositor) regarding the
Company’s assessment of compliance with the Servicing Criteria during the
immediately preceding calendar year, as required under Rules 13a-18 and 15d-18
of the Exchange Act and Item 1122 of Regulation AB. Such report shall be
addressed to the Purchaser and such Depositor and signed by an authorized
officer of the Company and shall address each of the “Applicable Servicing
Criteria” specified on Exhibit F hereto;
 
64

--------------------------------------------------------------------------------


 
(ii)   deliver to the Purchaser and any Depositor a report of a registered
public accounting firm reasonably acceptable to the Purchaser and such Depositor
that attests to, and reports on, the assessment of compliance made by the
Company and delivered pursuant to the preceding paragraph. Such attestation
shall be in accordance with Rules 1-02(a)(3) and 2-02(g) of Regulation S-X under
the Securities Act and the Exchange Act;
 
(iii)  cause each Subservicer and each Subcontractor, determined by the Company
pursuant to Section 4.29(b) to be “participating in the servicing function”
within the meaning of Item 1122 of Regulation AB, to deliver to the Purchaser
and such Depositor an assessment of compliance and accountants’ attestation as
and when provided in paragraphs (i) and (ii) of this Section 6.06; and
 
(iv)  if requested by the Purchaser and any Depositor not later than February 1
of the calendar year in which such certification is to be delivered, deliver to
the Purchaser, any Depositor and any other Person that will be responsible for
signing the certification (a “Sarbanes Certification”) required by Rules
13a-14(d) and 15d-14(d) under the Exchange Act (pursuant to Section 302 of the
Sarbanes-Oxley Act of 2002) on behalf of an asset-backed issuer with respect to
a Securitization Transaction a certification in the form attached hereto as
Exhibit G.
 
The Company acknowledges that the parties identified in clause (iv) above may
rely on the certification provided by the Company pursuant to such clause in
signing a Sarbanes Certification and filing such with the Commission. Neither
the Purchaser nor any Depositor will request delivery of a certification under
clause (iv) above unless a Depositor is required under the Exchange Act to file
an annual report on Form 10-K with respect to an issuing entity whose asset pool
includes Mortgage Loans.
 
Each assessment of compliance provided by a Subservicer pursuant to Section
6.06(i) shall address each of the Servicing Criteria specified on Exhibit F
hereto or, in the case of a Subservicer subsequently appointed as such, on or
prior to the date of such appointment. An assessment of compliance provided by a
Subcontractor pursuant to Section 6.06(iii) need not address any elements of the
Servicing Criteria other than those specified by the Company pursuant to Section
4.29.
 
Section 6.07 Remedies.
 
(i) Any failure by the Company, any Subservicer, any Subcontractor or any
Third-Party Originator to deliver any information, report, certification,
accountants’ letter or other material when and as required under Article IX,
Section 4.29, Section 6.04 or Section 6.06, or any breach by the Company of a
representation or warranty set forth in Section 9.01(d)(vi)(A), or in a writing
furnished pursuant to Section 9.01(d)(vi)(B) and made as of a date prior to the
closing date of the related Securitization Transaction, to the extent that such
breach is not cured by such closing date, or any breach by the Company of a
representation or warranty in a writing furnished pursuant to Section
9.01(d)(vi)(B) to the extent made as of a date subsequent to such closing date,
shall, except as provided in sub-clause (ii) of this Section, immediately and
automatically, without notice or grace period, constitute an Event of Default
with respect to the Company under this Agreement and any applicable
Reconstitution Agreement, and shall entitle the Purchaser or any Depositor, as
applicable, in its sole discretion to terminate the rights and obligations of
the Company as servicer under this Agreement and/or any applicable
Reconstitution Agreement without payment (notwithstanding anything in this
Agreement or any applicable Reconstitution Agreement to the contrary) of any
compensation to the Company; provided, that to the extent that any provision of
this Agreement and/or any applicable Reconstitution Agreement expressly provides
for the survival of certain rights or obligations following termination of the
Company as servicer, such provision shall be given effect.
 
65

--------------------------------------------------------------------------------


 
(ii) Any failure by the Company, any Subservicer or any Subcontractor to deliver
any information, report, certification or accountants’ letter when and as
required under Section 6.04 or Section 6.06, including (except as provided
below) any failure by the Company to identify any Subcontractor “participating
in the servicing function” within the meaning of Item 1122 of Regulation AB,
which continues unremedied for ten (10) calendar days after the date on which
such information, report, certification or accountants’ letter was required to
be delivered shall constitute an Event of Default with respect to the Company
under this Agreement and any applicable Reconstitution Agreement, and shall
entitle the Purchaser or any Depositor, as applicable, in its sole discretion to
terminate the rights and obligations of the Company under this Agreement and/or
any applicable Reconstitution Agreement without payment (notwithstanding
anything in this Agreement to the contrary) of any compensation to the Company;
provided that to the extent that any provision of this Agreement and/or any
applicable Reconstitution Agreement expressly provides for the survival of
certain rights or obligations following termination of the Company as servicer,
such provision shall be given effect.
 
Neither the Purchaser nor any Depositor shall be entitled to terminate the
rights and obligations of the Company pursuant to this Section 6.07(ii) if a
failure of the Company to identify a Subcontractor “participating in the
servicing function” within the meaning of Item 1122 of Regulation AB was
attributable solely to the role or function of such Subcontractor with respect
to mortgage loans other than the Mortgage Loans.
 
(iii) The Company shall promptly reimburse the Purchaser (or any designee of the
Purchaser), any Master Servicer and any Depositor, as applicable, for all
reasonable expenses incurred by the Purchaser (or such designee) or such
Depositor, as such are incurred, in connection with the termination of the
Company as servicer and the transfer of servicing of the Mortgage Loans to a
successor servicer. The provisions of this paragraph shall not limit whatever
rights the Purchaser or any Depositor may have under other provisions of this
Agreement and/or any applicable Reconstitution Agreement or otherwise, whether
in equity or at law, such as an action for damages, specific performance or
injunctive relief.
 
Section 6.08 Right to Examine Company Records.
 
The Purchaser, or its designee, shall have the right to examine and audit any
and all of the books, records, or other information of the Company, whether held
by the Company or by another on its behalf, with respect to or concerning this
Agreement or the Mortgage Loans, during business hours or at such other times as
may be reasonable under applicable circumstances, upon reasonable advance
notice. The Purchaser shall pay its own expenses associated with such
examination.
 
66

--------------------------------------------------------------------------------




Section 6.09 Compliance with REMIC Provisions. 
 
If a REMIC election has been made with respect to the arrangement under which
the Mortgage Loans and REO Property are held, the Company shall not take any
action, cause the REMIC to take any action or fail to take any action that,
under the REMIC Provisions, if taken or not taken, as the case may be, could (i)
endanger the status of the REMIC as a REMIC or (ii) result in the imposition of
a tax upon the REMIC (including but not limited to the tax on “prohibited
transactions” as defined in Section 860F(a)(2) of the Code and the tax on
“contributions” to a REMIC set forth in Section 860G(d) of the Code) unless the
Company has received an Opinion of Counsel (at the expense of the party seeking
to take such action) to the effect that the contemplated action will not
endanger such REMIC status or result in the imposition of any such tax.
 
ARTICLE VII


COMPANY TO COOPERATE
 
Section 7.01 Provision of Information.
 
During the term of this Agreement, the Company shall furnish to the Purchaser
such periodic, special, or other reports or information, and copies or originals
of any documents contained in the Servicing File for each Mortgage Loan provided
for herein. All other special reports or information not provided for herein as
shall be necessary, reasonable, or appropriate with respect to the Purchaser or
any regulatory agency will be provided at the Purchaser’s expense. All such
reports, documents or information shall be provided by and in accordance with
all reasonable instructions and directions which the Purchaser may give.
 
The Company shall execute and deliver all such instruments and take all such
action as the Purchaser may reasonably request from time to time, in order to
effectuate the purposes and to carry out the terms of this Agreement.
 
Section 7.02 Financial Statements; Servicing Facility.
 
In connection with marketing the Mortgage Loans, the Purchaser may make
available to a prospective purchaser a Consolidated Statement of Operations of
the Company for the most recently completed two (2) fiscal years for which such
a statement is available, as well as a Consolidated Statement of Condition at
the end of the last two (2) fiscal years covered by such Consolidated Statement
of Operations. The Company, upon request, also shall make available any
comparable interim statements to the extent any such statements have been
prepared by or on behalf of the Company (and are available upon request to
members or stockholders of the Company or to the public at large).
 
67

--------------------------------------------------------------------------------


 
The Company also shall make available to Purchaser or prospective purchasers a
knowledgeable financial or accounting officer for the purpose of answering
questions respecting recent developments affecting the Company or the financial
statements of the Company, and to permit any prospective purchaser to inspect
the Company's servicing facilities for the purpose of satisfying such
prospective purchaser that the Company has the ability to service the Mortgage
Loans as provided in this Agreement.


ARTICLE VIII


THE COMPANY


Section 8.01 Indemnification; Third Party Claims.


The Company shall indemnify the Purchaser and hold it harmless against any and
all claims, losses, damages, penalties, fines, forfeitures, reasonable and
necessary legal fees and related costs, judgments, and any other costs, fees and
expenses that the Purchaser may sustain in any way related to the failure of the
Company to perform its duties and service the Mortgage Loans in strict
compliance with the terms of this Agreement. The Company immediately shall
notify the Purchaser if a claim is made by a third party with respect to this
Agreement or the Mortgage Loans, assume (with the prior written consent of the
Purchaser) the defense of any such claim and pay all expenses in connection
therewith, including counsel fees, and promptly pay, discharge and satisfy any
judgment or decree which may be entered against it or the Purchaser in respect
of such claim. The Company shall follow any written instructions received from
the Purchaser in connection with such claim. The Purchaser promptly shall
reimburse the Company for all amounts advanced by it pursuant to the preceding
sentence except when the claim is in any way related to the Company's
indemnification pursuant to Section 3.03, or the failure of the Company to
service and administer the Mortgage Loans in strict compliance with the terms of
this Agreement.
 
Section 8.02 Merger or Consolidation of the Company.
 
The Company shall keep in full effect its existence, rights and franchises, and
shall obtain and preserve its qualification to do business in each jurisdiction
in which such qualification is or shall be necessary to protect the validity and
enforceability of this Agreement or any of the Mortgage Loans and to perform its
duties under this Agreement.
 
Any Person into which the Company may be merged or consolidated, or any
corporation resulting from any merger, conversion or consolidation to which the
Company shall be a party, or any Person succeeding to the business of the
Company, shall be the successor of the Company hereunder, without the execution
or filing of any paper or any further act on the part of any of the parties
hereto, anything herein to the contrary notwithstanding, provided, however, that
the successor or surviving Person shall be an institution which is a Fannie
Mae/Freddie Mac-approved seller/servicer in good standing. Furthermore, in the
event the Company transfers or otherwise disposes of all or substantially all of
its assets to an affiliate of the Company, such affiliate shall satisfy the
condition above, and shall also be fully liable to the Purchaser for all of the
Company's obligations and liabilities hereunder.
 
68

--------------------------------------------------------------------------------




Section 8.03 Limitation on Liability of Company and Others.


Neither the Company nor any of the directors, officers, employees or agents of
the Company shall be under any liability to the Purchaser for any action taken
or for refraining from the taking of any action in good faith pursuant to this
Agreement, or for errors in judgment, provided, however, that this provision
shall not protect the Company or any such Person against any breach of
warranties or representations made herein, or failure to perform its obligations
in strict compliance with any standard of care set forth in this Agreement or
any other liability which would otherwise be imposed under this Agreement. The
Company and any director, officer, employee or agent of the Company may rely in
good faith on any document of any kind prima facie properly executed and
submitted by any Person respecting any matters arising hereunder. The Company
shall not be under any obligation to appear in, prosecute or defend any legal
action which is not incidental to its duties to service the Mortgage Loans in
accordance with this Agreement and which in its opinion may involve it in any
expense or liability, provided, however, that the Company may, with the consent
of the Purchaser, undertake any such action which it may deem necessary or
desirable in respect to this Agreement and the rights and duties of the parties
hereto. In such event, the Company shall be entitled to reimbursement from the
Purchaser of the reasonable legal expenses and costs of such action.
 
Section 8.04 Limitation on Resignation and Assignment by Company.
 
The Purchaser has entered into this Agreement with the Company and subsequent
purchasers will purchase the Mortgage Loans in reliance upon the independent
status of the Company, and the representations as to the adequacy of its
servicing facilities, personnel, records and procedures, its integrity,
reputation and financial standing, and the continuance thereof. Therefore, the
Company shall neither assign this Agreement or the servicing rights hereunder or
delegate its rights or duties hereunder (other than pursuant to Section 4.01) or
any portion hereof or sell or otherwise dispose of all of its property or assets
without the prior written consent of the Purchaser, which consent shall not be
unreasonably withheld.
 
The Company shall not resign from the obligations and duties hereby imposed on
it except by mutual consent of the Company and the Purchaser or upon the
determination that its duties hereunder are no longer permissible under
applicable law and such incapacity cannot be cured by the Company. Any such
determination permitting the resignation of the Company shall be evidenced by an
Opinion of Counsel to such effect delivered to the Purchaser which Opinion of
Counsel shall be in form and substance acceptable to the Purchaser. No such
resignation shall become effective until a successor shall have assumed the
Company's responsibilities and obligations hereunder in the manner provided in
Section 12.01.
 
Without in any way limiting the generality of this Section 8.04, in the event
that the Company either shall assign this Agreement or the servicing
responsibilities hereunder or delegate its rights or duties hereunder (other
than pursuant to Section 4.01) or any portion hereof or sell or otherwise
dispose of all or substantially all of its property or assets, without the prior
written consent of the Purchaser, then the Purchaser shall have the right to
terminate this Agreement upon notice given as set forth in Section 10.01,
without any payment of any penalty or damages and without any liability
whatsoever to the Purchaser or any third party.
 
69

--------------------------------------------------------------------------------




ARTICLE IX


AGENCY TRANSFERS, SECURITIZATION TRANSACTIONS AND WHOLE LOAN TRANSFERS
 
Section 9.01 Agency Transfers, Securitization Transactions and Whole Loan
Transfers
 
The Purchaser and the Company agree that with respect to some or all of the
Mortgage Loans, the Purchaser, at its sole option, may effect Whole Loan
Transfers, Agency Transfers or Securitization Transactions, retaining the
Company as the servicer thereof or subservicer if a master servicer is employed,
or as applicable the "seller/servicer." On the Reconstitution Date, the Mortgage
Loans transferred may cease to be covered by this Agreement; provided, however,
that, in the event that any Mortgage Loan transferred pursuant to this Section
9.01 is rejected by the transferee, the Company shall continue to service such
rejected Mortgage Loan on behalf of the Purchaser in accordance with the terms
and provisions of this Agreement.


The Company shall cooperate with the Purchaser in connection with each Whole
Loan Transfer, Agency Transfer or Securitization Transaction in accordance with
this Section 9.01. In connection therewith:


(a)   The Company shall make all representations and warranties made herein with
respect to the Mortgage Loans as of the Closing Date and all representations and
warranties made herein with respect to the Company itself as of the closing date
of each Whole Loan Transfer, Agency Transfer or Securitization Transaction;


(b)  The Company shall negotiate in good faith and execute any (i)
seller/servicer agreements required to effectuate the foregoing provided such
agreements create no greater obligation or cost on the part of the Company than
otherwise set forth in this Agreement or (ii) an assignment, assumption and
recognition agreement, in the form attached hereto as Exhibit H, or a pooling
and servicing agreement in form and substance reasonably acceptable to the
Purchaser and the Company, which shall not create any greater obligation upon
the Company.


(c)  The Company shall execute any seller/servicer agreements required within a
reasonable period of time after receipt of such seller/servicer agreements which
time shall be sufficient for the Company and Company's counsel to review such
seller/servicer agreements. Under this Agreement, the Company shall retain a
Servicing Fee for each Mortgage Loan at the Servicing Fee Rate; and


(d)   In connection with any Securitization Transaction, the Company shall (1)
within five (5) Business Days following request by the Purchaser or any
Depositor, provide to the Purchaser and such Depositor (or, as applicable, cause
each Third-Party Originator and each Subservicer to provide), in writing and in
form and substance reasonably satisfactory to the Purchaser and such Depositor,
the information and materials specified in paragraphs (i), (ii), (iii) and (vii)
of this subsection (d), and (2) as promptly as practicable following notice to
or discovery by the Company, provide to the Purchaser and any Depositor (in
writing and in form and substance reasonably satisfactory to the Purchaser and
such Depositor) the information specified in paragraph (iv) of this subsection
(d).
 
70

--------------------------------------------------------------------------------


 
(i) If so requested by the Purchaser or any Depositor, the Company shall provide
such information regarding (1) the Company, as originator of the Mortgage Loans
(including as an acquirer of Mortgage Loans from a Qualified Correspondent), or
(2) each Third-Party Originator, and (3) as applicable, each Subservicer, as is
requested for the purpose of compliance with Items 1103(a)(1), 1105, 1110, 1117
and 1119 of Regulation AB. Such information shall include, at a minimum:
 
(A)  the originator’s form of organization;
 
(B)  a description of the originator’s origination program and how long the
originator has been engaged in originating residential mortgage loans, which
description shall include a discussion of the originator’s experience in
originating mortgage loans of a similar type as the Mortgage Loans; information
regarding the size and composition of the originator’s origination portfolio;
and information that may be material, in the good faith judgment of the
Purchaser or any Depositor, to an analysis of the performance of the Mortgage
Loans, including the originators’ credit-granting or underwriting criteria for
mortgage loans of similar type(s) as the Mortgage Loans and such other
information as the Purchaser or any Depositor may reasonably request for the
purpose of compliance with Item 1110(b)(2) of Regulation AB;
 
(C)  a description of any material legal or governmental proceedings pending (or
known to be contemplated) against the Company, each Third-Party Originator and
each Subservicer; and
 
(D) a description of any affiliation or relationship (of a type described in
Item 1119 of Regulation AB) between the Company, each Third-Party Originator,
each Subservicer and any of the following parties to a Securitization
Transaction, as such parties are identified to the Company by the Purchaser or
any Depositor in writing in advance of a Securitization Transaction:
 
(1) the sponsor;
(2) the depositor;
 
71

--------------------------------------------------------------------------------


 
(3) the issuing entity;
(4) any servicer;
(5) any trustee;
(6) any originator;
(7) any significant obligor;
(8) any enhancement or support provider; and
(9) any other material transaction party.
 
(ii)   If so requested by the Purchaser or any Depositor, the Company shall
provide (or, as applicable, cause each Third-Party Originator to provide) Static
Pool Information with respect to the mortgage loans (of a similar type as the
Mortgage Loans, as reasonably identified by the Purchaser as provided below)
originated by (1) the Company, if the Company is an originator of Mortgage Loans
(including as an acquirer of Mortgage Loans from a Qualified Correspondent),
and/or (2) each Third-Party Originator. Such Static Pool Information shall be
prepared by the Company (or Third-Party Originator) on the basis of its
reasonable, good faith interpretation of the requirements of Item 1105(a)(1)-(3)
of Regulation AB. To the extent that there is reasonably available to the
Company (or Third-Party Originator) Static Pool Information with respect to more
than one mortgage loan type, the Purchaser or any Depositor shall be entitled to
specify whether some or all of such information shall be provided pursuant to
this paragraph. The content of such Static Pool Information may be in the form
customarily provided by the Company, and need not be customized for the
Purchaser or any Depositor. Such Static Pool Information for each vintage
origination year or prior securitized pool, as applicable, shall be presented in
increments no less frequently than quarterly over the life of the mortgage loans
included in the vintage origination year or prior securitized pool. The most
recent periodic increment must be as of a date no later than 135 days prior to
the date of the prospectus or other offering document in which the Static Pool
Information is to be included or incorporated by reference. The Static Pool
Information shall be provided in an electronic format that provides a permanent
record of the information provided, such as a portable document format (pdf)
file, or other such electronic format reasonably required by the Purchaser or
the Depositor, as applicable.
 
Promptly following notice or discovery of a material error in Static Pool
Information provided pursuant to the immediately preceding paragraph (including
an omission to include therein information required to be provided pursuant to
such paragraph), the Company shall provide corrected Static Pool Information to
the Purchaser or any Depositor, as applicable, in the same format in which
Static Pool Information was previously provided to such party by the Company.
 
72

--------------------------------------------------------------------------------


 
If so requested by the Purchaser or any Depositor, the Company shall provide
(or, as applicable, cause each Third-Party Originator to provide), at the
expense of the requesting party (to the extent of any additional incremental
expense associated with delivery pursuant to this Agreement), such agreed-upon
procedures letters of certified public accountants reasonably acceptable to the
Purchaser or Depositor, as applicable, pertaining to Static Pool Information
relating to prior securitized pools for securitizations closed on or after
January 1, 2006 or, in the case of Static Pool Information with respect to the
Company’s or Third-Party Originator’s originations or purchases, to calendar
months commencing January 1, 2006, as the Purchaser or such Depositor shall
reasonably request. Such letters shall be addressed to and be for the benefit of
such parties as the Purchaser or such Depositor shall designate, which may
include, by way of example, any sponsor, any Depositor and any broker dealer
acting as underwriter, placement agent or initial purchaser with respect to a
Securitization Transaction. Any such statement or letter may take the form of a
standard, generally applicable document accompanied by a reliance letter
authorizing reliance by the addressees designated by the Purchaser or such
Depositor.
 
(iii) If so requested by the Purchaser or any Depositor, the Company shall
provide such information regarding the Company, as servicer of the Mortgage
Loans, and each Subservicer (each of the Company and each Subservicer, for
purposes of this paragraph, a “Servicer”), as is requested for the purpose of
compliance with Items 1108 of Regulation AB. Such information shall include, at
a minimum:
 
(A) the Servicer’s form of organization;
 
(B)  a description of how long the Servicer has been servicing residential
mortgage loans; a general discussion of the Servicer’s experience in servicing
assets of any type as well as a more detailed discussion of the Servicer’s
experience in, and procedures for, the servicing function it will perform under
this Agreement and any Reconstitution Agreements; information regarding the
size, composition and growth of the Servicer’s portfolio of residential mortgage
loans of a type similar to the Mortgage Loans and information on factors related
to the Servicer that may be material, in the good faith judgment of the
Purchaser or any Depositor, to any analysis of the servicing of the Mortgage
Loans or the related asset-backed securities, as applicable, including, without
limitation:
 
(1)  whether any prior securitizations of mortgage loans of a type similar to
the Mortgage Loans involving the Servicer have defaulted or experienced an early
amortization or other performance triggering event because of servicing during
the three-year period immediately preceding the related Securitization
Transaction;
 
73

--------------------------------------------------------------------------------


 
(2)   the extent of outsourcing the Servicer utilizes;
 
(3)  whether there has been previous disclosure of material noncompliance with
the applicable Servicing Criteria with respect to other securitizations of
residential mortgage loans involving the Servicer as a servicer during the
three-year period immediately preceding the related Securitization Transaction;
 
(4)   whether the Servicer has been terminated as servicer in a residential
mortgage loan securitization, either due to a servicing default or to
application of a servicing performance test or trigger; and
 
(5)   such other information as the Purchaser or any Depositor may reasonably
request for the purpose of compliance with Item 1108(b)(2) of Regulation AB;
 
(C)  a description of any material changes during the three-year period
immediately preceding the related Securitization Transaction to the Servicer’s
policies or procedures with respect to the servicing function it will perform
under this Agreement and any Reconstitution Agreements for mortgage loans of a
type similar to the Mortgage Loans;
 
(D) information regarding the Servicer’s financial condition, to the extent that
there is a material risk that an adverse financial event or circumstance
involving the Servicer could have a material adverse effect on the performance
by the Company of its servicing obligations under this Agreement or any
Reconstitution Agreement;
 
(E)  information regarding advances made by the Servicer on the Mortgage Loans
and the Servicer’s overall servicing portfolio of residential mortgage loans for
the three-year period immediately preceding the related Securitization
Transaction, which may be limited to a statement by an authorized officer of the
Servicer to the effect that the Servicer has made all advances required to be
made on residential mortgage loans serviced by it during such period, or, if
such statement would not be accurate, information regarding the percentage and
type of advances not made as required, and the reasons for such failure to
advance;
 
74

--------------------------------------------------------------------------------


 
(F)  a description of the Servicer’s processes and procedures designed to
address any special or unique factors involved in servicing loans of a similar
type as the Mortgage Loans;
 
(G)  a description of the Servicer’s processes for handling delinquencies,
losses, bankruptcies and recoveries, such as through liquidation of mortgaged
properties, sale of defaulted mortgage loans or workouts;
 
(H)  information as to how the Servicer defines or determines delinquencies and
charge-offs, including the effect of any grace period, re-aging, restructuring,
partial payments considered current or other practices with respect to
delinquency and loss experience;
 
(iv) If so requested by the Purchaser or any Depositor for the purpose of
satisfying the reporting obligation under the Exchange Act with respect to any
class of asset-backed securities, the Company shall (or shall cause each
Subservicer and Third-Party Originator to) (1) notify the Purchaser and any
Depositor in writing of (A) any material litigation or governmental proceedings
involving the Company, any Subservicer or any Third-Party Originator and (B) any
affiliations or relationships that develop following the closing date of a
Securitization Transaction between the Company, any Subservicer or any
Third-Party Originator and any of the parties specified in Section 9.01(d)(i)(D)
(and any other parties identified in writing by the requesting party) with
respect to such Securitization Transaction, and (2) provide to the Purchaser and
any Depositor a description of such proceedings, affiliations or relationships.
 
(v)  As a condition to the succession to the Company or any Subservicer as
servicer or Subservicer under this Agreement or any Reconstitution Agreement by
any Person (i) into which the Company or such Subservicer may be merged or
consolidated, or (ii) which may be appointed as a successor to the Company or
any Subservicer, the Company shall provide to the Purchaser and any Depositor,
at least fifteen (15) calendar days prior to the effective date of such
succession or appointment, (x) written notice to the Purchaser and any Depositor
of such succession or appointment and (y) in writing and in form and substance
reasonably satisfactory to the Purchaser and such Depositor, all information
reasonably requested by the Purchaser or any Depositor in order to comply with
its reporting obligation under Item 6.02 of Form 8-K with respect to any class
of asset-backed securities.
 
75

--------------------------------------------------------------------------------


 
(vi) (A) The Company shall be deemed to represent to the Purchaser and to any
Depositor, as of the date on which information is first provided to the
Purchaser or any Depositor under this Section 9.01(d) that, except as disclosed
in writing to the Purchaser or such Depositor prior to such date: (1) the
Company is not aware and has not received notice that any default, early
amortization or other performance triggering event has occurred as to any other
securitization due to any act or failure to act of the Company; (2) the Company
has not been terminated as servicer in a residential mortgage loan
securitization, either due to a servicing default or to application of a
servicing performance test or trigger; (3) no material noncompliance with the
applicable Servicing Criteria with respect to other securitizations of
residential mortgage loans involving the Company as servicer has been disclosed
or reported by the Company; (4) no material changes to the Company’s policies or
procedures with respect to the servicing function it will perform under this
Agreement and any Reconstitution Agreement for mortgage loans of a type similar
to the Mortgage Loans have occurred during the three-year period immediately
preceding the related Securitization Transaction; (5) there are no aspects of
the Company’s financial condition that could have a material adverse effect on
the performance by the Company of its servicing obligations under this Agreement
or any Reconstitution Agreement; (6) there are no material legal or governmental
proceedings pending (or known to be contemplated) against the Company, any
Subservicer or any Third-Party Originator; and (7) there are no affiliations,
relationships or transactions relating to the Company, any Subservicer or any
Third-Party Originator with respect to any Securitization Transaction and any
party thereto identified by the related Depositor of a type described in Item
1119 of Regulation AB.
 
(B) If so requested by the Purchaser or any Depositor on any date following the
date on which information is first provided to the Purchaser or any Depositor
under this Section 9.01(d), the Company shall, within five (5) Business Days
following such request, confirm in writing the accuracy of the representations
and warranties set forth in sub clause (A) above or, if any such representation
and warranty is not accurate as of the date of such request, provide reasonably
adequate disclosure of the pertinent facts, in writing, to the requesting party.
 
(vii) In addition to such information as the Company, as servicer, is obligated
to provide pursuant to other provisions of this Agreement, if so requested by
the Purchaser or any Depositor, the Company shall provide such information
regarding the performance or servicing of the Mortgage Loans as is reasonably
required to facilitate preparation of distribution reports in accordance with
Item 1121 of Regulation AB. Such information shall be provided concurrently with
the monthly reports otherwise required to be delivered by the servicer under
this Agreement, commencing with the first such report due not less than ten (10)
Business Days following such request.
 
76

--------------------------------------------------------------------------------


 
(e)   The Company shall indemnify the Purchaser, each affiliate of the
Purchaser, and each of the following parties participating in a Securitization
Transaction: each sponsor and issuing entity; each Person responsible for the
preparation, execution or filing of any report required to be filed with the
Commission with respect to such Securitization Transaction, or for execution of
a certification pursuant to Rule 13a-14(d) or Rule 15d-14(d) under the Exchange
Act with respect to such Securitization Transaction; each broker dealer acting
as underwriter, placement agent or initial purchaser, each Person who controls
any of such parties or the Depositor (within the meaning of Section 15 of the
Securities Act and Section 20 of the Exchange Act); and the respective present
and former directors, officers, employees and agents of each of the foregoing
and of the Depositor (each, an “Indemnified Party”), and shall hold each of them
harmless from and against any losses, damages, penalties, fines, forfeitures,
legal fees and expenses and related costs, judgments, and any other costs, fees
and expenses that any of them may sustain arising out of or based upon:
 
(i)   (A) any untrue statement of a material fact contained or alleged to be
contained in any information, report, certification, accountants’ letter or
other material provided in written or electronic form under Sections 4.29, 6.04,
6.06, 9.01(d) and (e) by or on behalf of the Company, or provided under Sections
4.29, 6.04, 6.06, 9.01(d) and (e) by or on behalf of any Subservicer,
Subcontractor or Third-Party Originator (collectively, the “Company
Information”), or (B) the omission or alleged omission to state in the Company
Information a material fact required to be stated in the Company Information or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, by way of
clarification, that clause (B) of this paragraph shall be construed solely by
reference to the Company Information and not to any other information
communicated in connection with a sale or purchase of securities, without regard
to whether the Company Information or any portion thereof is presented together
with or separately from such other information;
 
(ii)  any breach by the Company of its obligations under this Section 9.01(e),
including particularly any failure by the Company, any Subservicer, any
Subcontractor or any Third-Party Originator to deliver any information, report,
certification, accountants’ letter or other material when and as required under
Sections 4.29, 6.04, 6.06 and 9.01(d), including any failure by the Company to
identify any Subcontractor “participating in the servicing function” within the
meaning of Item 1122 of Regulation AB; or
 
(iii) any breach by the Company of a representation or warranty set forth in
Section 9.01(d)(vi)(A) or in a writing furnished pursuant to Section
9.01(d)(vi)(B) and made as of a date prior to the closing date of the related
Securitization Transaction, to the extent that such breach is not cured by such
closing date, or any breach by the Company of a representation or warranty in a
writing furnished pursuant to Section 9.01(d)(vi)(B) to the extent made as of a
date subsequent to such closing date.
 
77

--------------------------------------------------------------------------------


 
If the indemnification provided for herein is unavailable or insufficient to
hold harmless an Indemnified Party, then the Company agrees that it shall
contribute to the amount paid or payable by such Indemnified Party as a result
of any claims, losses, damages or liabilities incurred by such Indemnified Party
in such proportion as is appropriate to reflect the relative fault of such
Indemnified Party on the one hand and the Company on the other.
 
In the case of any failure of performance described in sub-clause (ii) of this
Section 9.01(e), the Company shall promptly reimburse the Purchaser, any
Depositor, as applicable, and each Person responsible for the preparation,
execution or filing of any report required to be filed with the Commission with
respect to such Securitization Transaction, or for execution of a certification
pursuant to Rule 13a-14(d) or Rule 15d-14(d) under the Exchange Act with respect
to such Securitization Transaction, for all costs reasonably incurred by each
such party in order to obtain the information, report, certification,
accountants’ letter or other material not delivered as required by the Company,
any Subservicer, any Subcontractor or any Third-Party Originator.
 
This indemnification shall survive the termination of this Agreement or the
termination of any party to this Agreement.
 
(f)   The Purchaser and a credit-worthy parent of the Purchaser, reasonably
acceptable to the Company shall indemnify the Company, each affiliate of the
Company, each Person who controls any of such parties or the Company (within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act)
and the respective present and former directors, officers, employees and agents
of each of the foregoing and of the Company, and shall hold each of them
harmless from and against any losses, damages, penalties, fines, forfeitures,
legal fees and expenses and related costs, judgments, and any other costs, fees
and expenses that any of them may sustain arising out of or based upon:
 
(i)   any untrue statement of a material fact contained or alleged to be
contained in any offering materials related to a Securitization Transaction,
including without limitation the registration statement, prospectus, prospectus
supplement, any private placement memorandum, any free writing prospectuses, any
ABS informational and computational material, and any amendments or supplements
to the foregoing (collectively, the “Securitization Materials”) or
 
(ii)  the omission or alleged omission to state in the Securitization Materials
a material fact required to be stated in the Securitization Materials or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, but only to the extent
that such untrue statement or alleged untrue statement or omission or alleged
omission is other than a statement or omission arising out of, resulting from,
or based upon the Company Information.
 
78

--------------------------------------------------------------------------------




If the indemnification provided for herein is unavailable or insufficient to
hold harmless an Indemnified Party, then the Purchaser agrees that it shall
contribute to the amount paid or payable by such Indemnified Party as a result
of any claims, losses, damages or liabilities incurred by such Indemnified Party
in such proportion as is appropriate to reflect the relative fault of such
Indemnified Party on the one hand and the Purchaser on the other.
 
This indemnification shall survive the termination of this Agreement or the
termination of any party to this Agreement.
 
(g)  The Company shall at any time as required by any Rating Agency, and in
accordance with Section 2.02, provide such additional documents from the related
Retained Mortgage File to the Custodian.
 
(h)  In connection with an Agency Transfer, the Purchaser shall provide the
Company with a list of the Mortgage Loans, including the preliminary scheduled
principal balance of each Mortgage Loan, to be included in such Agency Transfer.
Upon receipt of such Mortgage Loan list, the Company shall provide the Purchaser
with the seller/servicer number to be used by the Company to deliver such
Mortgage Loans to the related Agency. The Purchaser shall be responsible for
providing accurate information, as specified above, to the related Agency. If
the Purchaser fails to provide accurate information, the Purchaser shall
reimburse the Company for any and all penalties assessed by such related Agency
and any reasonable expenses incurred as a result of such inaccurate information.
 
The Purchaser and the Company acknowledge and agree that the purpose of Sections
4.29, 6.04, 6.06 and 9.01(d) is to facilitate compliance by the Purchaser and
any Depositor with the provisions of Regulation AB and related rules and
regulations of the Commission. Although Regulation AB is applicable by its terms
only to offerings of asset-backed securities that are registered under the
Securities Act, the Company acknowledges that investors in privately offered
securities may require that the Purchaser or any Depositor provide comparable
disclosure in unregistered offerings. References in this Agreement to compliance
with Regulation AB include provisions of comparable disclosure in private
offerings.
 
Neither the Purchaser nor any Depositor shall exercise its right to request
delivery of information or other performance under the provisions itemized in
the paragraph above other than in good faith, or for purposes other than
compliance with the Securities Act, the Exchange Act and the rules and
regulations of the Commission thereunder (or the provision in a private offering
of disclosure comparable to that required under the Securities Act). The Company
acknowledges that interpretations of the requirements of Regulation AB may
change over time, whether due to interpretive guidance provided by the
Commission or its staff, consensus among participants in the asset-backed
securities markets, advice of counsel, or otherwise, and agrees to comply with
requests made by the Purchaser or any Depositor in good faith for delivery of
information under these provisions on the basis of evolving interpretations of
Regulation AB. In connection with any Securitization Transaction, the Company
shall cooperate fully with the Purchaser to deliver to the Purchaser (including
any of its assignees or designees) and any Depositor, any and all statements,
reports, certifications, records and any other information necessary in the good
faith determination of the Purchaser or any Depositor to permit the Purchaser or
such Depositor to comply with the provisions of Regulation AB, together with
such disclosures relating to the Company, any Subservicer, any Third-Party
Originator and the Mortgage Loans, or the servicing of the Mortgage Loans,
reasonably believed by the Purchaser or any Depositor to be necessary in order
to effect such compliance.
 
79

--------------------------------------------------------------------------------




The Purchaser (including any of its assignees or designees) shall cooperate with
the Company by providing timely notice of requests for information under these
provisions and by reasonably limiting such requests to information required, in
the Purchaser’s reasonable judgment, to comply with Regulation AB.
 
In the event the Purchaser has elected to have the Company hold record title to
the Mortgages, prior to the Reconstitution Date the Company shall prepare an
Assignment of Mortgage in blank or to the trustee from the Company acceptable to
the trustee for each Mortgage Loan that is part of the Whole Loan Transfers,
Agency Transfers or Securitization Transactions. The Purchaser shall pay all
preparation and recording costs associated therewith, if such Assignments of
Mortgage have been previously prepared and recorded in the name of the Purchaser
or its designee. The Company shall execute each Assignment of Mortgage, track
such Assignments of Mortgage to ensure they have been recorded and deliver them
as required by the trustee upon the Company's receipt thereof. Additionally, the
Company shall prepare and execute, at the direction of the Purchaser, any note
endorsements in connection with any and all seller/servicer agreements.
 
All Mortgage Loans (i) not sold or transferred pursuant to Whole Loan Transfers,
Agency Transfers or Securitization Transactions or (ii) that are subject to a
Securitization Transaction for which the related trust is terminated for any
reason, shall remain subject to this Agreement and shall continue to be serviced
in accordance with the terms of this Agreement and with respect thereto this
Agreement shall remain in full force and effect.
 
 
ARTICLE X


DEFAULT


Section 10.01 Events of Default.


Each of the following shall constitute an Event of Default on the part of the
Company:


(i)    any failure by the Company to remit to the Purchaser any payment required
to be made under the terms of this Agreement which continues unremedied for a
period of five (5) Business Days after the date upon which written notice of
such failure, requiring the same to be remedied, shall have been given to the
Company by the Purchaser; or
 
80

--------------------------------------------------------------------------------


 
(ii)   failure by the Company duly to observe or perform in any material respect
any other of the covenants or agreements on the part of the Company set forth in
this Agreement or in the Custodial Agreement which continues unremedied for a
period of ninety (90) days after the date on which written notice of such
failure, requiring the same to be remedied, shall have been given to the Company
by the Purchaser or by the Custodian; or
 
(iii)  failure by the Company to maintain its license to do business in any
jurisdiction where the Mortgaged Property is located if such license is
required; or
 
(iv) a decree or order of a court or agency or supervisory authority having
jurisdiction for the appointment of a conservator or receiver or liquidator in
any insolvency, readjustment of debt, including bankruptcy, marshaling of assets
and liabilities or similar proceedings, or for the winding-up or liquidation of
its affairs, shall have been entered against the Company and such decree or
order shall have remained in force undischarged or unstayed for a period of
sixty (60) days; or
 
(v)  the Company shall consent to the appointment of a conservator or receiver
or liquidator in any insolvency, readjustment of debt, marshaling of assets and
liabilities or similar proceedings of or relating to the Company or of or
relating to all or substantially all of its property; or
 
(vi)  the Company shall admit in writing its inability to pay its debts
generally as they become due, file a petition to take advantage of any
applicable insolvency, bankruptcy or reorganization statute, make an assignment
for the benefit of its creditors, voluntarily suspend payment of its obligations
or cease its normal business operations for three (3) Business Days; or
 
(vii) the Company ceases to meet the qualifications of a Fannie Mae/Freddie Mac
servicer; or
 
(viii)   the Company attempts to assign its right to servicing compensation
hereunder or to assign this Agreement or the servicing responsibilities
hereunder or to delegate its duties hereunder or any portion thereof in
violation of Section 8.04; or
 
(ix) an Event of Default as defined in Section 6.07.
 
In each and every such case, so long as an Event of Default shall not have been
remedied, in addition to whatever rights the Purchaser may have at law or equity
to damages, including injunctive relief and specific performance, the Purchaser,
by notice in writing to the Company, may terminate all the rights and
obligations of the Company under this Agreement and in and to the Mortgage Loans
and the proceeds thereof.
 
81

--------------------------------------------------------------------------------


 
Upon receipt by the Company of such written notice, all authority and power of
the Company under this Agreement, whether with respect to the Mortgage Loans or
otherwise, shall pass to and be vested in the successor appointed pursuant to
Section 12.01. Upon written request from any Purchaser, the Company shall
prepare, execute and deliver to the successor entity designated by the Purchaser
any and all documents and other instruments, place in such successor's
possession all Retained Mortgage Files, and do or cause to be done all other
acts or things necessary or appropriate to effect the purposes of such notice of
termination, including but not limited to the transfer and endorsement or
assignment of the Mortgage Loans and related documents, at the Company's sole
expense. The Company shall cooperate with the Purchaser and such successor in
effecting the termination of the Company's responsibilities and rights
hereunder, including without limitation, the transfer to such successor for
administration by it of all cash amounts which shall at the time be credited by
the Company to the Custodial Account, Subsidy Account or Escrow Account or
thereafter received with respect to the Mortgage Loans.
 
Section 10.02 Waiver of Defaults.
 
By a written notice, the Purchaser may waive any default by the Company in the
performance of its obligations hereunder and its consequences. Upon any waiver
of a past default, such default shall cease to exist, and any Event of Default
arising therefrom shall be deemed to have been remedied for every purpose of
this Agreement. No such waiver shall extend to any subsequent or other default
or impair any right consequent thereon except to the extent expressly so waived.
 
 
ARTICLE XI
 
TERMINATION


Section 11.01 Termination.


This Agreement shall terminate upon: (i) the later of the final payment or other
liquidation (or any advance with respect thereto) of the last Mortgage Loan or
the disposition of any REO Property with respect to the last Mortgage Loan and
the remittance of all funds due hereunder; (ii) mutual consent of the Company
and the Purchaser in writing; or (iii) as provided in Section 10.01 of this
Agreement.
 
Section 11.02 Termination Without Cause.
 
The Purchaser may terminate, at its sole option, any rights the Company may have
hereunder, without cause as provided in this Section 11.02. Any such notice of
termination shall be in writing and delivered to the Company by registered mail
as provided in Section 12.05.
 
The Company shall be entitled to receive, as such liquidated damages, upon the
transfer of the servicing rights, an amount equal to: (i) 2.75% of the aggregate
outstanding principal amount of the Mortgage Loans as of the termination date
paid by the Purchaser to the Company with respect to all of the Mortgage Loans
for which a servicing fee rate of .25% is paid per annum, (ii) 3.25% of the
aggregate outstanding principal amount of the Mortgage Loans as of the
termination date paid by the Purchaser to the Company with respect to all of the
Mortgage Loans for which a servicing fee rate of .375% is paid per annum, and
(iii) 3.75% of the aggregate outstanding principal amount of the Mortgage Loans
as of the termination date paid by the Purchaser to the Company with respect to
all of the Mortgage Loans for which a servicing fee rate of .44% or greater is
paid per annum.
 
82

--------------------------------------------------------------------------------




ARTICLE XII
 
MISCELLANEOUS PROVISIONS
 
Section 12.01 Successor to Company.


Prior to termination of the Company's responsibilities and duties under this
Agreement pursuant to Sections 8.04, 10.01, 11.01 (ii) or pursuant to Section
11.02 the Purchaser shall, (i) succeed to and assume all of the Company's
responsibilities, rights, duties and obligations under this Agreement, or (ii)
appoint a successor having the characteristics set forth in Section 8.02 and
which shall succeed to all rights and assume all of the responsibilities, duties
and liabilities of the Company under this Agreement prior to the termination of
Company's responsibilities, duties and liabilities under this Agreement. In
connection with such appointment and assumption, the Purchaser may make such
arrangements for the compensation of such successor out of payments on Mortgage
Loans as it and such successor shall agree. In the event that the Company's
duties, responsibilities and liabilities under this Agreement should be
terminated pursuant to the aforementioned sections, the Company shall discharge
such duties and responsibilities during the period from the date it acquires
knowledge of such termination until the effective date thereof with the same
degree of diligence and prudence which it is obligated to exercise under this
Agreement, and shall take no action whatsoever that might impair or prejudice
the rights or financial condition of its successor. The resignation or removal
of the Company pursuant to the aforementioned sections shall not become
effective until a successor shall be appointed pursuant to this Section 12.01
and shall in no event relieve the Company of the representations and warranties
made pursuant to Sections 3.01 and 3.02 and the remedies available to the
Purchaser under Sections 3.03 and 8.01, it being understood and agreed that the
provisions of such Sections 3.01, 3.02, 3.03 and 8.01 shall be applicable to the
Company notwithstanding any such sale, assignment, resignation or termination of
the Company, or the termination of this Agreement.
 
Any successor appointed as provided herein shall execute, acknowledge and
deliver to the Company and to the Purchaser an instrument accepting such
appointment, wherein the successor shall make the representations and warranties
set forth in Section 3.01, except for subsection (h) with respect to the sale of
the Mortgage Loans and subsections (i) and (k) thereof, whereupon such successor
shall become fully vested with all the rights, powers, duties, responsibilities,
obligations and liabilities of the Company, with like effect as if originally
named as a party to this Agreement. Any termination or resignation of the
Company or termination of this Agreement pursuant to Section 8.04, 10.01, 11.01
or 11.02 shall not affect any claims that any Purchaser may have against the
Company arising out of the Company's actions or failure to act prior to any such
termination or resignation.
 
83

--------------------------------------------------------------------------------




The Company shall deliver promptly to the successor servicer the funds in the
Custodial Account, Subsidy Account and Escrow Account and all Retained Mortgage
Files and related documents and statements held by it hereunder and the Company
shall account for all funds and shall execute and deliver such instruments and
do such other things as may reasonably be required to more fully and
definitively vest in the successor all such rights, powers, duties,
responsibilities, obligations and liabilities of the Company.
 
Upon a successor's acceptance of appointment as such, the Company shall notify
by mail the Purchaser of such appointment in accordance with the procedures set
forth in Section 12.05.


Section 12.02 Amendment.


This Agreement may be amended from time to time by written agreement signed by
the Company and the Purchaser.
 
Section 12.03 Governing Law.
 
This Agreement shall be construed in accordance with the laws of the State of
New York and the obligations, rights and remedies of the parties hereunder shall
be determined in accordance with such laws.
 
Each of the Company and the Purchaser hereby knowingly, voluntarily and
intentionally waives any and all rights it may have to a trial by jury in
respect or any litigation based on, or arising out of, under, or in connection
with, this Agreement, or any other documents and instruments executed in
connection herewith, or any course of conduct, course of dealing, statements
(whether oral or written), or actions of the Company or the Purchaser. This
provision is a material inducement for the Purchaser to enter into this
Agreement.
 
Section 12.04 Duration of Agreement.
 
This Agreement shall continue in existence and effect until terminated as herein
provided. This Agreement shall continue notwithstanding transfers of the
Mortgage Loans by the Purchaser.
 
Section 12.05 Notices.
 
All demands, notices and communications hereunder shall be in writing and shall
be deemed to have been duly given if personally delivered at or mailed by
registered mail, postage prepaid, addressed as follows:
 
(i) if to the Company with respect to servicing issues:
 
84

--------------------------------------------------------------------------------


 
Wells Fargo Bank, N.A.
1 Home Campus
Des Moines, IA 50328-0001
Attention: John B. Brown, MAC X2302-033
Fax: 515/324-3118
 
(ii) if to the Company with respect to all other issues:


Wells Fargo Bank, N.A.
7430 New Technology Way
Frederick, MD 21703
Attention: Structured Finance Manager, MAC X3906-012
Fax: 301/846-8152
 
In each instance, with a copy to:
 
Wells Fargo Bank, N.A.
1 Home Campus
Des Moines, Iowa 50328-0001
Attention: General Counsel MAC X2401-06T
 
or such other address as may hereafter be furnished to the Purchaser in writing
by the Company;
 
(ii) if to Purchaser:
 
Redwood Trust, Inc.

One Belvedere Place, Suite 300
Mill Valley, California 94904
Attention: Dan Koch
 
or such other address as may hereafter be furnished to the Company in writing by
the Purchaser;
 
Section 12.06 Severability of Provisions.
 
If any one or more of the covenants, agreements, provisions or terms of this
Agreement shall be held invalid for any reason whatsoever, then such covenants,
agreements, provisions or terms shall be deemed severable from the remaining
covenants, agreements, provisions or terms of this Agreement and shall in no way
affect the validity or enforceability of the other provisions of this Agreement.
 
Section 12.07 Relationship of Parties.
 
85

--------------------------------------------------------------------------------




 


Nothing herein contained shall be deemed or construed to create a partnership or
joint venture between the parties hereto and the services of the Company shall
be rendered as an independent contractor and not as agent for the Purchaser.
 
Section 12.08 Execution; Successors and Assigns.
 
This Agreement may be executed in one or more counterparts and by the different
parties hereto on separate counterparts, each of which, when so executed, shall
be deemed to be an original; such counterparts, together, shall constitute one
and the same agreement. Subject to Section 8.04, this Agreement shall inure to
the benefit of and be binding upon the Company and the Purchaser and their
respective successors and assigns. The parties agree that this Agreement and
signature pages thereof may be transmitted between them by facsimile and that
faxed signatures may constitute original signatures and that a faxed signature
page containing the signature (faxed or original) is binding on the parties.
 
Section 12.09 Recordation of Assignments of Mortgage.
 
To the extent permitted by applicable law, each of the Assignments of Mortgage
is subject to recordation in all appropriate public offices for real property
records in all the counties or other comparable jurisdictions in which any or
all of the Mortgaged Properties are situated, and in any other appropriate
public recording office or elsewhere, such recordation to be effected at the
Company's expense in the event recordation is either necessary under applicable
law or requested by the Purchaser at its sole option.
 
Section 12.10 Assignment by Purchaser.
 
The Purchaser shall have the right, without the consent of the Company to
assign, in whole or in part, its interest under this Agreement with respect to
some or all of the Mortgage Loans, and designate any Person to exercise any
rights of the Purchaser hereunder, by executing an Assignment, Assumption and
Recognition Agreement substantially in the form attached as Exhibit H, and the
assignee or designee shall accede to the rights and obligations hereunder of the
Purchaser with respect to such Mortgage Loans. All references to the Purchaser
in this Agreement shall be deemed to include its assignee or designee.
 
Section 12.11 Solicitation of Mortgagor.
 
Neither party shall, after the Closing Date, take any action to solicit the
refinancing of any Mortgage Loan. It is understood and agreed that neither (i)
promotions undertaken by either party or any affiliate of either party which are
directed to the general public at large, including, without limitation, mass
mailings based upon commercially acquired mailing lists, newspaper, radio,
television advertisements nor (ii) serving the refinancing needs of a Mortgagor
who, without solicitation, contacts either party in connection with the
refinance of such Mortgage or Mortgage Loan, shall constitute solicitation under
this Section.
 
Section 12.12 Further Agreements.
 
86

--------------------------------------------------------------------------------




 


The Purchaser and the Company each agree to execute and deliver to the other
such additional documents, instruments or agreements as may be necessary or
appropriate to effectuate the purposes of this Agreement. 
 
Section 12.13 General Interpretive Principles.
 
For purposes of this Agreement, except as otherwise expressly provided or unless
the context otherwise requires:
 
(i) the terms defined in this Agreement have the meanings assigned to them in
this Agreement and include the plural as well as the singular, and the use of
any gender herein shall be deemed to include the other gender;
 
(ii) accounting terms not otherwise defined herein have the meanings assigned to
them in accordance with generally accepted accounting principles;
 
(iii) references herein to "Articles", "Sections", "Subsections", "Paragraphs",
and other subdivisions without reference to a document are to designated
Articles, Sections, Subsections, Paragraphs and other subdivisions of this
Agreement;
 
(iv) a reference to a Subsection without further reference to a Section is a
reference to such Subsection as contained in the same Section in which the
reference appears, and this rule shall also apply to Paragraphs and other
subdivisions;
 
(v) the words "herein", "hereof", "hereunder" and other words of similar import
refer to this Agreement as a whole and not to any particular provision; and
 
(vi) the term "include" or "including" shall mean without limitation by reason
of enumeration.
 


[Intentionally Blank - Next Page Signature Page]
 
87

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company and the Purchaser have caused their names to be
signed hereto by their respective officers thereunto duly authorized as of the
day and year first above written.
 
 
REDWOOD TRUST, INC. 
Purchaser 
 
WELLS FARGO BANK, N.A.
Company
  By: ________________________________   By: ________________________________  
Name: ______________________________   Name: ______________________________    
Title: _______________________________   Title: _______________________________

 
88

--------------------------------------------------------------------------------


 

STATE OF  )     ) ss: COUNTY OF ___________ )  

 
On the _____ day of _______________, 20___ before me, a Notary Public in and for
said State, personally appeared ______, known to me to be _________ of Wells
Fargo Bank, N.A., the national banking association that executed the within
instrument and also known to me to be the person who executed it on behalf of
said bank, and acknowledged to me that such bank executed the within instrument.
 
IN WITNESS WHEREOF, I have hereunto set my hand affixed my office seal the day
and year in this certificate first above written.
 

       

--------------------------------------------------------------------------------

Notary Public       My Commission expires _______________

 
89

--------------------------------------------------------------------------------




 

STATE OF  )     ) ss: COUNTY OF ___________ )  

 
On the _____ day of _______________, 20___ before me, a Notary Public in and for
said State, personally appeared _______________________________, known to me to
be the _____________________ of _____________________, the corporation that
executed the within instrument and also known to me to be the person who
executed it on behalf of said corporation, and acknowledged to me that such
corporation executed the within instrument.
 
IN WITNESS WHEREOF, I have hereunto set my hand affixed my office seal the day
and year in this certificate first above written.
 

       

--------------------------------------------------------------------------------

Notary Public       My Commission expires _______________

 
90

--------------------------------------------------------------------------------




EXHIBIT A


MORTGAGE LOAN SCHEDULE 
(WFHM 2007-W24) 
 

--------------------------------------------------------------------------------


 
EXHIBIT B
 
CUSTODIAL AGREEMENT 
 

--------------------------------------------------------------------------------


 
EXHIBIT C 
 
 CONTENTS OF EACH RETAINED MORTGAGE FILE, CUSTODIAL
MORTGAGE FILE AND SERVICING FILE 


With respect to each Mortgage Loan, the Retained Mortgage File, Servicing File
and Custodial Mortgage File shall include each of the following items, which
shall be available for inspection by the Purchaser prior to or after the Closing
Date and any prospective purchaser after the Closing Date, and which shall be
either retained by the Company in the Retained Mortgage File or Servicing File,
or delivered to the Custodian pursuant to Sections 2.01 and 2.03 of the Seller's
Warranties and Servicing Agreement to which this Exhibit is attached (the
"Agreement"):
 
With respect to each Custodial Mortgage File:


1.    The original Mortgage Note bearing all intervening endorsements, endorsed
"Pay to the order of without recourse" and signed in the name of the Company by
an authorized officer (in the event that the Mortgage Loan was acquired by the
Company in a merger, the signature must be in the following form: "[Company],
successor by merger to [name of predecessor]"; and in the event that the
Mortgage Loan was acquired or originated by the Company while doing business
under another name, the signature must be in the following form: "[Company],
formerly known as [previous name]").
 
2.    The originals or certified true copies of any document sent for
recordation of all assumption, modification, consolidation or extension
agreements, with evidence of recording thereon.
 
3.     Except in the case of MERS Mortgage Loans, the original Assignment of
Mortgage for each Mortgage Loan, in form and substance acceptable for recording
(except for the insertion of the name of the assignee and recording
information). The Assignment of Mortgage must be duly recorded only if
recordation is either necessary under applicable law or commonly required by
private institutional mortgage investors in the area where the Mortgaged
Property is located or on direction of the Purchaser. If the Assignment of
Mortgage is to be recorded, the Mortgage shall be assigned to the Purchaser. If
the Assignment of Mortgage is not to be recorded, the Assignment of Mortgage
shall be delivered in blank. If the Mortgage Loan was acquired by the Company in
a merger, the Assignment of Mortgage must be made by "[Company], successor by
merger to [name of predecessor]." If the Mortgage Loan was acquired or
originated by the Company while doing business under another name, the
Assignment of Mortgage must be by "[Company], formerly know as [previous name]."
 
4.     The original of any guarantee executed in connection with the Mortgage
Note.
 
5.     Original or copy of power of attorney, if applicable.
 
With respect to each Retained Mortgage File: 
 
6.     Except with respect to a MERS Mortgage Loan, the original Mortgage, with
evidence of recording thereon or a certified true and correct copy of the
Mortgage sent for recordation. If in connection with any Mortgage Loan, the
Company cannot deliver or cause to be delivered the original Mortgage with
evidence of recording thereon on or prior to the Closing Date because of a delay
caused by the public recording office where such Mortgage has been delivered for
recordation or because such Mortgage has been lost or because such public
recording office retains the original recorded Mortgage, the Company shall
deliver or cause to be delivered to the Custodian, a photocopy of such Mortgage,
together with (i) in the case of a delay caused by the public recording office,
an Officer's Certificate of the Company stating that such Mortgage has been
dispatched to the appropriate public recording office for recordation and that
the original recorded Mortgage or a copy of such Mortgage certified by such
public recording office to be a true and complete copy of the original recorded
Mortgage will be promptly delivered to the Custodian upon receipt thereof by the
Company; or (ii) in the case of a Mortgage where a public recording office
retains the original recorded Mortgage or in the case where a Mortgage is lost
after recordation in a public recording office, a copy of such Mortgage
certified by such public recording office or by the title insurance company that
issued the title policy to be a true and complete copy of the original recorded
Mortgage.
 

--------------------------------------------------------------------------------


 
For each MERS Mortgage Loan, the original Mortgage, noting the presence of the
MIN for that Mortgage Loan and either language indicating that the Mortgage Loan
was originated in the name of MERS, or if the Mortgage Loan was not originated
in the name of MERS, the original Mortgage and the assignment to MERS, with
evidence of recording thereon. Further, with respect to MERS Mortgage Loans, (a)
the Mortgage names MERS as the Mortgagee and (b) the requirements set forth in
the Electronic Tracking Agreement have been satisfied, with a conformed recorded
copy to follow as soon as the same is received by the Company.
 
7.    Except with respect to a MERS Mortgage Loan, originals or certified true
copies of documents sent for recordation of all intervening assignments of the
Mortgage with evidence of recording thereon, or if any such intervening
assignment has not been returned from the applicable recording office or has
been lost or if such public recording office retains the original recorded
assignments of mortgage, the Company shall deliver or cause to be delivered to
the Custodian, a photocopy of such intervening assignment, together with (i) in
the case of a delay caused by the public recording office, an Officer's
Certificate of the Company stating that such intervening assignment of mortgage
has been dispatched to the appropriate public recording office for recordation
and that such original recorded intervening assignment of mortgage or a copy of
such intervening assignment of mortgage certified by the appropriate public
recording office or by the title insurance company that issued the title policy
to be a true and complete copy of the original recorded intervening assignment
of mortgage will be promptly delivered to the Custodian upon receipt thereof by
the Company; or (ii) in the case of an intervening assignment where a public
recording office retains the original recorded intervening assignment or in the
case where an intervening assignment is lost after recordation in a public
recording office, a copy of such intervening assignment certified by such public
recording office to be a true and complete copy of the original recorded
intervening assignment.
 
8.     The electronic form of PMI Policy as identified by certificate number.
 
9.     The original mortgagee policy of title insurance or other evidence of
title such as a copy of the title commitment or copy of the preliminary title
commitment.
 
10.   Any security agreement, chattel mortgage or equivalent executed in
connection with the Mortgage.
 
11.   For each Cooperative Loan, the original or a copy of the following:
 

--------------------------------------------------------------------------------


 
The Pledge Agreement entered into by the Mortgagor with respect to such
Cooperative Loan;
 
UCC-3 assignment in blank (or equivalent instrument), sufficient under the laws
of the jurisdiction where the related Cooperative Apartment is located to
reflect of record the sale and assignment of the Cooperative Loan to the
Purchaser;
 
Assignment of Pledge Agreement in blank showing a complete chain of assignment
from the originator of the related Cooperative Loan to the Company;
 
Form UCC-1 and any continuation statements with evidence of filing thereon with
respect to such Cooperative Loan;
 
Cooperative Shares with a Stock Certificate in blank attached; Proprietary
Lease;
 
Assignment of Proprietary Lease, in blank, and all intervening assignments
thereof;
 
Recognition agreement of the interests of the mortgagee with respect to the
Cooperative Loan by the Cooperative, the stock of which was pledged by the
related Mortgagor to the originator of such Cooperative Loan; and
 
Any assumption, consolidation or modification agreements relating to any of the
items specified above.
 
12.   For each Pledged Asset Mortgage Loan, an Assigned Letter of Credit, in
accordance with Section 4.27.
 
With respect to each Mortgage Loan, the Servicing File shall include each of the
following items to the extent in the possession of the Company or in the
possession of the Company’s agent(s):
 
13.  The original hazard insurance policy and, if required by law, flood
insurance policy, in accordance with Section 4.10 of the Agreement.
 
14.   Residential loan application.
 
15.   Mortgage Loan closing statement.
 
16.   Verification of employment and income, unless originated under the
Company's Limited Documentation program, Fannie Mae Timesaver Plus.
 
17.  Verification of acceptable evidence of source and amount of down payment,
including any related asset verification, if applicable.
 
18.   Credit report on the Mortgagor.
 
19.   Residential appraisal report, including the related completion
certificate, if applicable.
 
20.   Photograph of the Mortgaged Property.
 
21.   Survey of the Mortgage property, if required by the title company or
applicable law.
 

--------------------------------------------------------------------------------


 
22.  Copy of each instrument necessary to complete identification of any
exception set forth in the exception schedule in the title policy, i.e. map or
plat, restrictions, easements, sewer agreements, home association declarations,
etc.
 
23.   All required disclosure statements.
 
24.   If available, termite report, structural engineer's report, water
potability and septic certification.
 
25.   Sales contract, if applicable.
 
26.  Evidence of payment of taxes and insurance premiums, insurance claim files,
correspondence, current and historical computerized data files, and all other
processing, underwriting and closing papers and records which are customarily
contained in a mortgage loan file and which are required to document the
Mortgage Loan or to service the Mortgage Loan.
 
27.   Amortization schedule, if available.
 
28.   Payment history for any Mortgage Loan that has been closed for more than
90 days.
 
In the event an Officer's Certificate of the Company is delivered to the
Custodian because of a delay caused by the public recording office in returning
any recorded document, the Company shall deliver to the Custodian, within 240
days of the Closing Date, an Officer's Certificate which shall (i) identify the
recorded document, (ii) state that the recorded document has not been delivered
to the Custodian due solely to a delay caused by the public recording office,
(iii) state the amount of time generally required by the applicable recording
office to record and return a document submitted for recordation, and (iv)
specify the date the applicable recorded document will be delivered to the
Custodian. The Company shall be required to deliver to the Custodian the
applicable recorded document by the date specified in (iv) above. An extension
of the date specified in (iv) above may be requested from the Purchaser, which
consent shall not be unreasonably withheld.
 
Notwithstanding Paragraphs 1 and 3 above, the Purchaser acknowledges that the
Company may deliver (i) a Mortgage Note for which the chain of endorsements is
not identical to that of the intervening Assignments with respect to such
Mortgage Note, which shall not affect the enforceability of such Mortgage Note,
and/or (ii) intervening Assignments which are not identical to the chain of
endorsements with respect to such Mortgage Note, which shall not affect the
validity of such intervening Assignments; provided, however, that such
acknowledgment shall in no way operate to negate the Purchaser's remedies for
the Company’s breach of the representations and warranties under this Agreement.
 

--------------------------------------------------------------------------------


 
EXHIBIT D
 
DATA FILE ELEMENTS 



(1)  
the Mortgage Loan number;

 

(2)  
the street address of the Mortgaged Property including the city, state, county
and zip code;

 

(3)  
a code indicating whether the Mortgaged Property is a single family residence, a
2-4 family dwelling, a PUD, a cooperative, a townhouse, manufactured housing or
a unit in a condominium project;

 

(4)  
the Mortgage Interest Rate as of the Cut-off Date;

 

(5)  
the current Monthly Payment;

 

(6)  
the original loan term (in number of months);

 

(7)  
the stated maturity date;

 

(8)  
the Stated Principal Balance of the Mortgage Loan as of the close of business on
the Cut-off Date, after deduction of payments of principal due on or before the
Cut-off Date;

 

(9)  
the Loan-to-Value Ratio;

 

(10)  
a code indicating whether the Mortgage Loan is an Interest Only Mortgage Loan;

 

(11)  
a code indicating whether the Mortgage Loan is a temporary buydown (Y or N);

 

(12)  
the Servicing Fee Rate;

 

(13)  
a code indicating whether the Mortgage Loan is covered by lender-paid mortgage
insurance (Y or N);

 

(14)  
a code indicating whether the Mortgage Loan is a Time$aver® Mortgage Loan (Y or
N);

 

(15)  
the Mortgagor's first and last name;

 

(16)  
a code indicating a Co-Borrower (Y or N);

 

(17)  
the Co-Borrower’s first and last name, if applicable;

 

(18)  
a code indicating whether the Mortgaged Property is owner-occupied, a second
home or an investment property;

 

(19)  
the remaining months to maturity from the Cut-off Date, based on the original
amortization schedule;

 

(20)  
the date on which the first Monthly Payment was due on the Mortgage Loan;




--------------------------------------------------------------------------------





(21)  
the last Due Date on which a Monthly Payment was actually applied to the actual
principal balance;

 

(22)  
the original principal amount of the Mortgage Loan;

 

(23)  
a code indicating the purpose of the loan (i.e., purchase, financing, rate/term
refinancing, cash-out refinancing);

 

(24)  
the Mortgage Interest Rate at origination;

 

(25)  
a code indicating the documentation style (i.e., full (providing two years
employment verification - 2 years W-2’s and current pay stub or 2 years 1040’s
for self employed borrowers), alternative or reduced);

 

(26)  
a code indicating if the Mortgage Loan is subject to a PMI Policy;

 

(27)  
the Appraised Value of the Mortgage Property;

 

(28)  
the sale price of the Mortgaged Property, if applicable;

 

(29)  
the Mortgagor’s underwriting FICO score;

 

(30)  
term of Prepayment Penalty in years;

 

(31)  
a code indicating the product type;

 

(32)  
a code indicating the credit grade of the Mortgage Loan;

 

(33)  
the unpaid balance of the Mortgage Loan as of the close of business on the
Cut-off Date, after deduction of all payments of principal;

 

(34)  
the Mortgage Note date of the Mortgage Loan;

 

(35)  
the mortgage insurance certificate number and percentage of coverage, if
applicable;

 

(36)  
the Mortgagor’s date of birth;

 

(37)  
if the Mortgage Loan is a MERS Mortgage Loan, the MIN, if applicable;

 

(38)  
employer name;

 

(39)  
subsidy program code;

 

(40)  
servicer name;

 

(41)  
the combined Loan-to-Value Ratio at origination;

 

(42)  
the total Loan-to-Value Ratio;




--------------------------------------------------------------------------------





(43)  
whether the Mortgage Loan is convertible (Y or N);

 

(44)  
a code indicating whether the Mortgage Loan is a relocation loan (Y or N);

 

(45)  
a code indicating whether the Mortgage Loan is a leasehold loan (Y or N);

 

(46)  
a code indicating whether the Mortgage Loan is an Alt A loan (Y or N);

 

(47)  
a code indicating whether the Mortgage Loan is a no ratio loan (Y or N);

 

(48)  
a code indicating whether the Mortgage Loan is a Pledged Asset Mortgage Loan (Y
or N);

 

(49)  
effective LTV percentage for Pledged Asset Mortgage Loan;

 

(50)  
citizenship type code;

 

(51)  
a code indicating whether the Mortgage Loan is a conforming or non-conforming
loan, based on the original loan balance;

 

(52)  
the name of the client for which the Mortgage Loan was originated;

 

(53)  
a code indicating amortization type (1= Full or 2=IO);

 

(54)  
a code indicating interest-only terms in months for Interest Only Mortgage
Loans;

 

(55)  
the remaining interest-only term for Interest-Only Mortgage Loans;

 

(56)  
a date when first full payment is due after interest-only period is over for
Interest Only Mortgage Loans;

 

(57)  
the current monthly tax and insurance payment;

 

(58)  
a code indicating whether the Mortgage Loan was originated through the
correspondent, retail or wholesale channel;

 

(59)  
front end debt-to-income ratio;

 

(60)  
back end debt-to-income ratio;

 

(61)  
a code indicating borrower or lender verification of assets (B or L);

 

(62)  
combined balance of the first lien and second lien mortgage loan balances, if
applicable;

 

(63)  
a code indicating age of Mortgage Loan in months;

 

(64)  
a code indicating delinquency status for last twelve (12) months (rolling);

 

(65)  
updated FICO score;




--------------------------------------------------------------------------------





(66)  
a code indicating if borrower is self-employed (Y or N);

 

(67)  
a policy number or certificate number of the physical document evidencing
mortgage insurance;

 

(68)  
a borrower’s prior rent or mortgage payment history (not associated with subject
Mortgage Loan);

 

(69)  
the appraisal form used to document the Appraisal Value of the Mortgage
Property;

 

(70)  
documentation type translated to Moody’s definition;

 

(71)  
type of asset verification utilized for decisioning the loan, translated to
Moody’s definitions;

 

(72)  
documentation type translated to Standard and Poor’s definition;

 

(73)  
type of asset verification utilized for decisioning the loan, translated to
Standard and Poor’s definitions;

 

(74)  
documentation type translated to Fitch’s definition;

 
The Company shall provide the following
For the Home Mortgage Disclosure Act (HMDA):
 

(75)  
the Mortgagor’s and co-Mortgagor’s (if applicable) ethnicity;

 

(76)  
the Mortgagor’s and co-Mortgagor’s (if applicable) race;

 

(77)  
lien status;

 

(78)  
for cash-out refinance loans, the cash purpose;

 

(79)  
the Mortgagor’s and co-Mortgagor’s (if applicable) gender;

 

(80)  
the Mortgagor’s and co-Mortgagor’s (if applicable) social security numbers;

 

(81)  
the number of units for the property;

 

(82)  
the year in which the property was built;

 

(83)  
the qualifying monthly income of the Mortgagor;

 

(84)  
the number of bedrooms contained in the Mortgaged Property;

 

(85)  
a code indicating first time buyer (Y or N);

 

(86)  
the total rental income, if any;

 

--------------------------------------------------------------------------------



 
The Seller shall provide the following
for the Adjustable Rate Mortgage Loans (if applicable): 



(87)  
the maximum Mortgage Interest Rate under the terms of the Mortgage Note for
Adjustable Rate Mortgage Loans;

 

(88)  
the Periodic Interest Rate Cap for Adjustable Rate Mortgage Loans;

 

(89)  
the Index for Adjustable Rate Mortgage Loans;

 

(90)  
the next Adjustment Date for Adjustable Rate Mortgage Loans;

 

(91)  
the Gross Margin for Adjustable Rate Mortgage Loans;

 

(92)  
the lifetime interest rate cap for Adjustable Rate Mortgage Loans;

 

(93)  
the initial rate cap for Adjustable Rate Mortgage Loans;

 

(94)  
the first adjustment cap for Adjustable Rate Mortgage Loans;

 

(95)  
minimum interest rate allowed per Mortgage Note for Adjustable Rate Mortgage
Loans;

 

(96)  
look-back period for Adjustable Rate Mortgage Loans (to determine loan index);

 

(97)  
minimum rate first adjustment period percent for Adjustable Rate Mortgage Loans;

 

(98)  
maximum rate first adjustment period percent for Adjustable Rate Mortgage Loans.




--------------------------------------------------------------------------------




EXHIBIT E
 
FORM OF OPINION OF COUNSEL 


@
@
@
@
 

Re:   Wells Fargo Bank, N.A.   Mortgage Loan Series @

 
Dear Sir/Madam:
 
I am @ of Wells Fargo Bank, N.A. and have acted as counsel to Wells Fargo Bank,
N.A. (the “Company”), with respect to certain matters in connection with the
sale by the Company of the mortgage loans designated as Mortgage Loan Series @
(the “Mortgage Loans”) pursuant to that certain Seller’s Warranties and
Servicing Agreement by and between the Company and @ (the “Purchaser”), dated as
of @, 20__, (the “Agreement”), which sale is in the form of whole Mortgage
Loans. Capitalized terms not otherwise defined herein have the meanings set
forth in the Agreement.
 
I have examined the following documents:
 
1. the Seller’s Warranties and Servicing Agreement;
 
2. the Custodial Agreement;
 
3. the form of endorsement of the Mortgage Notes; and
 
4. such other documents, records and papers as I have deemed necessary and
relevant as a basis for this opinion.
 
To the extent I have deemed necessary and proper, I have relied upon the
representations and warranties of the Company contained in the Agreement. I have
assumed the authenticity of all documents submitted to me as originals, the
genuineness of all signatures, the legal capacity of natural persons and the
conformity to the originals of all documents.
 
Based upon the foregoing, it is my opinion that;
 

1.  
The Company is a national banking association duly organized, validly existing
and in good standing under the laws of the United States.

 

2.  
The Company has the power to engage in the transactions contemplated by the
Agreement, the Custodial Agreement and all requisite power, authority and legal
right to execute and deliver the Agreement, the Custodial Agreement and the
Mortgage Loans, and to perform and observe the terms and conditions of such
instruments.




--------------------------------------------------------------------------------


 

3.  
Each person who, as an officer or attorney-in-fact of the Company, signed (a)
the Agreements and (b) any other document delivered prior hereto or on the date
hereof in connection with the sale and servicing of the Mortgage Loans in
accordance with the Agreements was, at the respective times of such signing and
delivery, and is, as of the date hereof, duly elected or appointed, qualified
and acting as such officer or attorney-in-fact, and the signatures of such
persons appearing on such documents are their genuine signatures.

 

4.  
Each of the Agreement, the Custodial Agreement, and the Mortgage Loans, has been
duly authorized, executed and delivered by the Company and is a legal, valid and
binding agreement enforceable in accordance with its terms, subject to the
effect of insolvency, liquidation, conservatorship and other similar laws
administered by the Federal Deposit Insurance Corporation affecting the
enforcement of contract obligations of insured banks and subject to the
application of the rules of equity, including those respecting the availability
of specific performance, none of which will materially interfere with the
realization of the benefits provided thereunder or with the Purchaser’s
ownership of the Mortgage Loans.

 

5.  
The Company has been duly authorized to allow any of its officers to execute any
and all documents by original or facsimile signature in order to complete the
transactions contemplated by the Agreement and the Custodial Agreement and in
order to execute the endorsements to the Mortgage Notes and the assignments of
the Mortgages, and the original or facsimile signature of the officer at the
Company executing the Agreement, the Custodial Agreement, the endorsements to
the Mortgage Notes and the assignments of the Mortgages represents the legal and
valid signature of said officer of the Company.

 

6.  
Either (i) no consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by the Company of or compliance by the Company with the Agreement,
the Custodial Agreement or the sale and delivery of the Mortgage Loans or the
consummation of the transactions contemplated by the Agreement and the Custodial
Agreement; or (ii) any required consent, approval, authorization or order has
been obtained by the Company.

 

7.  
Neither the consummation of the transactions contemplated by, nor the
fulfillment of the terms of the Agreement and the Custodial Agreement, will
conflict with or results in or will result in a breach of or constitutes or will
constitute a default under the charter or by-laws of the Company, the terms of
any indenture or other agreement or instrument to which the Company is a party
or by which it is bound or to which it is subject, or violates any statute or
order, rule, regulations, writ, injunction or decree of any court, governmental
authority or regulatory body to which the Company is subject or by which it is
bound.

 

8.  
There is no action, suit, proceeding or investigation pending or, to the best of
my knowledge, threatened against the Company which, in my opinion, either in any
one instance or in the aggregate, may result in any material adverse change in
the business, operations, financial condition, properties or assets of the
Company or in any material impairment of the right or ability of the Company to
carry on its business substantially as now conducted or in any material
liability on the part of the Company or which would draw into question the
validity of the Agreement, and the Custodial Agreement, or of any action taken
or to be taken in connection with the transactions contemplated thereby, or
which would be likely to impair materially the ability of the Company to perform
under the terms of the Agreement and the Custodial Agreement.




--------------------------------------------------------------------------------





9.     
For purposes of the foregoing, I have not regarded any legal or governmental
actions, investigations or proceedings to be "threatened" unless the potential
litigant or governmental authority has manifested to the legal department of the
Company or an employee of the Company responsible for the receipt of process a
present intention to initiate such proceedings; nor have I regarded any legal or
governmental actions, investigations or proceedings as including those that are
conducted by state or federal authorities in connection with their routine
regulatory activities. The sale of each Mortgage Note and Mortgage as and in the
manner contemplated by the Agreements is sufficient fully to transfer all right,
title and interest of the Company thereto as noteholder and mortgagee, apart
from the rights to service the Mortgage Loans pursuant to the Agreement.

 

10. 
The form of endorsement that is to be used with respect to the Mortgage Loans is
legally valid and sufficient to duly endorse the Mortgage Notes to the
Purchaser. Upon the completion of the endorsement of the Mortgage Notes and the
completion of the assignments of the Mortgages, and the recording thereof, the
endorsement of the Mortgage Notes, the delivery to the Custodian of the
completed assignments of the Mortgages, and the delivery of the original
endorsed Mortgage Notes to the Custodian would be sufficient to permit the
entity to which such Mortgage Note is initially endorsed at the Purchaser’s
direction, and to whom such assignment of Mortgages is initially assigned at the
Purchaser’s direction, to avail itself of all protection available under
applicable law against the claims of any present or future creditors of the
Company, and would be sufficient to prevent any other sale, transfer,
assignment, pledge or hypothecation of the Mortgages and the Mortgage Notes by
the Company from being enforceable.



This opinion is given to you for your sole benefit, and no other person or
entity is entitled to rely hereon except that the purchaser or purchasers to
which you initially and directly resell the Mortgage Loans may rely on this
opinion as if it were addressed to them as of its date.
 
Sincerely,


@
@


@/@



--------------------------------------------------------------------------------




EXHIBIT F
 
SERVICING CRITERIA TO BE ADDRESSED 
IN ASSESSMENT OF COMPLIANCE 
 


The assessment of compliance to be delivered by [the Company][Name of
Subservicer] shall address, as a minimum,
the criteria identified below as “Applicable Servicing Criteria”


Reg AB
Reference
Servicing Criteria
Applicable Servicing Criteria
Inapplicable Servicing Criteria
 
General Servicing Considerations
 
 
1122(d)(1)(i)
Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.
X
 
1122(d)(1)(ii)
If any material servicing activities are outsourced to third parties, policies
and procedures are instituted to monitor the third party’s performance and
compliance with such servicing activities.
X
 
1122(d)(1)(iii)
Any requirements in the transaction agreements to maintain a back-up servicer
for the mortgage loans are maintained.
 
X
1122(d)(1)(iv)
A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.
X
 
 
Cash Collection and Administration
 
 
1122(d)(2)(i)
Payments on mortgage loans are deposited into the appropriate custodial bank
accounts and related bank clearing accounts no more than two business days
following receipt, or such other number of days specified in the transaction
agreements.
X
 
1122(d)(2)(ii)
Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel.
X
 
1122(d)(2)(iii)
Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements.
X
 
1122(d)(2)(iv)
The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of vercollateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements.
X
 
1122(d)(2)(v)
Each custodial account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes of this
criterion, “federally insured depository institution” with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.
X
 
1122(d)(2)(vi)
Unissued checks are safeguarded so as to prevent unauthorized access.
X
 
1122(d)(2)(vii)
Reconciliations are prepared on a monthly basis for all asset-backed securities
related bank accounts, including custodial accounts and related bank clearing
accounts. These reconciliations are (A) mathematically accurate; (B) prepared
within 30 calendar days after the bank statement cutoff date, or such other
number of days specified in the transaction agreements; (C) reviewed and
approved by someone other than the person who prepared the reconciliation; and
(D) contain explanations for reconciling items. These reconciling items are
resolved within 90 calendar days of their original identification, or such other
number of days specified in the transaction agreements.
X
 
 
Investor Remittances and Reporting
 
 
1122(d)(3)(i)
 
Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements. Specifically, such reports (A) are prepared in
accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of
mortgage loans serviced by the Servicer.
X
 

 

--------------------------------------------------------------------------------


 
1122(d)(3)(ii)
Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.
X
 
1122(d)(3)(iii)
Disbursements made to an investor are posted within two business days to the
Servicer’s investor records, or such other number of days specified in the
transaction agreements.
X
 
1122(d)(3)(iv)
Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.
X
 
 
Pool Asset Administration
 
 
1122(d)(4)(i)
Collateral or security on mortgage loans is maintained as required by the
transaction agreements or related mortgage loan documents.
X
 
1122(d)(4)(ii)
Mortgage loan and related documents are safeguarded as required by the
transaction agreements
X
 
1122(d)(4)(iii)
Any additions, removals or substitutions to the asset pool are made, reviewed
and approved in accordance with any conditions or requirements in the
transaction agreements.
X
 
1122(d)(4)(iv)
Payments on mortgage loans, including any payoffs, made in accordance with the
related mortgage loan documents are posted to the Servicer’s obligor records
maintained no more than two business days after receipt, or such other number of
days specified in the transaction agreements, and allocated to principal,
interest or other items (e.g., escrow) in accordance with the related mortgage
loan documents.
X
 
1122(d)(4)(v)
The Servicer’s records regarding the mortgage loans agree with the Servicer’s
records with respect to an obligor’s unpaid principal balance.
X
 
1122(d)(4)(vi)
Changes with respect to the terms or status of an obligor's mortgage loans
(e.g., loan modifications or re-agings) are made, reviewed and approved by
authorized personnel in accordance with the transaction agreements and related
pool asset documents.
X
 
1122(d)(4)(vii)
Loss mitigation or recovery actions (e.g., forbearance plans, modifications and
deeds in lieu of foreclosure, foreclosures and repossessions, as applicable) are
initiated, conducted and concluded in accordance with the timeframes or other
requirements established by the transaction agreements.
X
 
1122(d)(4)(viii)
Records documenting collection efforts are maintained during the period a
mortgage loan is delinquent in accordance with the transaction agreements. Such
records are maintained on at least a monthly basis, or such other period
specified in the transaction agreements, and describe the entity’s activities in
monitoring delinquent mortgage loans including, for example, phone calls,
letters and payment rescheduling plans in cases where delinquency is deemed
temporary (e.g., illness or unemployment).
X
 
1122(d)(4)(ix)
Adjustments to interest rates or rates of return for mortgage loans with
variable rates are computed based on the related mortgage loan documents.
X
 
1122(d)(4)(x)
Regarding any funds held in trust for an obligor (such as escrow accounts): (A)
such funds are analyzed, in accordance with the obligor’s mortgage loan
documents, on at least an annual basis, or such other period specified in the
transaction agreements; (B) interest on such funds is paid, or credited, to
obligors in accordance with applicable mortgage loan documents and state
laws; and (C) such funds are returned to the obligor within 30 calendar days of
full repayment of the related mortgage loans, or such other number of days
specified in the transaction agreements.
X
 
1122(d)(4)(xi)
Payments made on behalf of an obligor (such as tax or insurance payments) are
made on or before the related penalty or expiration dates, as indicated on the
appropriate bills or notices for such payments, provided that such support has
been received by the servicer at least 30 calendar days prior to these dates, or
such other number of days specified in the transaction
agreements.
X
 




--------------------------------------------------------------------------------


 
1122(d)(4)(xii)
 
Any late payment penalties in connection with any payment to be made on behalf
of an obligor are paid from the Servicer’s funds and not charged to the obligor,
unless the late payment was due to the obligor’s error or omission.
X
 
1122(d)(4)(xiii)
Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by the servicer, or such other number of
days specified in the transaction agreements.
X
 
1122(d)(4)(xiv)
Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.
X
 
1122(d)(4)(xv)
 
Any external enhancement or other support, identified in Item 1114(a)(1) through
(3) or Item 1115 of Regulation AB, is maintained as set forth in the transaction
agreements.
 
X

 

--------------------------------------------------------------------------------


 
EXHIBIT G
 
SARBANES CERTIFICATION 
 


Re: The [ ] agreement dated as of [ ], 200[ ] (the “Agreement”), among [IDENTIFY
PARTIES]
 


I, ________________________________, the _______________________ of [Name of
Servicer] (the “Servicer”), certify to [the Purchaser], [the Depositor], and the
[Master Servicer] [Securities Administrator] [Trustee], and their officers, with
the knowledge and intent that they will rely upon this certification, that:
 
(1) I have reviewed the servicer compliance statement of the Servicer provided
in accordance with Item 1123 of Regulation AB (the “Compliance Statement”), the
report on assessment of the Servicer’s compliance with the servicing criteria
set forth in Item 1122(d) of Regulation AB (the “Servicing Criteria”), provided
in accordance with Rules 13a-18 and 15d-18 under Securities Exchange Act of
1934, as amended (the “Exchange Act”) and Item 1122 of Regulation AB (the
“Servicing Assessment”), the registered public accounting firm’s attestation
report provided in accordance with Rules 13a-18 and 15d-18 under the Exchange
Act and Section 1122(b) of Regulation AB (the “Attestation Report”), and all
servicing reports, officer’s certificates and other information relating to the
servicing of the Mortgage Loans by the Servicer during 200[ ] that were
delivered by the Servicer to the [Depositor] [Master Servicer] [Securities
Administrator] [Trustee] pursuant to the Agreement (collectively, the “Servicer
Servicing Information”);
 
(2) Based on my knowledge, the Servicer Servicing Information, taken as a whole,
does not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements made, in the light of the
circumstances under which such statements were made, not misleading with respect
to the period of time covered by the Servicer Servicing Information;
 
(3) Based on my knowledge, all of the Servicer Servicing Information required to
be provided by the Servicer under the Agreement has been provided to the
[Depositor] [Master Servicer] [Securities Administrator] [Trustee];
 
(4) I am responsible for reviewing the activities performed by the Servicer
under the Agreement, and based on my knowledge and the compliance review
conducted in preparing the Compliance Statement and except as disclosed in the
Compliance Statement, the Servicing Assessment or the Attestation Report, the
Servicer has fulfilled its obligations under the Agreement in all material
respects; and
 
(5) The Compliance Statement required to be delivered by the Servicer pursuant
to the Agreement, and the Servicing Assessment and Attestation Report required
to be provided by the Servicer and by any Subservicer or Subcontractor pursuant
to the Agreement have been provided to the [Depositor] [Master Servicer]. Any
material instances of noncompliance described in such reports have been
disclosed to the [Depositor] [Master Servicer]. Any material instance of
noncompliance with the Servicing Criteria has been disclosed in such reports.
 
Date:
 
By:___________________________
Name:_________________________
Title:__________________________
 

--------------------------------------------------------------------------------


 
EXHIBIT H
 
ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT 


____________, 20__
 


ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT, dated _____________, 20__
between _________________, a _________________ corporation having an office at
_________________ ("Assignor") and _____________, having an office at
____________ ("Assignee"):
 
For and in consideration of the sum of one dollar ($1.00) and other valuable
consideration the receipt and sufficiency of which are hereby acknowledge, and
of the mutual covenants herein contained, the parties hereto hereby agree as
follows:
 
1. The Assignor hereby grants, transfers and assigns to Assignee all of the
right, title and interest of Assignor, as Purchaser, in, to and under that
certain Seller's Warranties and Servicing Agreement, (the "Seller's Warranties
and Servicing Agreement"), dated as of _________________, by and between
_________________ (the "Purchaser"), and _________________ (the "Company"), and
the Mortgage Loans delivered thereunder by the Company to the Assignor, and that
certain Custodial Agreement, (the "Custodial Agreement"), dated as of
_________________, by and among the Company, the Purchaser and _________________
(the "Custodian").
 
2. The Assignor warrants and represents to, and covenants with, the Assignee
that:
 
a. The Assignor is the lawful owner of the Mortgage Loans with the full right to
transfer the Mortgage Loans free from any and all claims and encumbrances
whatsoever;
 
b. The Assignor has not received notice of, and has no knowledge of, any
offsets, counterclaims or other defenses available to the Company with respect
to the Seller's Warranties and Servicing Agreement or the Mortgage Loans;
 
c. The Assignor has not waived or agreed to any waiver under, or agreed to any
amendment or other modification of, the Seller's Warranties and Servicing
Agreement, the Custodial Agreement or the Mortgage Loans, including without
limitation the transfer of the servicing obligations under the Seller's
Warranties and Servicing Agreement. The Assignor has no knowledge of, and has
not received notice of, any waivers under or amendments or other modifications
of, or assignments of rights or obligations under, the Seller's Warranties and
Servicing Agreement or the Mortgage Loans; and
 
d. Neither the Assignor nor anyone acting on its behalf has offered,
transferred, pledged, sold or otherwise disposed of the Mortgage Loans, any
interest in the Mortgage Loans or any other similar security to, or solicited
any offer to buy or accept a transfer, pledge or other disposition of the
Mortgage Loans, any interest in the Mortgage Loans or any other similar security
from, or otherwise approached or negotiated with respect to the Mortgage Loans,
any interest in the Mortgage Loans or any other similar security with, any
person in any manner, or made any general solicitation by means of general
advertising or in any other manner, or taken any other action which would
constitute a distribution of the Mortgage Loans under the Securities Act of 1933
(the "33 Act") or which would render the disposition of the Mortgage Loans a
violation of Section 5 of the 33 Act or require registration pursuant thereto.
 

--------------------------------------------------------------------------------


 
3. That Assignee warrants and represent to, and covenants with, the Assignor and
the Company pursuant to Section 12.10 of the Seller's Warranties and Servicing
Agreement that:
 
a. The Assignee agrees to be bound, as Purchaser, by all of the terms, covenants
and conditions of the Seller's Warranties and Servicing Agreement, the Mortgage
Loans and the Custodial Agreement, and from and after the date hereof, the
Assignee assumes for the benefit of each of the Company and the Assignor all of
the Assignor's obligations as purchaser thereunder;
 
b. The Assignee understands that the Mortgage Loans have not been registered
under the 33 Act or the securities laws of any state;
 
c. The purchase price being paid by the Assignee for the Mortgage Loans are in
excess of $250,000.00 and will be paid by cash remittance of the full purchase
price within 60 days of the sale;
 
d. The Assignee is acquiring the Mortgage Loans for investment for its own
account only and not for any other person. In this connection, neither the
Assignee nor any person authorized to act therefor has offered to sell the
Mortgage Loans by means of any general advertising or general solicitation
within the meaning of Rule 502(c) of US Securities and Exchange Commission
Regulation D, promulgated under the 1933 Act;
 
e. The Assignee considers itself a substantial sophisticated institutional
investor having such knowledge and experience in financial and business matters
that it is capable of evaluating the merits and risks of investment in the
Mortgage Loans;
 
f. The Assignee has been furnished with all information regarding the Mortgage
Loans that it has requested from the Assignor or the Company;
 
g. Neither the Assignee nor anyone acting on its behalf has offered,
transferred, pledged, sold or otherwise disposed of the Mortgage Loans, any
interest in the Mortgage Loans or any other similar security to, or solicited
any offer to buy or accepted a transfer, pledge or other disposition of the
Mortgage Loans, any interest in the Mortgage Loans or any other similar security
from, or otherwise approached or negotiated with respect to the Mortgage Loans,
any interest in the Mortgage Loans or any other similar security with, any
person in any manner which would constitute a distribution of the Mortgage Loans
under the 33 Act or which would render the disposition of the Mortgage Loans a
violation of Section 5 of the 33 Act or require registration pursuant thereto,
nor will it act, nor has it authorized or will it authorize any person to act,
in such manner with respect to the Mortgage Loans; and
 
h. Either (1) the Assignee is not an employee benefit plan ("Plan") within the
meaning of section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended ("ERISA") or a plan (also "Plan") within the meaning of section
4975(e)(1) of the Internal Revenue Code of 1986 ("Code"), and the Assignee is
not directly or indirectly purchasing the Mortgage Loans on behalf of,
investment manager of, as named fiduciary of, as Trustee of, or with assets of,
a Plan; or (2) the Assignee's purchase of the Mortgage Loans will not result in
a prohibited transaction under section 406 of ERISA or section 4975 of the Code.
 
i. The Assignee's address for purposes of all notices and correspondence related
to the Mortgage Loans and the Seller's Warranties and Servicing Agreements is:
 

--------------------------------------------------------------------------------


 
__________________________________
__________________________________
__________________________________
 
Attention: _________________


The Assignee's wire transfer instructions for purposes of all remittances and
payments related to the Mortgage Loans and the Seller's Warranties and Servicing
Agreement is:
__________________________________
__________________________________
__________________________________
 
Attention: _________________


4. From and after the date hereof, the Company shall note the transfer of the
Mortgage Loans to the Assignee in its books and records, the Company shall
recognize the Assignee as the owner of the Mortgage Loans and the Company shall
service the Mortgage Loans for the benefit of the Assignee pursuant to the
Seller’s Warranties and Servicing Agreement, the terms of which are incorporated
herein by reference. It is the intention of the Assignor, the Company and the
Assignee that the Seller’s Warranties and Servicing Agreement shall be binding
upon and inure to the benefit of the Company and the Assignee and their
respective successors and assigns.
 
[Signatures Follow]



--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have caused this Assignment and Assumption to be
executed by their duly authorized officers as of the date first above written.
 
 

___________________________   ___________________________ Assignor   Assignee  
    By: ____________________________   By: ____________________________      
Name: __________________________   Name: __________________________       Its:
_____________________________   Its: _____________________________       Tax
Payer Identification No.:   Tax Payer Identification No.:
____________________________    ____________________________




--------------------------------------------------------------------------------


 
EXHIBIT I
 
FORM OF SECURITY RELEASE CERTIFICATION 
 


Release of Security Interest 


Wells Fargo Bank, N.A. (the “Company”), hereby relinquishes any and all right,
title and interest it may have in and to the Mortgage Loans described on the
Mortgage Loan Schedule, which is attached as Exhibit A (excluding servicing
rights) to the Agreement, upon receipt of $_________ at the wire instructions
below, for such Mortgage Loans (the “Date and Time of Sale”), and certifies that
all Mortgage Loan Documents as contained in the Custodial Mortgage File have
been delivered and released to Redwood Trust, Inc. or its designees as of the
Date and Time of Sale.
 
Wells Fargo Bank, N.A. Wire Instructions:
 

Bank:    Wells Fargo Bank, N.A.     ABA #:     FBO:   Wells Fargo Home Mortgage
A/C#:     Notify:   Janet Division Ref:   WFHM 20__-___



Date:
 
Wells Fargo Bank, N.A., 
 
By:___________________________________
Name:
Title:
 
 
 

--------------------------------------------------------------------------------

 
 
 
WELLS FARGO - SEQUOIA TO TRUSTEE

ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT


For


Mortgage Loan Flow Purchase, Sale and Servicing Agreement

 
THIS ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT, dated as of July 27, 2007
(the “Assignment”), is entered into among Sequoia Residential Funding, Inc. (the
“Assignor”), Wells Fargo Bank, N.A., as the seller and the servicer (the
“Company”), and HSBC Bank USA, National Association ("HSBC Bank") as Trustee
under a Pooling and Servicing Agreement dated as of July 1, 2007 (the “Pooling
and Servicing Agreement”), among the Assignor, as Depositor, HSBC Bank (in such
Trustee capacity, the “Assignee”) and Wells Fargo Bank, N. A., as Master
Servicer and Securities Administrator.
 
RECITALS


WHEREAS, Redwood Trust, Inc. (“Redwood”) and the Company have entered into that
certain (i) Seller’s Warranties and Servicing Agreement, dated as of May 1, 2007
(WFHM 2007-W17 and WFHM 2007-W18) (the “May Seller’s Warranties and Servicing
Agreement”) and (ii) Seller’s Warranties and Servicing Agreement, dated as of
June 1, 2007 (WFHM 2007-W24) (the “June Seller’s Warranties and Servicing
Agreement” and together with the May Seller’s Warranties and Servicing
Agreement, the “Seller’s Warranties and Servicing Agreement”), and pursuant to
the (i) Commitment Letter(s) issued under the May Seller’s Warranties and
Servicing Agreement and listed in Appendix A hereto (the “Commitment Letter(s))”
and (ii) Trade Stipulation Sheet issued under the June Seller’s Warranties and
Servicing Agreement and listed in Appendix A hereto (the “TSS” and, together
with the Commitment Letter(s) and the Seller’s Warranties and Servicing
Agreement, the “Agreements”) Redwood acquired from the Company certain Mortgage
Loans (the “Mortgage Loans”) and pursuant to the Assignment, Assumption and
Recognition Agreement dated July 27, 2007 between Redwood and RWT Holdings, Inc.
(“RWT”) (the “Redwood Assignments,” and together with the Agreements, the
“Master Purchase Agreements”) Redwood has sold to RWT the Mortgage Loans
previously acquired by Redwood under the Agreements, and the Company has agreed
to service such Mortgage Loans; and
 
WHEREAS, RWT has previously sold, assigned and transferred all of its right,
title and interest in certain of the Mortgage Loans (the “Specified Mortgage
Loans”) which are listed on the mortgage loan schedule attached as Exhibit I
hereto (the “Specified Mortgage Loan Schedule”) and certain rights under the
Master Purchase Agreements with respect to the Specified Mortgage Loans to
Assignor; and
 
WHEREAS, the parties hereto have agreed that the Specified Mortgage Loans shall
be subject to the terms of this Assignment.
 
NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration (the receipt and sufficiency of which are
hereby acknowledged), the parties agree as follows:
 
1

--------------------------------------------------------------------------------



1. Assignment and Assumption.
 
(a) Effective on and as of the date hereof, the Assignor hereby pledges, assigns
and transfers to the Assignee all of its right, title and interest in the
Specified Mortgage Loans and all of its rights (but none of the Purchaser’s
obligations) provided under the Master Purchase Agreements to the extent
relating to the Specified Mortgage Loans, the Assignee hereby accepts such
assignment from the Assignor, and the Company hereby acknowledges such
assignment and assumption.
 
(b) Effective on and as of the date hereof, the Assignor represents and warrants
to the Assignee that the Assignor has not taken any action that would serve to
impair or encumber the Assignee’s interest in the Specified Mortgage Loans since
the date of the Assignor’s acquisition of the Specified Mortgage Loans.
 
2. Recognition of the Assignee.
 
From and after the date hereof, subject to Section 3 below, the Company shall
recognize the Assignee as the holder of the rights and benefits of the Purchaser
with respect to the Specified Mortgage Loans and the Company will service the
Specified Mortgage Loans for the Assignee in accordance with the June Seller’s
Warranties and Servicing Agreement (as amended hereby) as if the Assignee and
the Company had entered into a separate servicing agreement for the servicing of
the Specified Mortgage Loans in the form of the June Seller’s Warranties and
Servicing Agreement (as amended hereby) with the Assignee as the Purchaser
thereunder, the terms of which June Seller’s Warranties and Servicing Agreement
are incorporated herein by reference and amended hereby. It is the intention of
the parties hereto that this Assignment will be a separate and distinct
agreement, and the entire agreement, between the parties hereto to the extent of
the Specified Mortgage Loans and shall be binding upon and for the benefit of
the respective successors and assigns of the parties hereto.
 
3. Assignor’s Continuing Rights and Responsibilities.
 
Notwithstanding Sections 1 and 2 above, the parties hereto agree that the
Assignor rather than the Assignee shall have the ongoing rights to take action
and the responsibilities of the Purchaser under the following sections of the
June Seller’s Warranties and Servicing Agreement:
 
June Seller’s Warranties and Servicing Agreement:
 
Section
 
Matter
     
3.03
 
(a) Repurchase.
     
4.01, 2nd
 
(b) Company to Act as Servicer.
     
4.02
 
(c) Liquidation of Mortgage Loans.
     

4.16
 
(d) Title, Management and Disposition of REO Property.
     
4.22
 
(e) Confidentiality/Protection of Customer Information.
     
6.01
 
(f) Transfers of Mortgaged Property.

 
 
2

--------------------------------------------------------------------------------


 
 
6.08
 
(g) Right to Examine Company Records.
     
7.01
 
(h) Provisions of Information.
     
7.02
 
(i) Financial Statements; Servicing Facility.
     
8.01
 
(j) Indemnification; Third Party Claims.
     
8.03
 
(k) Limitation on Liability of Company and Others.
     
8.04
 
(k) Limitation on Resignation and Assignment by Company.

 
In addition, the Company agrees to furnish to the Assignor (except with respect
to Section 5.02, which shall only be to the Master Servicer) and the Master
Servicer copies of reports, notices, statements and other communications
required to be delivered by the Company pursuant to any of the sections of the
June Seller’s Warranties and Servicing Agreement referred to above and under the
following sections, at the times therein specified:
 
June Seller’s Warranties and Servicing Agreement:
 
Section
         
4.09
 
(a) Protection of Accounts.
     
5.02
 
(b) Statements to Purchaser.
     
6.04
 
(c) Annual Statements as to Compliance.
     
6.06
 
(d) Report on Assessment of Compliance and Attestation.
     
9.01
 
(e) Agency Transfers Securitization Transactions and Whole Loan Transfers.

 
4. Amendment to the June Seller’s Warranties and Servicing Agreement.
 
The June Seller’s Warranties and Servicing Agreement is hereby amended as set
forth in Appendix B hereto with respect to the Specified Mortgage Loans.
 
3

--------------------------------------------------------------------------------



5. Representations and Warranties.
 
(a) Each of the parties hereto represents and warrants that it is duly and
legally authorized to enter into this Assignment.
 
(b) Each of the parties hereto represents and warrants that this Assignment has
been duly authorized, executed and delivered by it and (assuming due
authorization, execution and delivery thereof by each of the other parties
hereto) constitutes its legal, valid and binding obligation, enforceable against
it in accordance with its terms, except as such enforcement may be limited by
insolvency, conservatorship or other similar laws administered by the Federal
Deposit Insurance Corporation affecting the enforcement of contract obligations
of insured banks and subject to the application of the rules of equity.
 
6. Continuing Effect.
 
Except as contemplated hereby, the Master Purchase Agreements shall remain in
full force and effect in accordance with its terms. This Assignment constitutes
a Reconstitution Agreement as contemplated in Article IX of the Seller’s
Warranties and Servicing Agreement and the Reconstitution Date shall be the date
hereof with respect to the Specified Mortgage Loans listed on Exhibit I on the
date hereof.
 
7. Governing Law.
 
This Assignment and the rights and obligations hereunder shall be governed by
and construed in accordance with the internal laws of the State of New York.
 
8. Notices.
 
Any notices or other communications permitted or required under the Master
Purchase Agreements to be made to the Assignor, Assignee and the Company shall
be made in accordance with the terms of the Master Purchase Agreements and shall
be sent to the Assignor, Assignee and the Company as follows:

 
Sequoia Residential Funding, Inc.
One Belvedere Place, Suite 330
Mill Valley, CA 94941


HSBC Bank USA, National Association
452 Fifth Avenue
New York, NY 10018
Attn: Corporate Trust & Loan Agency

 
Wells Fargo Bank, N.A.
1 Home Campus
Des Moines, IA 50328-0001
Attention: John B. Brown, MAC X2302-033
Fax: 515/324-3118
 
4

--------------------------------------------------------------------------------




Wells Fargo Bank, N.A.
1 Home Campus
Des Moines, IA 50328-0001
Attention: General Counsel MAC X2401-06T

 
or to such other address as may hereafter be furnished by the Assignor, Assignee
or the Company to the other parties in accordance with the provisions of the
Master Purchase Agreements.
 
9. Counterparts.
 
This Assignment may be executed in counterparts, each of which when so executed
shall be deemed to be an original and all of which when taken together shall
constitute one and the same instrument.
 
10. Definitions.
 
Any capitalized term used but not defined in this Assignment has the same
meaning as in the Master Purchase Agreements.
 
11. Master Servicer.
 
The Company hereby acknowledges that the Assignee has appointed Wells Fargo
Bank, N. A. (the “Master Servicer”) to act as master servicer and securities
administrator under the Pooling and Servicing Agreement and hereby agrees to
treat all inquiries, instructions, authorizations and other communications from
the Master Servicer as if the same had been received from the Assignee. The
Master Servicer, acting on behalf of the Assignee, shall have the rights of the
Assignee as the Purchaser under the June Seller’s Warranties and Servicing
Agreement to enforce the obligations of the Company thereunder. Any notices or
other communications permitted or required under the Master Purchase Agreements
to be made to the Assignee shall be made in accordance with the terms of the
Master Purchase Agreements and shall be sent to the Master Servicer at the
following address:
 
Wells Fargo Bank, N. A.
P.O. Box 98
Columbia, Maryland 21046
(or, for overnight deliveries, 9062 Old Annapolis Road, Columbia, Maryland
21045)
Attention: Sequoia Mortgage Trust 2007-3


or to such other address as may hereafter be furnished by the Master Servicer to
the Company. Any such notices or other communications permitted or required
under the Master Purchase Agreements may be delivered in electronic format
unless manual signature is required in which case a hard copy of such report or
communication shall be required.
 
The Company further acknowledges that the Assignor has engaged the Master
Servicer to provide certain default administration and that the Master Servicer,
acting as agent of the Assignor, may exercise any of the rights of the Purchaser
retained by the Assignor in Section 3 above.
 
5

--------------------------------------------------------------------------------




The Company shall make all distributions under the June Seller’s Warranties and
Servicing Agreement, as they relate to the Specified Mortgage Loans, to the
Master Servicer by wire transfer of immediately funds to:
 
Wells Fargo Bank, NA
San Francisco, CA
ABA# 121-000-248
Acct# 3970771416
Acct Name: SAS Clearing
FFC: 53164600
 
12. Successors and Assigns.
 
Upon a transfer of the Specified Mortgage Loans by the Assignee (other than in
respect of repurchases pursuant to Section 3.03 or Section 6.02 of the Seller’s
Warranties and Servicing Agreement, as applicable) to a buyer (“Buyer”), such
transfer shall constitute a Reconstitution subject to the terms of Article IX of
the Seller’s Warranties and Servicing Agreement. Upon the closing of such
transfer, the rights and obligations of Purchaser retained by the Assignor
pursuant to this Assignment shall automatically terminate and the Buyer shall be
deemed to possess all of the rights and obligations of Purchaser under the
Seller’s Warranties and Servicing Agreement, provided, however, that the
Assignor shall remain liable for any obligations as Purchaser arising from or
attributable to the period from the date hereof to the closing date of such
transfer.
 
6

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Assignment the day and
year first above written.
 

       
ASSIGNOR:


SEQUOIA RESIDENTIAL FUNDING, INC.
 
   
   
  By:      

--------------------------------------------------------------------------------

    Name:       

--------------------------------------------------------------------------------

    Title:      

--------------------------------------------------------------------------------

 

       
ASSIGNEE:


HSBC BANK USA, NATIONAL
ASSOCIATION
 
   
   
  By:      

--------------------------------------------------------------------------------

    Name:       

--------------------------------------------------------------------------------

    Title:      

--------------------------------------------------------------------------------


       
COMPANY:


WELLS FARGO BANK, N.A.
 
   
   
  By:      

--------------------------------------------------------------------------------

    Name:       

--------------------------------------------------------------------------------

    Title:      

--------------------------------------------------------------------------------

 
      
7

--------------------------------------------------------------------------------


 
EXHIBIT I
 
Specified Mortgage Loan Schedule
 

--------------------------------------------------------------------------------



APPENDIX A
 
Commitment Letter(s)
 
Trade Stipulation Sheet
     
The Commitment Letter(s), each dated as of April 4, 2007, by and between Redwood
Trust, Inc. and Wells Fargo Bank, N.A.
 
The Trade Stipulation Sheet, dated as of June 4, 2007, by and between Redwood
Trust, Inc. and Wells Fargo Bank, N.A.
                                   



 

--------------------------------------------------------------------------------



APPENDIX B
 
1. The definition of “Closing Date” in the June Seller’s Warranties and
Servicing Agreement is hereby revised to read as follows:
 
"Closing Date: July 27, 2007, except with respect to Section 2.03, Section 2.04,
Section 2.07, Section 3.02, Section 3.03, and the Commitment Letter(s).”
 
2. Notwithstanding anything to the contrary in the Master Purchase Agreements,
any Custodial Accounts established by the Company pursuant to Section 4.04 of
the June Seller’s Warranties and Servicing Agreement shall qualify as Eligible
Accounts as defined in the Pooling and Servicing Agreement.
 
3. Section 4.04, first sentence of the paragraph is revised to read as follows:
 
"The Company shall segregate and hold all funds collected and received pursuant
to a Mortgage Loan separate and apart from any of its own funds and general
assets and shall establish and maintain one or more Custodial Accounts, in the
form of a time deposit or demand accounts, titled “HSBC Bank USA, National
Association, in trust for the holders of Sequoia Mortgage Trust 2007-3 Mortgage
Pass-Through Certificates.”


4. Section 4.06, first sentence of the paragraph is revised to read as follows:
 
"The Company shall segregate and hold all funds collected and received pursuant
to a Mortgage Loan constituting Escrow Payments separate and apart from any of
its own funds and general assets and shall establish and maintain one or more
Escrow Accounts, in the form of time deposit or demand accounts, titled “HSBC
Bank USA, National Association, in trust for the holders of Sequoia Mortgage
Trust 2007-3 Mortgage Pass-Through Certificates.”



5. Section 4.12 is amended to add the following at the end of such section:


“The Company shall upon written request provide to the Purchaser, any Master
Servicer and any Depositor, copies or other evidence of the Fidelity Bond and
errors and omissions insurance policy upon request.”

 
6. Section 5.02 is hereby deleted in its entirety and replaced with the
following:


“Not later than the tenth (10th) calendar day of each month, the Company shall
furnish to the Purchaser in either written or electronic format, a delinquency
report and a monthly remittance advice, each in a form mutually acceptable to
the Company and the Purchaser, as to the remittance period ending on the last
day of the preceding month.”



7. Notwithstanding any provision in the Master Purchase Agreements to the
contrary, the Company agrees that it will report to the Master Servicer on a
monthly basis on the date specified therein using the formats attached hereto as
Exhibits A, B and C, or such other format as may be mutually agreed upon between
the Company and the Master Servicer. 
 

--------------------------------------------------------------------------------



EXHIBIT A
 

   
Standard Loan Level File Layout - Master Servicing
 
 
 
 
 
 
       
 
 
 
 
 
Exhibit A:  Layout
     
 
 
 
 
 
Column Name
 
Description
 
Decimal
 
Format Comment
 
Max Size
Each file requires the following fields:
 
 
 
 
 
 
SER_INVESTOR_NBR
 
A value assigned by the Servicer to define a group of loans.
 
 
 
Text up to 20 digits
 
20
LOAN_NBR
 
A unique identifier assigned to each loan by the investor.
 
 
 
Text up to 10 digits
 
10
SERVICER_LOAN_NBR
 
A unique number assigned to a loan by the Servicer. This may be different than
the LOAN_NBR.
 
 
 
Text up to 10 digits
 
10
SCHED_PAY_AMT
 
Scheduled monthly principal and scheduled interest payment that a borrower is
expected to pay, P&I constant.
 
2
 
No commas(,) or dollar signs ($)
 
11
NOTE_INT_RATE
 
The loan interest rate as reported by the Servicer.
 
4
 
Max length of 6
 
6
NET_INT_RATE
 
The loan gross interest rate less the service fee rate as reported by the
Servicer.
 
4
 
Max length of 6
 
6
SERV_FEE_RATE
 
The servicer's fee rate for a loan as reported by the Servicer.
 
4
 
Max length of 6
 
6
SERV_FEE_AMT
 
The servicer's fee amount for a loan as reported by the Servicer.
 
2
 
No commas(,) or dollar signs ($)
 
11
NEW_PAY_AMT
 
The new loan payment amount as reported by the Servicer.
 
2
 
No commas(,) or dollar signs ($)
 
11
NEW_LOAN_RATE
 
The new loan rate as reported by the Servicer.
 
4
 
Max length of 6
 
6
ARM_INDEX_RATE
 
The index the Servicer is using to calculate a forecasted rate.
 
4
 
Max length of 6
 
6
ACTL_BEG_PRIN_BAL
 
The borrower's actual principal balance at the beginning of the processing
cycle.
 
2
 
No commas(,) or dollar signs ($)
 
11
ACTL_END_PRIN_BAL
 
The borrower's actual principal balance at the end of the processing cycle.
 
2
 
No commas(,) or dollar signs ($)
 
11
BORR_NEXT_PAY_DUE_DATE
 
The date at the end of processing cycle that the borrower's next payment is due
to the Servicer, as reported by Servicer.
 
 
 
MM/DD/YYYY
 
10
SERV_CURT_AMT_1
 
The first curtailment amount to be applied.
 
2
 
No commas(,) or dollar signs ($)
 
11
SERV_CURT_DATE_1
 
The curtailment date associated with the first curtailment amount.
 
 
 
MM/DD/YYYY
 
10
CURT_ADJ_ AMT_1
 
The curtailment interest on the first curtailment amount, if applicable.
 
2
 
No commas(,) or dollar signs ($)
 
11
SERV_CURT_AMT_2
 
The second curtailment amount to be applied.
 
2
 
No commas(,) or dollar signs ($)
 
11
SERV_CURT_DATE_2
 
The curtailment date associated with the second curtailment amount.
 
 
 
MM/DD/YYYY
 
10
CURT_ADJ_ AMT_2
 
The curtailment interest on the second curtailment amount, if applicable.
 
2
 
No commas(,) or dollar signs ($)
 
11

 
 

--------------------------------------------------------------------------------


 
 
Exhibit A: Continued
 
Standard Loan Level File Layout
 
 
 
 
 
 
Column Name
 
Description
 
Decimal
 
Format Comment
 
Max Size
SERV_CURT_AMT_3
 
The third curtailment amount to be applied.
 
2
 
No commas(,) or dollar signs ($)
 
11
SERV_CURT_DATE_3
 
The curtailment date associated with the third curtailment amount.
 
 
 
MM/DD/YYYY
 
10
CURT_ADJ_AMT_3
 
The curtailment interest on the third curtailment amount, if applicable.
 
2
 
No commas(,) or dollar signs ($)
 
11
PIF_AMT
 
The loan "paid in full" amount as reported by the Servicer.
 
2
 
No commas(,) or dollar signs ($)
 
11
PIF_DATE
 
The paid in full date as reported by the Servicer.
 
 
 
MM/DD/YYYY
 
10
 
ACTION_CODE
 
 
The standard FNMA numeric code used to indicate the default/delinquent status of
a particular loan.
 
 
 
Action Code Key: 15=Bankruptcy, 30=Foreclosure, , 60=PIF, 63=Substitution,
65=Repurchase,70=REO
 
2
INT_ADJ_AMT
 
The amount of the interest adjustment as reported by the Servicer.
 
2
 
No commas(,) or dollar signs ($)
 
11
SOLDIER_SAILOR_ADJ_AMT
 
The Soldier and Sailor Adjustment amount, if applicable.
 
2
 
No commas(,) or dollar signs ($)
 
11
NON_ADV_LOAN_AMT
 
The Non Recoverable Loan Amount, if applicable.
 
2
 
No commas(,) or dollar signs ($)
 
11
LOAN_LOSS_AMT
 
The amount the Servicer is passing as a loss, if applicable.
 
2
 
No commas(,) or dollar signs ($)
 
11
Plus the following applicable fields:
 
 
 
 
 
 
SCHED_BEG_PRIN_BAL
 
The scheduled outstanding principal amount due at the beginning of the cycle
date to be passed through to investors.
 
2
 
No commas(,) or dollar signs ($)
 
11
SCHED_END_PRIN_BAL
 
The scheduled principal balance due to investors at the end of a processing
cycle.
 
2
 
No commas(,) or dollar signs ($)
 
11
SCHED_PRIN_AMT
 
The scheduled principal amount as reported by the Servicer for the current cycle
-- only applicable for Scheduled/Scheduled Loans.
 
2
 
No commas(,) or dollar signs ($)
 
11
SCHED_NET_INT
 
The scheduled gross interest amount less the service fee amount for the current
cycle as reported by the Servicer -- only applicable for Scheduled/Scheduled
Loans.
 
2
 
No commas(,) or dollar signs ($)
 
11
ACTL_PRIN_AMT
 
The actual principal amount collected by the Servicer for the current reporting
cycle -- only applicable for Actual/Actual Loans.
 
2
 
No commas(,) or dollar signs ($)
 
11
ACTL_NET_INT
 
The actual gross interest amount less the service fee amount for the current
reporting cycle as reported by the Servicer -- only applicable for Actual/Actual
Loans.
 
2
 
No commas(,) or dollar signs ($)
 
11
PREPAY_PENALTY_ AMT
 
The penalty amount received when a borrower prepays on his loan as reported by
the Servicer.
 
2
 
No commas(,) or dollar signs ($)
 
11
PREPAY_PENALTY_ WAIVED
 
The prepayment penalty amount for the loan waived by the servicer.
 
2
 
No commas(,) or dollar signs ($)
 
11

 
 

--------------------------------------------------------------------------------


 


Exhibit A: Continued
 
Standard Loan Level File Layout
 
 
 
 
 
 
Column Name
 
Description
 
Decimal
 
Format Comment
 
Max Size
MOD_DATE
 
The Effective Payment Date of the Modification for the loan.
 
 
 
MM/DD/YYYY
 
10
MOD_TYPE
 
The Modification Type.
 
 
 
Varchar - value can be alpha or numeric
 
30
DELINQ_P&I_ADVANCE_AMT
 
The current outstanding principal and interest advances made by Servicer.
 
2
 
No commas(,) or dollar signs ($)
 
11
BREACH_FLAG
 
Flag to indicate if the repurchase of a loan is due to a breach of
Representations and Warranties
     
Y=Breach
N=NO Breach
Let blank if N/A
 
1

 
 

--------------------------------------------------------------------------------




Exhibit B : Standard File Layout - Delinquency Reporting


  *The column/header names in bold are the minimum fields Wells Fargo must
receive from every Servicer


Column/Header Name
 
Description
 
Decimal
 
Format Comment
SERVICER_LOAN_NBR
 
A unique number assigned to a loan by the Servicer. This may be different than
the LOAN_NBR
     
 
LOAN_NBR
 
A unique identifier assigned to each loan by the originator.
     
 
CLIENT_NBR
 
Servicer Client Number
       
SERV_INVESTOR_NBR
 
Contains a unique number as assigned by an external servicer to identify a group
of loans in their system.
     
 
BORROWER_FIRST_NAME
 
First Name of the Borrower.
       
BORROWER_LAST_NAME
 
Last name of the borrower.
       
PROP_ADDRESS
 
Street Name and Number of Property
     
 
PROP_STATE
 
The state where the property located.
     
 
PROP_ZIP
 
Zip code where the property is located.
     
 
BORR_NEXT_PAY_DUE_DATE
 
The date that the borrower's next payment is due to the servicer at the end of
processing cycle, as reported by Servicer.
     
MM/DD/YYYY
LOAN_TYPE
 
Loan Type (i.e. FHA, VA, Conv)
     
 
BANKRUPTCY_FILED_DATE
 
The date a particular bankruptcy claim was filed.
     
MM/DD/YYYY
BANKRUPTCY_CHAPTER_CODE
 
The chapter under which the bankruptcy was filed.
     
 
BANKRUPTCY_CASE_NBR
 
The case number assigned by the court to the bankruptcy filing.
     
 
POST_PETITION_DUE_DATE
 
The payment due date once the bankruptcy has been approved by the courts
     
MM/DD/YYYY
BANKRUPTCY_DCHRG_DISM_DATE
 
The Date The Loan Is Removed From Bankruptcy. Either by Dismissal, Discharged
and/or a Motion For Relief Was Granted.
     
MM/DD/YYYY
LOSS_MIT_APPR_DATE
 
The Date The Loss Mitigation Was Approved By The Servicer
     
MM/DD/YYYY
LOSS_MIT_TYPE
 
The Type Of Loss Mitigation Approved For A Loan Such As;
       
LOSS_MIT_EST_COMP_DATE
 
The Date The Loss Mitigation /Plan Is Scheduled To End/Close
     
MM/DD/YYYY
LOSS_MIT_ACT_COMP_DATE
 
The Date The Loss Mitigation Is Actually Completed
     
MM/DD/YYYY
FRCLSR_APPROVED_DATE
 
The date DA Admin sends a letter to the servicer with instructions to begin
foreclosure proceedings.
     
MM/DD/YYYY
ATTORNEY_REFERRAL_DATE
 
Date File Was Referred To Attorney to Pursue Foreclosure
     
MM/DD/YYYY
FIRST_LEGAL_DATE
 
Notice of 1st legal filed by an Attorney in a Foreclosure Action
     
MM/DD/YYYY
FRCLSR_SALE_EXPECTED_DATE
 
The date by which a foreclosure sale is expected to occur.
     
MM/DD/YYYY
FRCLSR_SALE_DATE
 
The actual date of the foreclosure sale.
     
MM/DD/YYYY
FRCLSR_SALE_AMT
 
The amount a property sold for at the foreclosure sale.
 
2
 
No commas(,) or dollar signs ($)
EVICTION_START_DATE
 
The date the servicer initiates eviction of the borrower.
     
MM/DD/YYYY
EVICTION_COMPLETED_DATE
 
The date the court revokes legal possession of the property from the borrower.
     
MM/DD/YYYY
LIST_PRICE
 
The price at which an REO property is marketed.
 
2
 
No commas(,) or dollar signs ($)
LIST_DATE
 
The date an REO property is listed at a particular price.
     
MM/DD/YYYY
OFFER_AMT
 
The dollar value of an offer for an REO property.
 
2
 
No commas(,) or dollar signs ($)
OFFER_DATE_TIME
 
The date an offer is received by DA Admin or by the Servicer.
     
MM/DD/YYYY
REO_CLOSING_DATE
 
The date the REO sale of the property is scheduled to close.
     
MM/DD/YYYY
REO_ACTUAL_CLOSING_DATE
 
Actual Date Of REO Sale
     
MM/DD/YYYY
OCCUPANT_CODE
 
Classification of how the property is occupied.
     
 
PROP_CONDITION_CODE
 
A code that indicates the condition of the property.
     
 
PROP_INSPECTION_DATE
 
The date a property inspection is performed.
     
MM/DD/YYYY

 
 
 

--------------------------------------------------------------------------------


 
 
APPRAISAL_DATE
 
The date the appraisal was done.
     
MM/DD/YYYY
CURR_PROP_VAL
 
The current "as is" value of the property based on brokers price opinion or
appraisal.
 
2
 
 
REPAIRED_PROP_VAL
 
The amount the property would be worth if repairs are completed pursuant to a
broker's price opinion or appraisal.
 
2
 
 
If applicable:
 
 
     
 
DELINQ_STATUS_CODE
 
FNMA Code Describing Status of Loan
       
DELINQ_REASON_CODE
 
The circumstances which caused a borrower to stop paying on a loan. Code
indicates the reason why the loan is in default for this cycle.
       
MI_CLAIM_FILED_DATE
 
Date Mortgage Insurance Claim Was Filed With Mortgage Insurance Company.
     
MM/DD/YYYY
MI_CLAIM_AMT
 
Amount of Mortgage Insurance Claim Filed
     
No commas(,) or dollar signs ($)
MI_CLAIM_PAID_DATE
 
Date Mortgage Insurance Company Disbursed Claim Payment
     
MM/DD/YYYY
MI_CLAIM_AMT_PAID
 
Amount Mortgage Insurance Company Paid On Claim
 
2
 
No commas(,) or dollar signs ($)
POOL_CLAIM_FILED_DATE
 
Date Claim Was Filed With Pool Insurance Company
     
MM/DD/YYYY
POOL_CLAIM_AMT
 
Amount of Claim Filed With Pool Insurance Company
 
2
 
No commas(,) or dollar signs ($)
POOL_CLAIM_PAID_DATE
 
Date Claim Was Settled and The Check Was Issued By The Pool Insurer
     
MM/DD/YYYY
POOL_CLAIM_AMT_PAID
 
Amount Paid On Claim By Pool Insurance Company
 
2
 
No commas(,) or dollar signs ($)
FHA_PART_A_CLAIM_FILED_DATE
 
Date FHA Part A Claim Was Filed With HUD
     
MM/DD/YYYY
FHA_PART_A_CLAIM_AMT
 
Amount of FHA Part A Claim Filed
 
2
 
No commas(,) or dollar signs ($)
FHA_PART_A_CLAIM_PAID_DATE
 
Date HUD Disbursed Part A Claim Payment
     
MM/DD/YYYY
FHA_PART_A_CLAIM_PAID_AMT
 
Amount HUD Paid on Part A Claim
 
2
 
No commas(,) or dollar signs ($)
FHA_PART_B_CLAIM_FILED_DATE
 
Date FHA Part B Claim Was Filed With HUD
     
MM/DD/YYYY
FHA_PART_B_CLAIM_AMT
 
 Amount of FHA Part B Claim Filed
 
2
 
No commas(,) or dollar signs ($)
FHA_PART_B_CLAIM_PAID_DATE
 
Date HUD Disbursed Part B Claim Payment
     
MM/DD/YYYY
FHA_PART_B_CLAIM_PAID_AMT
 
Amount HUD Paid on Part B Claim
 
2
 
No commas(,) or dollar signs ($)
VA_CLAIM_FILED_DATE
 
Date VA Claim Was Filed With the Veterans Admin
     
MM/DD/YYYY
VA_CLAIM_PAID_DATE
 
Date Veterans Admin. Disbursed VA Claim Payment
     
MM/DD/YYYY
VA_CLAIM_PAID_AMT
 
Amount Veterans Admin. Paid on VA Claim
 
2
 
No commas(,) or dollar signs ($)
MOTION_FOR_RELIEF_DATE
 
The date the Motion for Relief was filed
 
10
 
MM/DD/YYYY
FRCLSR_BID_AMT
 
The foreclosure sale bid amount
 
11
 
No commas(,) or dollar signs ($)
FRCLSR_SALE_TYPE
 
The foreclosure sales results: REO, Third Party, Conveyance to HUD/VA
 
 
 
 
REO_PROCEEDS
 
The net proceeds from the sale of the REO property.
 
 
 
No commas(,) or dollar signs ($)
BPO_DATE
 
The date the BPO was done.
 
 
 
 
CURRENT_FICO
 
The current FICO score
 
 
 
 
HAZARD_CLAIM_FILED_DATE
 
The date the Hazard Claim was filed with the Hazard Insurance Company.
 
10
 
MM/DD/YYYY
HAZARD_CLAIM_AMT
 
The amount of the Hazard Insurance Claim filed.
 
11
 
No commas(,) or dollar signs ($)

 
 

--------------------------------------------------------------------------------


 
 
HAZARD_CLAIM_PAID_DATE
 
The date the Hazard Insurance Company disbursed the claim payment.
 
10
 
MM/DD/YYYY
HAZARD_CLAIM_PAID_AMT
 
The amount the Hazard Insurance Company paid on the claim.
 
11
 
No commas(,) or dollar signs ($)
ACTION_CODE
 
Indicates loan status
     
Number
NOD_DATE
 
 
 
 
 
MM/DD/YYYY
NOI_DATE
 
 
 
 
 
MM/DD/YYYY
ACTUAL_PAYMENT_PLAN_START_DATE
 
 
 
 
 
MM/DD/YYYY
ACTUAL_PAYMENT_ PLAN_END_DATE
 
 
 
 
 
 
ACTUAL_REO_START_DATE
 
 
 
 
 
MM/DD/YYYY
REO_SALES_PRICE
 
 
 
 
 
Number
REALIZED_LOSS/GAIN
 
As defined in the Servicing Agreement
 
 
 
Number

 
Exhibit B: Standard File Codes - Delinquency Reporting

 
The Loss Mit Type field should show the approved Loss Mitigation Code as
follows:
 

·  
ASUM-Approved Assumption

 

·  
BAP-Borrower Assistance Program

 

·  
CO- Charge Off

 

·  
DIL- Deed-in-Lieu

 

·  
FFA- Formal Forbearance Agreement

 

·  
MOD- Loan Modification

 

·  
PRE- Pre-Sale

 

·  
SS- Short Sale

 

·  
MISC-Anything else approved by the PMI or Pool Insurer

 
NOTE: Wells Fargo Bank will accept alternative Loss Mitigation Types to those
above, provided that they are consistent with industry standards. If Loss
Mitigation Types other than those above are used, the Servicer must supply Wells
Fargo Bank with a description of each of the Loss Mitigation Types prior to
sending the file.

 
The Occupant Code field should show the current status of the property code as
follows:
 

·  
Mortgagor

 

·  
Tenant

 

·  
Unknown

 

·  
Vacant

 
The Property Condition field should show the last reported condition of the
property as follows:
 

·  
Damaged

 

·  
Excellent

 

·  
Fair

 

·  
Gone

 

·  
Good

 

·  
Poor

 

·  
Special Hazard

 

·  
Unknown

 
 

--------------------------------------------------------------------------------


 
Exhibit B: Standard File Codes - Delinquency Reporting, Continued

 
The FNMA Delinquent Reason Code field should show the Reason for Delinquency as
follows:


Delinquency Code
 
Delinquency Description
001
 
FNMA-Death of principal mortgagor
002
 
FNMA-Illness of principal mortgagor
003
 
FNMA-Illness of mortgagor’s family member
004
 
FNMA-Death of mortgagor’s family member
005
 
FNMA-Marital difficulties
006
 
FNMA-Curtailment of income
007
 
FNMA-Excessive Obligation
008
 
FNMA-Abandonment of property
009
 
FNMA-Distant employee transfer
011
 
FNMA-Property problem
012
 
FNMA-Inability to sell property
013
 
FNMA-Inability to rent property
014
 
FNMA-Military Service
015
 
FNMA-Other
016
 
FNMA-Unemployment
017
 
FNMA-Business failure
019
 
FNMA-Casualty loss
022
 
FNMA-Energy environment costs
023
 
FNMA-Servicing problems
026
 
FNMA-Payment adjustment
027
 
FNMA-Payment dispute
029
 
FNMA-Transfer of ownership pending
030
 
FNMA-Fraud
031
 
FNMA-Unable to contact borrower
INC
 
FNMA-Incarceration

 
 

--------------------------------------------------------------------------------




Exhibit B: Standard File Codes - Delinquency Reporting, Continued

 
The FNMA Delinquent Status Code field should show the Status of Default as
follows:


Status Code
 
Status Description
09
 
Forbearance
17
 
Pre-foreclosure Sale Closing Plan Accepted
24
 
Government Seizure
26
 
Refinance
27
 
Assumption
28
 
Modification
29
 
Charge-Off
30
 
Third Party Sale
31
 
Probate
32
 
Military Indulgence
43
 
Foreclosure Started
44
 
Deed-in-Lieu Started
49
 
Assignment Completed
61
 
Second Lien Considerations
62
 
Veteran’s Affairs-No Bid
63
 
Veteran’s Affairs-Refund
64
 
Veteran’s Affairs-Buydown
65
 
Chapter 7 Bankruptcy
66
 
Chapter 11 Bankruptcy
67
 
Chapter 13 Bankruptcy

 



--------------------------------------------------------------------------------


 
Exhibit C: Calculation of Realized Loss/Gain Form 332- Instruction Sheet
 
NOTE: Do not net or combine items. Show all expenses individually and all
credits as separate line items. Claim packages are due on the remittance report
date. Late submissions may result in claims not being passed until the following
month. The Servicer is responsible to remit all funds pending loss approval and
/or resolution of any disputed items.
 
The numbers on the 332 form correspond with the numbers listed below.
 
Liquidation and Acquisition Expenses:
 

1.
The Actual Unpaid Principal Balance of the Mortgage Loan. For documentation, an
Amortization Schedule from date of default through liquidation breaking out the
net interest and servicing fees advanced is required.

 

2.
The Total Interest Due less the aggregate amount of servicing fee that would
have been earned if all delinquent payments had been made as agreed. For
documentation, an Amortization Schedule from date of default through liquidation
breaking out the net interest and servicing fees advanced is required.

 

3.
Accrued Servicing Fees based upon the Scheduled Principal Balance of the
Mortgage Loan as calculated on a monthly basis. For documentation, an
Amortization Schedule from date of default through liquidation breaking out the
net interest and servicing fees advanced is required.

 

4-12.
Complete as applicable. Required documentation:

 

*
For taxes and insurance advances - see page 2 of 332 form - breakdown required
showing period of coverage, base tax, interest, penalty. Advances prior to
default require evidence of servicer efforts to recover advances.

 

*
For escrow advances - complete payment history (to calculate advances from last
positive escrow balance forward)

 

*
Other expenses -  copies of corporate advance history showing all payments

 

*
REO repairs > $1500 require explanation

 

*
REO repairs >$3000 require evidence of at least 2 bids.

 

*
Short Sale or Charge Off require P&L supporting the decision and WFB’s approved
Servicing Officer certification

 

*
Unusual or extraordinary items may require further documentation.

 

13.
The total of lines 1 through 12.

 
Credits:
 

14-21.
Complete as applicable. Required documentation:

 

*
Copy of the HUD 1 from the REO sale. If a 3rd Party Sale, bid instructions and
Escrow Agent/Attorney Letter of Proceeds Breakdown

 

*
Copy of EOB for any MI or gov't guarantee

 

*
All other credits need to be clearly defined on the 332 form 

 

 
22.
The total of lines 14 through 21.

 

Please Note:
For HUD/VA loans, use line (18a) for Part A/Initial proceeds and line (18b) for
Part B/Supplemental proceeds.

 
Total Realized Loss (or Amount of Any Gain)
 

23.
The total derived from subtracting line 22 from 13. If the amount represents a
realized gain, show the amount in parenthesis ( ).

 
 

--------------------------------------------------------------------------------



Exhibit C: Calculation of Realized Loss/Gain Form 332



Prepared by: __________________
 
Date: _______________
Phone: ______________________
 
Email Address:_____________________

 

         
Servicer Loan No.
 
Servicer Name
 
Servicer Address
 

 
WELLS FARGO BANK, N.A. Loan No._____________________________
 
Borrower's Name: _________________________________________________________
 
Property Address: _________________________________________________________


Liquidation Type: REO Sale
3rd Party Sale
 
Short Sale
 
Charge Off
         
Was this loan granted a Bankruptcy deficiency or cramdown
 
Yes
 
No
If “Yes”, provide deficiency or cramdown amount _______________________________
                 
Liquidation and Acquisition Expenses:
       
(1) Actual Unpaid Principal Balance of Mortgage Loan
 
$ ______________
 
(1)
(2) Interest accrued at Net Rate
 
________________
 
(2)
(3) Accrued Servicing Fees
 
________________
 
(3)
(4) Attorney's Fees
 
________________
 
(4)
(5) Taxes (see page 2)
 
________________
 
(5)
(6) Property Maintenance
 
________________
 
(6)
(7) MI/Hazard Insurance Premiums (see page 2)
 
________________
 
(7)
(8) Utility Expenses
 
________________
 
(8)
(9) Appraisal/BPO
 
________________
 
(9)
(10) Property Inspections
 
________________
 
(10)
(11) FC Costs/Other Legal Expenses
 
________________
 
(11)
(12) Other (itemize)
 
________________
 
(12)
Cash for Keys__________________________
 
________________
 
(12)
HOA/Condo Fees_______________________
 
________________
 
(12)
______________________________________
 
________________
 
(12)
       
Total Expenses
 
$ _______________
 
(13)
Credits:
       
(14) Escrow Balance
 
$ _______________
 
(14)
(15) HIP Refund
 
________________
 
(15)
(16) Rental Receipts
 
________________
 
(16)
(17) Hazard Loss Proceeds
 
________________
 
(17)
(18) Primary Mortgage Insurance / Gov’t Insurance
 
________________
 
(18a) HUD Part A
   
________________
 
(18b) HUD Part B
(19) Pool Insurance Proceeds
 
________________
 
(19)
(20) Proceeds from Sale of Acquired Property
 
________________
 
(20)
(21) Other (itemize)
 
________________
 
(21)
_________________________________________
 
________________
 
(21)
         
Total Credits
 
$________________
 
(22)
Total Realized Loss (or Amount of Gain)
 
$________________
 
(23)

 



--------------------------------------------------------------------------------



Escrow Disbursement Detail



Type
(Tax /Ins.)
 
Date Paid
 
Period of Coverage
 
Total Paid
 
Base Amount
 
Penalties
 
Interest
                                                                               
                                                                               
                                               

 
 
 

--------------------------------------------------------------------------------

 